Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 1 of179




    1                       UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
    2                          (MIAMI)
                            CASE NO. 20-MC-22829
    3
        THE UNITED STATES OF AMERICA
    4   Mexico
                  Plaintiff,                        Miami, Florida
    5   vs.                                          January 26, 2021

    6   CESAR HORACIO DUARTE JAQUEZ,   Tuesday Afternoon Session
                    Defendant.
    7   --------------------------------------------------------
                 Extradition Hearing Via Zoom Videoconference
    8                  BEFORE THE HONORABLE MAGISTRATE
                            LAUREN FLEISCHER LOUIS
    9
        APPEARANCES:
   10   Via Zoom:

   11   FOR THE PLAINTIFF:       US DEPARTMENT OF JUSTICE, by:
                                 Rebecca A. Haciski, Esq.,
   12                            1301 New York Avenue, NW
                                 Washington, DC 20001
   13
                               UNITED STATES ATTORNEY'S OFFICE, by:
   14                          Jason Wu, Esq.
                               Miami, Florida
   15

   16   FOR THE DEFENDANT:       BELL, ROSQUETE, REYES, by:
                                 Henry Philip Bell, Esq.
   17                            Suite 1120 PH
                                 999 Ponce De Leon Blvd.
   18                            Coral Gables, Florida 33134

   19                            QUINN EMANUEL, by:
                                 Juan Pablo Morillo, Esq.
   20                            Gianna Puccinelli, Esq.
                                 1300 I Street NW, Suite 900
   21                            Washington, DC 20005

   22   STENOGRAPHICALLY
        REPORTED BY:           ELLEN A. RASSIE, RMR-CRR
   23                          Official Court Reporter to the
                               Honorable Rodney Smith
   24                          299 East Broward Blvd., Room 202A
                               Ft. Lauderdale, Florida 33301
   25
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/20212 Page 2 of 79




1              TUESDAY AFTERNOON SESSION, JANUARY 26, 2021

2                           P-R-O-C-E-E-D-I-N-G-S

3                                     - - -

4                    (Call to the Order of the Court.)

5              THE COURT:    Okay.    Let's call the case.

6              THE COURTROOM DEPUTY:      United States District Court

7    for the Southern District of Florida is now in session.          The

8    Honorable Lauren Louis presiding.        Calling case number

9    20-22829, in the Extradition of Cesar Duarte Jaquez.

10            Counsel, would you please note your appearances for

11   the record.

12             MR. WU:    Good afternoon, Your Honor.       This is Jason

13   Wu appearing on behalf the Government and with me is Rebecca

14   Haciski of the Department of Justice.

15             THE COURT:    Thank you, Mr. Wu.

16             MR. BELL:    Good afternoon, Your Honor.       Henry Bell of

17   Bell Rosquete Reyes Esteban of behalf of Mr. Duarte, along with

18   John Juan Morillo and Gianna Puccinelli of the Quinn Emanuel

19   firm on behalf of Mr. Duarte.

20             THE COURT:    Thank you so much, Mr. Bell.       If you are

21   not counsel arguing the motion, please leave both your camera

22   off and remain on mute.     So I see you, Mr. Bell.      Okay.   Any

23   other appearances?    Mr. Morillo, are you with me?

24             MR. MORILLO:     Yes, Your Honor.

25             THE COURT:    I honestly thought that was a photograph.
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 3 of379




    1   Okay.   There you go.     You're live.    I see you there.     Any other

    2   appearances?     No.   Okay.   All right.

    3              Mr. Gutierrez, if you're not counsel and arguing the

    4   motion, will you go ahead and turn the camera off?          It enables

    5   me to keep all of my counsel up in one place so that I can see

    6   them.   And that's a standing instruction.        I want to make sure

    7   that everyone understands -- I'm going to admit this person --

    8   understand that if you are not counsel who's arguing the

    9   motion, you should both leave the camera off, your microphone

   10   on mute.

   11              This is a Federal court proceeding so we appear

   12   virtually.    It cannot be recorded by any means.        The Court

   13   itself creates a transcript, but no one else is authorized to

   14   make any type of recording, including screen shots of the

   15   proceedings.

   16              Let me say with that, my great apologies for us

   17   starting as late as we did.       We had trouble getting FDC on the

   18   line so that Mr. Duarte was connected with our interpreter.

   19              Let me just ask to confirm, we are on the record, Luz,

   20   that you are communicating with Mr. Duarte and that he can hear

   21   me?

   22               MS. ORAMAS:    That's correct, Your Honor, and he can

   23   hear me and I can hear him.

   24               THE COURT:    And you'll let us know if that is

   25   interrupted at any point?       Thank you, Luz.    Okay.
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/20214 Page 4 of 79




1             With that, counsel?

2                MS. ORAMAS:   Okay.   Thank you, Your Honor.

3                THE COURT:    Okay.   All right.   With that, counsel,

4    I'm just going to change you to speaker view because there are

5    so many of you.    And, Mr. Wu, you have the floor.

6                MR. WU:   Thank you, Your Honor.     This case brings to

7    mind two aphorisms about leadership.       The first comes from

8    President Harry Truman who liked to say "the buck stops here."

9    What that means is that responsibility should ultimately rest

10   with the person in charge.

11            And Mr. Duarte's defenses in this matter are the exact

12   opposite.   Shifting the blame onto others, trying to paint a

13   target on the backs of his prosecutors in Mexico.         Anything to

14   divert attention away from his own misdeeds.

15            And the other saying that comes to mind is "a fish

16   rots from the head down."

17            The extradition request in this case details

18   breathtaking corruption during Mr. Duarte's tenure in office,

19   and the origin and the director of that corruption was Governor

20   Duarte himself.

21            Because the Government has presented extensive

22   probable cause of his offenses, this Court should certify his

23   extradition.

24            Now, I wanted to get out of the way a little

25   housekeeping matter at the beginning of the hearing.          The
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 5 of579




    1   Government formally moves to admit its extradition request as

    2   Government's Exhibit 1.      This is the box of hard copy documents

    3   that we delivered to your chambers and that defense counsel has

    4   in electronic form.

    5               THE COURT:    It is actually sitting next to me,

    6   Mr. Wu.    I tried to pick it up to display for the camera, but

    7   it is too heavy, but I have received it.         Here, I'll just for

    8   everyone else's benefit, received it in this packaging from the

    9   U.S. Attorney's Office, and it contains the seal.          I guess it's

   10   the top piece of it for purposes of defense counsel if they

   11   want to see what it is that we received, but it's sitting next

   12   to me on the table.      So admitted.

   13               MR. WU:   Thank you, Your Honor.      Then for the rest of

   14   the hearing, I'm going to try to avoid taking too much time

   15   covering what's already in the papers because I think we've

   16   thoroughly briefed this matter, but I would like to try to

   17   highlight some facts for this Court, or parts of the record

   18   which I believe will be helpful in your ultimate decision on

   19   certification.     And so I'll start with probable cause which is

   20   the real heart of this matter.

   21              And as we explained in our papers, there are three

   22   elements of the Mexican charge of peculado that we need to find

   23   probable cause on.

   24              The first is Mr. Duarte's capacity as a public

   25   official.    We've already covered this to some extent but I
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/20216 Page 6 of 79




1    would just like to highlight, if it's helpful for the Court

2    that you could look at the extradition request at pages 15 to

3    16 and at page 60.    Those are the parts of the extradition

4    request that identify the specific Mexican or Chihuahua

5    statutes that govern Mr. Duarte's position as they defined it.

6               THE COURT:   Sorry, Mr. Wu, but I have two questions

7    for you.   The first relates to the page numbers that you are

8    referring to.   When you say page 15, are you referring to the

9    Bates stamp numbers?

10              MR. WU:   Yes, I am, Your Honor.

11              THE COURT:   Okay.    And the second question I have is

12   how did you characterize the three things that you are doing

13   now?   Did you characterize those as elements of the crime?

14              MR. WU:   Correct.    So --

15              THE COURT:   Okay.    That's what I thought I had heard

16   you say.

17              MR. WU:   Yes.   So, I can list the elements so this is

18   of the peculado charge under Chihuahuan law.        The three

19   elements -- the elements that are relevant for your probable

20   cause determination are one, the capacity of the accused as a

21   public official; two, the diversion of money from its intended

22   purpose, and three, that the amount of the diversion is over

23   five hundred times the minimum wage.

24              Starting with the first of those elements, as I

25   mentioned, you could look at Bates numbered pages 15 and 16 and
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 7 of779




    1   also 60 of the request which list the pertinent statutes or

    2   constitutional provisions that govern Mr. Duarte, or that set

    3   Mr. Duarte's role as Governor.       In particular --

    4               THE COURT:    But, Mr. Wu, page 15, is I believe within

    5   the first -- really, the second declaration, the diplomatic

    6   note.   No, it's the arrest warrant itself at page 15.          I'm just

    7   concerned that the pagination is different than what I've been

    8   relying on in the ECF version.       What -- when you say page 15,

    9   can you tell me within what document?

   10               MR. WU:   Yes.

   11               THE COURT:    Maybe I can find it that way.

   12               MR. WU:   Sure.   This is the first of the four

   13   documents that we've filed electronically, and at the bottom,

   14   it says EX Duarte Jaquez 000015.        So when I say page 15, I'm

   15   referring to that Bates page number.        And this is the document

   16   from the Federal prosecutor.

   17               THE COURT:    Okay.   I'm with you now.

   18               MR. WU:   Okay.   Thank you.    So, that lists the

   19   pertinent provisions of law that applied to Mr. Duarte during

   20   his tenure as Governor, and in particular, it cites the

   21   provision of the Chihuahuan Constitution that provides that he

   22   had control over, or responsibility to dispose of state assets

   23   and to do so impartially as well as the Chihuahuan state

   24   statute that governs his behavior in that regard.

   25              That is to say that this is -- it both proves, of
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/20218 Page 8 of 79




1    course, that he was a Governor, which we believe is undisputed

2    in the relevant timeframe of between 2010 to 2016, but also it

3    goes to the fact that he had ultimate responsibility or care

4    for the funds in question.

5             And we understand that that is disputed by Mr. Duarte

6    and his defense team because he argued in one of his memoranda

7    that he did not have legal possession of the funds in question.

8             Our view is that because he was the Governor with

9    ultimate responsibility for the disposition of state assets,

10   that is sufficient to establish his capacity as a public

11   official and his control or access over these funds.

12            And the other fact that I'd like to highlight for the

13   Court which is helpful is that he had in this scheme, I would

14   call a right hand man or a principle accomplice which was

15   Carlos Hermosillo who was something of an adopted son or

16   protege of his.

17            And the request at page 50, so that is still within

18   that first same electronically filed document, page 50, and

19   then also at page 121, which is in a separate electronically

20   filed document but it's Bates number 121, it lists Carlos

21   Hermosillo's roles in the Chihuahuan state government during

22   the relevant timeframe.

23            And it has a helpful chart listing chronologically

24   what roles he occupied because he occupied several different

25   roles from 2010 to 2016.
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 9 of979




    1               THE COURT:    So, Mr. Wu, Bates stamp 50 leads me into

    2   Attachment A to the diplomatic note, and is that where you are

    3   directing me for the description of Mr. Hermosillo's role?

    4               MR. WU:   Yes.

    5               THE COURT:    Because that's not what I see on page 50.

    6   Okay.   I beg your pardon.      I see what you're looking at.

    7               MR. WU:   Yes.   If it's Bates numbered --

    8               THE COURT:    Describes the roles.

    9               MR. WU:   Exactly.    There's a box chart that

   10   chronologically lists from 2010 to 2016 and then, of course, it

   11   lists Mr. Duarte, his role during the entirety of that time as

   12   governor and then for Mr. Hermosillo, is lists various minister

   13   level or subminister level roles that he fulfilled in that

   14   government.

   15               THE COURT:    Okay.

   16               MR. WU:   We believe that already suffices to cover

   17   the first element which, in our view, is relatively

   18   uncontroversial but I wanted to touch upon that because it was

   19   discussed in the opposition memorandum.

   20              Very briefly, I'm not going to cover the third element

   21   again either.     This was the five hundred times minimum wage

   22   requirement for aggravated peculado or embezzlement that was

   23   extensively discussed in the motion to dismiss hearings, so I

   24   don't want to retread that ground.

   25              Instead, I'd like to spend most of the rest of my
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202110Page 10 of 79




1    presentation focused on the key element of diversion, and with

2    that, we will highlight some evidence of Mr. Duarte's intent to

3    purloin, to steal these funds from Chihuahua through these

4    transfers.

5              And it's particularly significant in this regard that

6    we don't just have pure circumstantial evidence of his intent,

7    although I believe that is already ample and sufficient to show

8    probable cause.

9              Even the expert report alone, which details the

10   tracing of these funds, is already sufficient circumstantial

11   evidence of intent because you can see where the funds started

12   and where they ended up, often in his trust account paying his

13   taxes, paying his wife's credit cards, paying his associate

14   Hermosillo and buying business assets for Hermosillo or his own

15   ranches, so that's already circumstantial evidence.

16             But we, in fact, have a great deal of direct evidence

17   of his intent in what he told the witnesses and what they

18   recalled about his direct orders regarding the transactions at

19   issue.

20             And so I wanted to highlight that for a number of the

21   transactions.    Different witnesses recalled receiving direct

22   orders from Mr. Duarte to execute these transactions.          And so

23   we have evidence of his direct involvement in these affairs.

24   Not just circumstantial evidence of where the money ended up.

25   But the fact that he was responsible for the initiation of
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 11 11
                                                                             of 79




    1    these transfers.

    2              In our papers, we've listed these or identified these

    3    as eleven different transactions.       Again, I know there's a

    4    little bit of discrepancy between us and the defense team on

    5    that, but for our purposes, there's the transaction -- we think

    6    that was the third transaction which is a twelve million dollar

    7    payment in early 2012, and I wanted to highlight the

    8    extradition request at page 141.

    9              So, that is the second electronically filed document.

   10    That is the arrest warrant from the Judge Duran in Mexico.           And

   11    on page 141, there's a summary of a statement from a protected

   12    witness -- I can wait.      Maybe it's best to wait until Your

   13    Honor is at that page.

   14               THE COURT:    Thank you.    Okay.

   15               MR. WU:    Thank you.    So, this is the transaction.

   16    You can see it identified in the arrest warrant by the

   17    Subheading C which is why I referred to it as the third

   18    transaction.    Twelve million dollar transaction purportedly to

   19    subsidize the acquisition of the cows, heifers.         The first

   20    witness's statement recounted is one by a protected witness

   21    whose designation starts with K.A.       And K.A.'s role was as the

   22    secretary of finance from 2010 to 2012 so during the relevant

   23    time period.

   24              And in particular, in that paragraph, I would draw

   25    your attention roughly in the middle of the paragraph to when
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202112Page 12 of 79




1    he starts discussing this fraudulent false contract between the

2    Government and Union Ganadera, and it says that he signed,

3    since there was a direct instruction of Governor Duarte.

4              So, this witness -- who, by the way, is not a treasury

5    secretary who was the subject of last night's last minute

6    filing by the defense team.      That's not the treasury secretary.

7    This is a different witness who they have no evidence to

8    contradict.    This witness has testified, or has given a

9    statement that Mr. Duarte gave him a direct order to sign this

10   particular fraudulent agreement.       So, that's one transaction.

11             I would then turn Your Honor's attention to the fifth

12   transaction which was the largest one described in the request.

13   This is the 36 million-dollar transaction that took place in a

14   set of three wire transfers or checks and in particular, let's

15   go to record page 153 which is also part of the arrest warrant.

16              THE COURT:    Okay.

17              MR. WU:   Thank you.    Now, in that page, and actually

18   immediately preceding, if you want to go back to 152, you'll

19   see that this paragraph is a summary of the witness's statement

20   from the same witness, K.A., the secretary of finance, during

21   that period of time.     And toward the end of the first long

22   paragraph on 153, he describes how this secretary of finance

23   objected to Mr. Duarte that the contract could not be signed in

24   large part because Mr. Hermosillo was both the representative

25   of the Government, purportedly entering this agreement, and the
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 13 13
                                                                             of 79




    1    signatory for Union Ganadera, the recipient of the funds to

    2    which the witness recalls Mr. Duarte directly responds at the

    3    end of the paragraph.     He says he texturally told him, go

    4    ahead.   He is just a provisional person in charge.

    5               Again, this is direct evidence that Mr. Duarte is the

    6    one overseeing and initiating these very large transfers from

    7    the Government to companies that Mr. Duarte either controls or

    8    has substantial ownership interest in.

    9               And, of course, these are moneys that ultimately end

   10    up benefitting Mr. Duarte and his associates.         Powerful

   11    evidence of his intent to embezzle.

   12               Turning to the next transaction, transaction number 6,

   13    was one of the smaller ones described in the request.          If we

   14    could go to page 91, which was in the first electronically

   15    filed document.     So, it's in the prosecutor's investigatory

   16    summary.

   17               THE COURT:    Sorry.   That's on the summary is --

   18    that's Exhibit ECF 4?

   19               MR. WU:    I can -- let me confirm that.      I believe

   20    that's right.    Yes, ECF 4.

   21               THE COURT:    What's the Bates stamp you want me to go

   22    to, Mr. Wu?

   23               MR. WU:    And the Bates stamp is number 91, page 91.

   24    Just for the reference, the page begins with a description of a

   25    witness named Guillermina Hernandez Vasquez.
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202114Page 14 of 79




1               THE COURT:    I'm with you.    Thank you.

2               MR. WU:   Thank you.    So, the third witness described

3    in that page, so this is the third bullet point on the page, is

4    describing the testimony of the treasury secretary whose

5    testimony I'll discuss further later in response to the defense

6    filing from yesterday.

7               But I'll note for now as to this request, this

8    protected witness whose designation starts with 56, states in

9    that page that he met with Governor Duarte at the beginning of

10   2013 with another individual named Octavio Legarreta who was

11   the secretary of rural development, and it says Cesar Duarte

12   asked him expressly and directly together with Octavio

13   Legarreta at this meeting to carry out the corresponding

14   procedures to discharge this item in the amount of more than

15   two and a half million pesos.

16              Again, another witness testifying that there were

17   direct commands from Cesar Duarte, not just from his associate,

18   Mr. Hermosillo, but directly from Mr. Duarte himself initiating

19   one of these transfers.

20              Moving on to the next transfer, I would turn your

21   attention to transaction number 8 and we can go back to the

22   arrest warrant.    So, this is the other ECF number 1-5, I

23   believe and it was request page -- the Bates page would be 168

24   and 169.

25              THE COURT:    I'm with you, Mr. Wu.
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 15 15
                                                                             of 79




    1                MR. WU:   Thank you.    This is an eight million dollar

    2    payment which was purportedly made to purchase real estate on

    3    behalf of the state.     However, instead of the money going to

    4    the seller of the property, it went to Financiera, a company

    5    that Duarte had incorporated and largely controlled along with

    6    Mr. Hermosillo and, in fact, this money went directly to a bank

    7    account on which Mr. Duarte was the sole signatory which I'll

    8    cover a little bit later.

    9              But on page 169, the significant testimony relates to

   10    the coverup or the attempt to paper up this transaction after

   11    several years.

   12              So, on page 169, the same witness as I described in

   13    the previous transaction, the treasury secretary said that in

   14    2014 -- this was toward the end of the first paragraph.           In

   15    2014, as instructed by Cesar Duarte and upon the pressure from

   16    Carlos Hermosillo, a supporting official letter was issued to

   17    take said registration from the cuenta deudora which is the

   18    emergency fund of the state and that was unlawful.

   19              So, again, this is another witness testifying that

   20    Cesar Duarte was personally and directly involved in these

   21    transactions.

   22              The next one I would like to highlight is transaction

   23    number 10, and for that we can go to page 178 in the same

   24    document.    So, Bates 178.

   25                THE COURT:   Okay.   I'm with you.
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202116Page 16 of 79




1                MR. WU:   And this was one of the final transactions,

2    a 4.6 million dollar transaction, and they presented one of the

3    witnesses with a document, an official approval letter, and

4    they asked him to identify it.       He identified it as related to

5    this transaction.     This is in Subpart B.     It's identified B on

6    the page.

7              And then he went on to say regarding said document:

8    The deponent stated that their signature appears therein by

9    instruction of Cesar Duarte.      Again, another witness

10   identifying Mr. Duarte's direct involvement in these

11   transactions.

12             And the final one I won't reiterate because we already

13   cited it in our briefs.     But as Your Honor knows from reading

14   our reply brief and our original brief, the final transaction

15   maybe has the crystal clearest, or most powerful evidence of

16   intent in the case which is the 5.5 million dollar transfer in

17   late 2014.

18             And in that one, as you'll recall from reading our

19   brief, Mr. Duarte directly said to the secretary of the

20   treasury that he wanted to take advantage of the state's excess

21   liquidity because he had personal expenses that he needed to

22   cover.   And, indeed, the financial analyst who traced the route

23   of this payment eventually found that element, all of it or the

24   vast majority of it went to pay Mr. Duarte's taxes.          A

25   significant payment, something like three or four million peso
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 17 17
                                                                             of 79




    1    tax bill for that year.

    2               So, that, of course, already is ample evidence of his

    3    intent and his successful acts of diverting this money from the

    4    state treasury.     However, a few more facts that are worth

    5    highlighting.

    6               The contracts that justified these disbursements are

    7    included in part in the record.       But it's worth noting that

    8    witnesses recall that those contracts were signed and backdated

    9    well after the fact.

   10               In other words, the typical pattern of these

   11    transactions was that Mr. Duarte or Mr. Hermosillo, acting on

   12    his behalf, demanded the money be transferred in many cases

   13    from the state's emergency fund.

   14               Almost like our equivalent in the United States of

   15    FEMA.   It was the emergency relief money.       They would get the

   16    money immediately, and then months or sometimes years later,

   17    they would create a false contract to justify the disbursement.

   18               And that's eluded to at record page 122 which is also

   19    part of this Bates number 122 which is part of this arrest

   20    warrant.

   21               And in that summary of the witness's testimony, this

   22    is the treasury secretary, he describes how there was very

   23    little documentation provided at the outset of contracts and

   24    then he says -- he eludes to the documents being generally

   25    delivered after the disbursement was made, a situation that he
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202118Page 18 of 79




1    knows for a fact because he came to sign them in order to give

2    them a legal appearance.

3              And so because, of course, he was the primary

4    representative of the Government, he was able to sign these

5    contracts and create a paper trail to attempt to obscure these

6    illegal transfers later in Duarte's tenure as governor.

7              The next point I wanted to draw the Court's attention

8    to is at pages 127 and 128, just a few pages after that.           And

9    this relates to the argument that we made in our memorandum

10   that Mr. Duarte's consciousness of guilt was apparent because

11   in 2016 after it became clear that his rivals would take over

12   the governorship, he told the secretary of the treasury and

13   other government employees to cover up the fraudulent

14   transactions or cover up irregular payments and create a record

15   so that they would not be evident to his successor.

16             In the defendant's -- or Mr. Duarte's response, in a

17   footnote said that there's no proof that these transactions

18   that were being covered up had anything to do with the 11 that

19   are identified in the arrest warrant.

20             First of all, I think that's a bit of a strange

21   argument to say effectively that he was covering up something

22   else so that can't be proof of this coverup.         But I would also

23   like to point out these additional witnesses -- so this is not

24   just the secretary of state.      These are lower level government

25   employees.
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 19 19
                                                                             of 79




    1              And on page 128, one of those witnesses describes her

    2    knowledge or his knowledge of these fraudulent contracts or

    3    these unjustified expenditures, and in the second full

    4    paragraph on the page, there's a description of the workup of

    5    the Treasury Department regarding these contracts.

    6              And it says that the disbursement of the funds was

    7    charged to the account named cuenta deudora, again the

    8    emergency account, without supporting documents or relation of

    9    beneficiaries as there was -- I think that means as there would

   10    be in a right proceeding.

   11              That in 2016, they were ordered to prove all the

   12    pending debts from 2012 to 2015.       So, this is another witness

   13    corroborating the testimony of the treasury secretary that

   14    there was this coverup effort regarding these contracts that

   15    ran through the Rural Development Department of Chihuahua.

   16               THE COURT:    Is this witness identified?

   17               MR. WU:    Yes, so it's a little confusing but at the

   18    beginning of page -- so on page 127, the arrest warrant says

   19    several names, so going back to the previous page, it says

   20    number five:    On another note, and then it lists four names.         I

   21    think the final name, Jorge Salazar Lopez, you see on that

   22    list?

   23               THE COURT:    I do.

   24               MR. WU:    Then when you continue on to page 128, that

   25    paragraph begins -- the paragraph that I read from begins:           The
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202120Page 20 of 79




1    last witness stated that apart from secretarial duties, she is

2    in charge of processing diverse documents so I believe that

3    person is one of the four witnesses identified -- or sorry.           I

4    miscounted.    There are three witnesses identified.        There's a

5    Susanna, a Brenda and a Jorge.       I believe it's referring to --

6    it's referring to Brenda now that I look at the page again.           I

7    apologize.    I think when it says last witness, it means the

8    previous witness because it's describing the witness whose

9    testimony is summarized in the preceding two paragraphs.

10              THE COURT:    Okay.

11              MR. WU:   The next point that I'd like to highlight

12   for Your Honor is in a different ECF document, so this I

13   believe should be at document -- I believe it's document 1-7.

14   But it's the final portion of the extradition request, Exhibit

15   19 to the extradition request which is the expert forensic

16   analysis which begins at Bates number 393.         So, if you open the

17   electronic document that starts at 393, that can start

18   orienting us.

19              THE COURT:    I have that.

20              MR. WU:   Thank you.    And then the key pages there are

21   page 430 to 431, and just to give some background for the

22   relevance of this information.       There was a suggestion in the

23   opposition memorandum or an implication that Mr. Duarte was not

24   responsible for and had no control over how Union Ganadera and

25   Financiera disbursed of this money after receiving it from the
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 21 21
                                                                             of 79




    1    government.

    2              And, first of all, I think, again circumstantially,

    3    there's already great reason to doubt that because we see that

    4    those transfers continued to benefit Mr. Duarte, Mr. Hermosillo

    5    and other associates and to benefit them personally, not to

    6    perform any government work.

    7              So, circumstantially, you can already infer that they

    8    did have control of those funds after taking them from the

    9    Government improperly.

   10              But the significance of this page is that the forensic

   11    financial analyst looked at the exact bank accounts that

   12    received the Government moneys that were either held by Union

   13    Ganadera or Financiera, and all of those accounts either

   14    Mr. Hermosillo or Mr. Duarte was the only person authorized to

   15    transfer money out of those accounts.

   16              So, there's no way that money could have moved without

   17    their involvement.     So, you'll see the conclusions section on

   18    page 430 that they identify an account number belonging to

   19    Union Ganadera.     That was the account that received about 64

   20    million pesos of the 96 million pesos at issue in this case.

   21              And it states there that Mr. Carlos Gerardo Hermosillo

   22    Arteaga was the authorized person to withdraw those funds since

   23    November 4th, 2010 until February 20 of 2015 so during the

   24    entire relevant timeframe.

   25              The next account is an account held by Financiera and
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202122Page 22 of 79




1    it received 24 million of the 96 million at issue and again,

2    Carlos Gerardo Hermosillo Arteaga was the only authorized

3    person to withdraw funds from that account since August 19,

4    2008, so during the entire relevant time period, Hermosillo had

5    absolute control.

6              He was the only one who could move money out of that

7    account once received from the government of Chihuahua.           And

8    the final account number, third account number identified is a

9    Financiera account of which the 96 million flowed, and that is

10   a little different because in that account, only Cesar Duarte

11   himself was authorized to withdraw those funds since April 16,

12   2008.   Again, establishing he was the one who had to have moved

13   those funds out of that account.

14             And that eight million pesos, Your Honor, is the

15   eight million pesos from what I earlier referred to as

16   transaction number 8.     That was the one where we discussed

17   where Cesar Duarte told the treasury secretary to start a

18   coverup effort to provide documentation to discharge the

19   transaction from the emergency fund, from the cuenta deudora

20   that I eluded to earlier.

21             I'll also note that -- I don't want to go in detail

22   over this because it's pretty in depth, but in that forensic

23   expert report on pages 441 to 500, there's an extensive

24   description of how records obtained from Duarte's properties

25   through various search warrants link him to multiple recipients
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 23 23
                                                                             of 79




    1    of the funds in these transactions.

    2              So, sometimes the recipient of these funds at the end

    3    were certain companies.      Those could be related to Duarte

    4    because they were owned and controlled by associates, they had

    5    various relationships to him, but a lot of documentation

    6    regarding those companies and their affairs was found in

    7    Mr. Duarte's ranches which provides additional evidence that

    8    those transfers were to benefit him or his associates, family

    9    members, friends, et cetera.

   10              Now, that is the extent to which I want to review the

   11    extradition request.     It is hundreds of pages long and I'm

   12    certainly happy to take questions on it, or we can discuss

   13    specific excerpts to it if the Court would like.

   14              However, otherwise, I'll now move to discussing some

   15    of the testimony, some of the declarations presented by the

   16    defense unless Your Honor has further questions on the probable

   17    cause.

   18               THE COURT:    I don't.    I had a number of questions

   19    about witnesses, but your presentation just covered them so

   20    far.

   21               MR. WU:    Thank you.    Your Honor, in that case, our

   22    position regarding the submissions by Mr. Duarte here are that

   23    by and large, they are inadmissible.        Not admissible with the

   24    exception of his Exhibit 2 to his opposition memorandum which

   25    is a legal opinion, and we don't necessarily agree with that.
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202124Page 24 of 79




1    But since it's legal and not factual, we do not object to its

2    admission.

3              However, the remainder of his documents boil down to

4    an attempt to have a mini trial or start Mr. Duarte's trial

5    here in the United States.

6              They are a series of witnesses who allege political

7    persecution oftentimes unrelated to this matter, or to

8    Mr. Duarte's case.     But at most, they are contradictory

9    evidence or attempts to impugn the credibility of the witnesses

10   whose statements are described in the extradition request, and

11   that is beyond the scope of an extradition hearing.

12             As soon as we start getting into the territory where

13   Your Honor has to hear conflicting accounts of events, or has

14   to draw inferences about which witnesses are telling the truth,

15   or which ones have a bias or reason to testify falsely, that's

16   quintessentially fact finding, and that's something that has to

17   be done at Mr. Duarte's trial in Mexico.

18             So, while his affidavits and declarations may show us

19   how he intends to defend the case at trial in Mexico, they are

20   not the sort of material that is appropriate for this Court to

21   consider in an extradition proceeding.        And we've cited the

22   case law in our memorandum to that effect.

23             But, you know, I would definitely highlight Judge

24   Torres' opinion in the Martinelli matter because that was a

25   significant recent extradition in our district.         And it had a
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 25 25
                                                                             of 79




    1    very similar posture because it concerned a formerly powerful

    2    important government official in a foreign country.

    3              And just like here, Mr. Martinelli in that case had

    4    many reasons that he presented to the Court to doubt or attack

    5    the testimony of certain witnesses against him, and

    6    Judge Torres correctly noted that in an extradition proceeding,

    7    the defense cannot present contradictory evidence.          It can only

    8    present explanatory evidence.

    9              So, to the extent that all of these declarations or

   10    the exhibit that they filed last night pertain to questions

   11    about the credibility of certain witnesses, that is not

   12    appropriate for this Court.

   13              And, in particular, I'll note the document filed last

   14    night, we -- of course, we object to its late filing, but I

   15    would also note, I think more importantly, even if filed in a

   16    timely fashion, that document is a classic inadmissible piece

   17    of evidence because it essentially amounts to a secondhand or

   18    indirect form of recantation testimony.

   19              And there's a well-established body of case law about

   20    what courts should do if they have testimony or they start to

   21    receive evidence that one or two of the Government's witnesses

   22    have recanted their testimony.

   23              And I'll just cite a few of those cases here, many of

   24    which are already in our papers.       One is the Eain v. Wilkes

   25    case out of the Seventh Circuit which is cited in our reply
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202126Page 26 of 79




1    brief, but at 641 F.2d at pin site pages 511 to 512.          There was

2    an attempt by the fugitive in that case to present a

3    recantation from a witness, and even multiple witnesses.           And

4    the Seventh Circuit said quote:       Alleged recantations are

5    matters to be considered at the trial, not the extradition

6    hearing, end quote.

7              Similarly, there's the Barapind v. Reno case from the

8    Ninth Circuit also cited in our reply brief, 400 F.3d 744.

9              Similarly, as to one of the charges in that case,

10   there was a recantation from a critical witness.          At 749 to

11   750, nonetheless, the Ninth Circuit explained, quote:          More

12   recent -- the, quote, more recent affidavit constituted

13   conflicting evidence, the credibility of which could not be

14   assessed without a trial, end quote.

15             Furthermore, in a case that we have not cited

16   previously, but is germane here, Hoxha v. Levi which is a Third

17   Circuit decision, the case cite is 465 F.3d, 554.          There's a

18   discussion there because the defendant or I should not say the

19   defendant, the fugitive sought to present telephone testimony

20   from three of the Government's witnesses against him in which

21   they would recant their testimony in favor of probable cause.

22             And at 561 to 562, the Third Circuit analyzed this

23   matter and essentially held that because there was still other

24   evidence supporting probable cause in that matter, it was

25   proper for the magistrate judge to exclude those three
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 27 27
                                                                             of 79




    1    recantations.    So, even though those people were willing to

    2    testify live on the phone before the judge, which is far more

    3    than we have here, even there, it was proper to exclude that

    4    testimony.

    5              And the Third Circuit explained its decision by saying

    6    that recantation, quote, provided an alternative and

    7    contradictory narrative that can properly be presented at

    8    trial, end quote.     So this has come up again and again.        This

    9    is well-trodden areas.      This is not a novel or untested issue

   10    of law.

   11              And the simple answer is that it is inappropriate for

   12    this Court to admit, to consider, much less to actually make

   13    factual findings about the credibility the Government witnesses

   14    as Mr. Duarte asks you to do.       And in particular, that's why we

   15    would urge this Court not to admit the document filed last

   16    night.

   17              As Mr. Duarte's notice accompanying that document

   18    makes clear, what he wants this Court to do is to wholesale

   19    disregard the allegations of one the Government's 20 witnesses

   20    in this case.    The treasury secretary whose anonymous

   21    designation starts with 56, but that is inappropriate.

   22              This is almost exactly like what happened in Hoxha

   23    where you had three witnesses in that case who are willing to

   24    recant, but nonetheless, there was enough other evidence in the

   25    case.    It was inappropriate to allow their recantation into
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202128Page 28 of 79




1    evidence and then try to determine who was more credible.

2              Just like that case, here, we don't just have one or

3    two other witnesses against Mr. Duarte.        As summarized in our

4    memorandum, there's something like 20 witnesses who provided

5    statements including various other high level government

6    ministers.

7              And as I discussed earlier in this hearing, the

8    secretary of finance whose designation starts with K.A. also

9    provided testimony that he received direct orders from

10   Mr. Duarte regarding some of these transactions.

11             They have not done anything to undermine his

12   testimony.   They have not done anything other than present an

13   older preliminary investigatory report to contradict the expert

14   who forensically traced these funds and provided extensive

15   circumstantial evidence of Mr. Duarte's diversion and intent.

16              THE COURT:    On that, Mr. Wu, and I'll ask for a

17   response to the same question, but it's my impression from the

18   arrest warrant and supporting affidavits or declarations, that

19   the prior testimony is not determinative.        That there is no --

20   as far as I understand it, and I'm asking you both --

21   transaction or charge that is dependent on Mr. Hermosillo's

22   testimony, if it were to be disregarded, would it impact the

23   finding of probable cause?

24              MR. WU:   Absolutely not, Your Honor.       He, of course,

25   provides helpful testimony for the Government.         But this is a
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 29 29
                                                                             of 79




    1    document heavy case as many fraud cases are.         And so the

    2    documents already speak for themselves or the absence of

    3    documents.    For all of these transactions, it's well

    4    established that the money flowed out of the Government and

    5    ultimately ended up in the hands of Duarte or his associates.

    6               It's also well established that the purported

    7    beneficiaries of these contracts which were supposed to be

    8    farmers, herders in the state of Chihuahua did not receive any

    9    benefit.

   10               None of those facts are exclusively in the province of

   11    any witness.    They are proven by documents or by the absence of

   12    documents.    And certainly even as to transactions where the

   13    treasury secretary provides significant testimony, as you can

   14    see from reading the arrest warrant, there are other witnesses

   15    who had to participate in those transactions, as well, and they

   16    similarly attest to the irregularity of those proceedings, how

   17    they were forced to sign documents or encouraged to sign

   18    documents without any adequate support or justification, so he

   19    is not essential to the Government's showing of probable cause.

   20               Along those lines, I'd just like to briefly point out,

   21    it's a very similar story regarding the expert reports and

   22    we've discussed this at length already in our reply.

   23               But ultimately, Mr. Duarte has presented at most a

   24    battle of experts for a test of credibility for the

   25    Government's expert.     So, you can imagine, at the trial, a
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202130Page 30 of 79




1    forensic analyst will repeat their conclusions that we've seen

2    in the extradition request and they are, of course, perfectly

3    entitled to cross-examine her regarding whether her conclusion

4    is consistent with the earlier 2017 report that they submitted

5    into evidence.    Or if it differs, what basis she has for her

6    differing conclusions.

7              But that's only a piece of classic contradictory

8    evidence.   It's something that goes to the strength the

9    Government's proof.     It cannot by definition obliterate a

10   different expert's assessment of the same or even more

11   evidence.

12             And in that regard, I'll note that at request -- at

13   page 400 to 401, so this is on the, similarly, the last

14   document that we looked at was the expert report.          I want to

15   turn Your Honor's attention to that page not for any single

16   specific quote but just generally, that is the section where

17   this expert, the forensic analyst, describes the materials that

18   she used in her analysis.

19             And it's particularly significant that she discusses,

20   she lists boxes, reams of documents that were obtained in

21   search warrants of Duarte's properties in Mexico.

22             And I wanted to call Your Honor's attention to the

23   dates of those documents because there was evidence seized as

24   you can see on page 400 on April 1st, 2017.

25             There was evidence seized on September 14, 2017, and
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 31 31
                                                                             of 79




    1    the significance of that, of course, is that the UIF report,

    2    this report on which Mr. Duarte places great significance, was

    3    authored in February of 2017.       Specifically, February 16th,

    4    2017.

    5              So, this forensic analyst had access to significant

    6    materials that were not available to the UIF at the time that

    7    it drew its preliminary conclusions.        And so, of course, it's

    8    understandable that she reached different conclusions, she

    9    looks at different materials, more material, and had a more

   10    thorough picture of exactly how Mr. Duarte used the Government

   11    in these 11 transactions.

   12              Very briefly then, I'll touch on the issue of dual

   13    criminality because that was another of Mr. Duarte's proffered

   14    defenses.

   15              And in this regard, we already emphasized in our brief

   16    but there can be a great dissimilarity between the names of

   17    foreign statutes or the scope of foreign statutes and the U.S.

   18    equivalent upon which we're relying for dual criminality.

   19              And an excellent example of this is one of the cases

   20    that Mr. Duarte cited in his own opposition memorandum.           He

   21    cited a district court case named Trifonov v. Fox, which was

   22    2014 Westlaw 3735419.

   23              And what I found particularly enlightening about that

   24    case is that the magistrate judge in that matter concluded that

   25    dual criminality was met, that the two offenses, the foreign
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202132Page 32 of 79




1    and the American offense were sufficiently analogous when the

2    Bulgarian offense was entering or exiting the border without a

3    permit, or in the incorrect place and the U.S. equivalent was

4    18 U.S.C. Section 1001, which criminalizes a false statement to

5    a government authority.

6              So, those are very different on their face, but the

7    analysis that the district court or that the magistrate judge

8    made, which was correct, was that the defendant or the

9    fugitive's particular criminal conduct in that instance was

10   making a false statement to Customs as he entered the country

11   and that that conduct, although it was a very specific criminal

12   provision in Bulgarian law, would fall within the broader more

13   general U.S. statute, false statement, which could cover a

14   false statement to law enforcement officers in a much larger

15   array of situations and scenarios.

16             So, that just goes to show you the scopes of the

17   statutes can be quite different.       The way I think about the

18   analysis is you draw a Venn diagram between what the foreign

19   statute covers, this is what the U.S. statute covers and the

20   key question is, is the alleged conduct taken as true within

21   the overlap of that diagram.

22             So, it doesn't matter that there's a lot of content

23   potentially arguably in the Mexican offense or in the foreign

24   offense that is not criminal or would be criminalized by a

25   different U.S. statute, and it similarly does not matter that
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 33 33
                                                                             of 79




    1    the U.S. statute has more crimes or offenses that would be

    2    covered not by the foreign statute.

    3               All that matters is that we kind of hit it in the

    4    middle on the, quote, overlapping portion.         And here, the

    5    allegations of the arrest warrant, I don't see any way other

    6    than to read them other than a classic 18 U.S.C. Section 641

    7    embezzlement scheme.

    8               The way to think about it, and the analysis is is if

    9    that crime happened here in the United States, what would we

   10    call it or what would we term it?       And so you have to imagine a

   11    person, a governor, or I suppose since it's a Federal crime,

   12    you can imagine a Federal official in the United States

   13    ordering their subordinates to sign false and fraudulent

   14    contracts, companies that they either own in whole or in part,

   15    and then taking the proceeds of those contracts and rather than

   16    them using them for any legitimate government purpose, using

   17    them to pay the official's taxes, to pay credit card bills

   18    through his wife's construction company, to pay for his friends

   19    to buy cattle and ranches in Wyoming.

   20               That, of course, would be an 18 U.S.C. Section 641

   21    offense in America and, therefore, dual criminality is

   22    satisfied.    And I would cite -- I think this is an important

   23    point.   I would cite Arias Leiva, the very recent Eleventh

   24    Circuit decision concerning extradition, which is 928 F.3d 1281

   25    at 1293.
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202134Page 34 of 79




1              It describes this inquiry, quote, the dual criminality

2    inquiry asks only whether the particular act charged taken as

3    true would be criminal in both jurisdictions, end quote.

4              And the significance of that is -- I think it's a bit

5    of a subtle distinction but an important one, Your Honor, is

6    for that dual criminality, you're not duplicating the probable

7    cause analysis.    In other words, you don't have to find

8    probable cause of every element of the U.S. offense in Mexico.

9    It almost doesn't really make sense because, of course, this --

10   the crime happened in Mexico.

11             You're not trying to figure out whether Mr. Duarte is

12   guilty of Section 641 because, of course, he's not.          He's

13   beyond our jurisdiction.      All you're trying to figure out is

14   whether the allegations taken as true describe a 641 offense

15   within U.S. law.     So, it's a little different in an analytical

16   framework, because you don't need to look at the evidence and

17   have any of that same weighing where you're trying to figure

18   out whether a prudent person would conclude the crime had

19   occurred matching the U.S. elements.        I apologize.    I can see

20   I'm losing you on this point a little bit, Your Honor, but the

21   language I wanted --

22              THE COURT:    Okay.   That argument sounded a lot like

23   you wanted me to weigh the evidence which I'm pretty sure

24   you were -- okay, sorry.

25              MR. WU:   Yes.   Let me try to restate that.       Let me
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 35 35
                                                                             of 79




    1    try to restate it more simply.       The language I wanted to

    2    highlight in Arias Leiva, in dual criminality, you take the

    3    particular act charged as true, so it's almost a categorical

    4    inquiry in the sense that in this fact pattern, the Governor

    5    intentionally signs contracts and takes the money from the

    6    Federal government, from the state government, and uses them

    7    for himself.    Is that a 641 offense?      It's a simpler question

    8    than saying I need to read the entire arrest warrant and look

    9    at what all the witnesses say and determine whether probable

   10    cause exists.

   11              Because probable cause is a determination of whether

   12    the elements of the Mexican offense of peculado were met.

   13               THE COURT:    Okay.

   14               MR. WU:    Second time's the charm.      With that, Your

   15    Honor, I'm going to conclude my initial presentation.          Since we

   16    had the last word in the briefing, we've already spoken on the

   17    political offense, and political motivation issues.          That's

   18    well trodden black letter law, so we don't think there's a real

   19    controversy there.

   20              But, of course, I'm happy to discuss that more if you

   21    have any questions, and I may have more to say about that in

   22    rebuttal after hearing the presentation by Mr. Duarte.

   23               THE COURT:    Okay.   All right.    Thank you, Mr. Wu.

   24    Who's arguing for me?     Oh, I beg your pardon.      Before I have

   25    you start, I need to switch the interpreter and Luz, how am I
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202136Page 36 of 79




1    going to do that?

2               MS. ORAMAS:    Thank you, Your Honor.      Perhaps you can

3    call FDC again to see if they could dial the other number.

4               THE COURT:    I appreciate your confidence in me, but

5    we can't call FDC.     Can you give Mr. Duarte instructions to get

6    a guard in there with him?

7               MS. ORAMAS:    Yes.

8               THE COURT:    Thank you.    Stand by, Mr. Bell.     Sorry.

9    We generally have to switch the interpreter about once in an

10   hour.

11                               (Short pause.)

12              MS. ORAMAS:    Yes, Your Honor.     They're connecting to

13   the other interpreter.     Thank you very much.

14              THE COURT:    I appreciate it, Luz.

15             Maria, let me just know when you have Mr. Duarte,

16   okay?

17              MS. KISIC:    Yes, your Honor.

18              THE COURT:    Thank you.

19              MS. KISIC:    They're connecting us, Your Honor.

20              THE COURT:    Thank you.

21              MS. KISIC:    I'm going to talk to Mr. Duarte, Your

22   Honor.

23              THE COURT:    Okay.   Can I have you confirm with the

24   person on the phone, his name, Maria?

25              MS. KISIC:    Cesar Horacio Duarte Jaquez.       That's
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 37 37
                                                                             of 79




    1    right.

    2               THE COURT:    Okay.     Counsel, are you ready?

    3               MR. MORILLO:     Yes.   Good afternoon, Your Honor.      Can

    4    you hear me okay?

    5               THE COURT:    I hear you good.

    6               MR. MORILLO:     Great.   So, we're going to be very

    7    efficient in our presentation and recitation of our arguments

    8    Your Honor, in respect of your time to start off.

    9               THE COURT:    Yes.    Nothing else on the calendar, if we

   10    don't lose the call again.       That's our only restriction.      Go

   11    ahead, Mr. Morillo.

   12               MR. MORILLO:     Understood.    We appreciate it.    First

   13    to start off, not to be antagonistic or anything like that, we

   14    do take exception to the Government's reference to a rotten

   15    fish, and the head of a rotten fish.        I think that was

   16    offensive and gratuitous, and totally inappropriate.          So I just

   17    want to make sure that we state for the record that we really

   18    take exception to that kind of nomenclature for the reasons

   19    that I mentioned.

   20              Secondly, we do agree with the Government in one

   21    respect and that is the issues in this case have been

   22    exhaustively briefed and so I'm going to focus my presentation

   23    in response to some of the key points that the Government made,

   24    and we're not going to comprehensively or holistically address

   25    all of the arguments that we've already made on the papers.             We
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202138Page 38 of 79




1    stand on those arguments.

2              And in particular, I do want to focus on the probable

3    cause element because that's where the Government focused the

4    preponderance of its energy and we're not going to cover every

5    single transaction for the obvious reason that we cannot.

6              We cannot argue the evidence.       That's not the purpose

7    of this extradition hearing.      The limited inquiry that Your

8    Honor well knows you must conduct in certifying or not

9    certifying this case for extradition, so the overwhelming

10   majority of Mr. Wu's presentation, we will not ignore in any

11   disrespectful way.     We just simply will not engage with it

12   because, again, it goes to the evidence of each individual

13   transaction and we're not here to challenge the evidence or the

14   credibility of witnesses or the sufficiency of the evidence or

15   the admissibility of the evidence.

16             And on the admissibility of the evidence, I do want

17   emphasize a point and that is I did not hear Mr. Wu seeking to

18   strike any of our declarations, but if that is, in fact, what

19   he's asking the Court to do, we would, of course, want an

20   opportunity and want to be afforded the opportunity to formally

21   respond to any effort on the part the Government or any motion

22   on the part the Government to strike any of the materials that

23   we have submitted.

24             Per the Government's initial statements to this Court,

25   when this proceeding started, the Rules of Evidence do not
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 39 39
                                                                             of 79




    1    apply.   There's a lot of flexibility in terms of what the

    2    evidence the Court can contemplate.        Of course, a lot of the

    3    evidence that the Government itself relies on is hearsay

    4    evidence and is otherwise inadmissible in a U.S. Court, so for

    5    those reasons, if the Government is seeking to strike any of

    6    the other evidence or any of our findings, we'd appreciate the

    7    opportunity to be able to formally respond but we don't think

    8    it's necessary for the reasons I mentioned.

    9              The Government has itself has stated on the record and

   10    its finding and that the Rules of Evidence do not apply, as I

   11    mentioned, and the Government itself relies on that evidence

   12    that would otherwise would not be admissible in the ordinary

   13    course of a proceeding in the U.S.

   14              In terms of, again, ignoring the evidence not because

   15    we don't think it's important because that's not the purpose of

   16    this proceeding.     And in terms of probable cause, and to

   17    respond to the question that you made to us and to the

   18    Government, in terms of the credibility of the witnesses, and

   19    whether in particular if you were, Your Honor, to strike or

   20    otherwise ignore Mr. Arias' declaration or his testimony,

   21    whether that would impact the rest of your analysis?

   22              And Mr. Wu's response was no because he relies upon

   23    the other witnesses and the other evidence to substantiate the

   24    probable cause element of the extradition treaty.

   25              Our response is that it absolutely does because we are
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202140Page 40 of 79




1    not arguing, as I mentioned, that you should weigh the

2    evidence, that you should assign credibility, that you should

3    determine whether or not a particular declaration is

4    admissible.    That's not at all what we're asking the Court to

5    do.

6              What we're asking the Court to do is what other courts

7    have allowed, courts, lower courts to do and that is to

8    evaluate the method, the methodology, the process by which the

9    Mexican Government procured the evidence.

10             So, not what type of evidence or who the witnesses are

11   or what the quantum of evidence, but rather the process by

12   which they obtained that evidence.

13             And in particular, we're relying on the Contreras

14   case, Southern District of New York, cited by I believe both

15   parties, 800 F.Supp 1462, and Mr. Wu relied upon the Ninth

16   Circuit case which was a predecessor case to the Santos case,

17   Ninth Circuit case, 830 F.3d, 987, and those two cases, they

18   bring -- Your Honor, it's an interesting issue certainly and

19   there are different lenses that you can approach the issue of

20   the methodology by which the Government, a foreign government,

21   obtained evidence and whether that evidence can be challenged

22   in court.

23             And we acknowledge that this is not about engaging

24   credibility determinations, but as Contreras said in terms of a

25   recantation, so when a witness admits that he or she was lying,
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 41 41
                                                                             of 79




    1    the Court, the extradition court in the U.S. can absolutely

    2    take that into account in disregarding that evidence to

    3    establish probable cause.

    4              And that is exactly what happened here with respect to

    5    Mr. Herrera and, of course, more importantly, certainly more

    6    importantly with respect to the Santos case, when a particular

    7    testimony is coerced, obtained through threats or other type of

    8    coercion, then, again, likewise, it's a different lens because

    9    we're talking now about coercion as opposed to admission or

   10    recantation.    But the same analysis applies, and that is both

   11    of those optical lenses, if you will, Your Honor, focus on the

   12    methodology employed and, therefore, the reliability of the

   13    evidence, not the credibility of the evidence, but the

   14    reliability of the evidence.

   15              And there, in the Santos case, the evidence, the

   16    testimony had been coerced and, therefore, the Court

   17    concluded -- it's an en banc opinion with two members of the

   18    bench dissenting, that, indeed, it was not the issue of

   19    credibility or the truthfulness or falsity of the testimony

   20    that was at issue and that was germane to the analysis and the

   21    Court's calculus, but rather the method, the process.

   22              And that because the -- obviously, consistent with our

   23    traditional due process considerations and consistent with

   24    those considerations because which is the same analysis,

   25    because the testimony was procured in an unlawful manner, in
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202142Page 42 of 79




1    particular coerced, it was unreliable.        And the extradition

2    court could then disregard that testimony in making its

3    probable cause determination.

4              So, again, in summary, when you approach it from the

5    optical lens of an admission that the witness has been lying or

6    a recantation, withdrawal of a statement, or because that

7    statement is coerced, the extradition court -- you, Your

8    Honor -- have the ability and have the power to disregard that

9    statement.

10             And here, it is undisputed that Mr. Herrera is a key

11   witness, if not the key witness.       He's the individual that

12   links our client, Governor Duarte, to the two entities that the

13   Government of Mexico alleges were the vehicles that our client

14   used to embezzle the funds.      So he was clearly the architect of

15   that testimony and a key witness.       And sure, there was other

16   supporting evidence and supporting testimony but, again, our

17   argument here is that for the same reasons that you should

18   disregard Mr. Herrera's testimony, you should disregard the

19   other witnesses' testimony.

20             As we've said from the very inception, Your Honor, the

21   methodology that the Government has employed here is one of

22   threatening witnesses, protected witnesses, giving them

23   protected status, threatening them if they do not testify as

24   the Government wishes them to do, threatening them with

25   prosecution.    Threatening them with prosecution of family
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 43 43
                                                                             of 79




    1    members, so the modus operandi here, the methodology that the

    2    Government employed is very consistent.

    3              And, indeed, Mr. Herrera, if I may just very

    4    quickly -- I'm not going to belabor the point, but Mr. Herrera

    5    in the declaration that we submitted, in the recording that we

    6    obtained says and confirms that the methodology employed by

    7    quote, the top levels of the Chihuahuan administration, the

    8    Corral administration, was to do exactly what I just described.

    9    Which is to get protected statuses in return for false

   10    testimony, threaten and coerce the witnesses that do not offer

   11    them probable cause testimony.

   12              And he mentions his interview, or throughout the

   13    recording that that is the methodology employed by, quote, the

   14    top levels of Government, by the public prosecutor, that it

   15    infected his testimony with respect to all the cases, that it

   16    permeated all the prosecutions of all the Government officials,

   17    in Chihuahua, including, quote, all the Legislature.

   18              Just for decency's sake, I'm not going to quote what

   19    he says but Your Honor can see what he says in terms of how he

   20    characterizes the testimony that he provided in connection with

   21    all the cooperation he supposedly was providing to the

   22    Government of Chihuahua.

   23              So, again, it's the methodology, the process, the fact

   24    that this imbued and infected the top echelons of the

   25    Government.    That this was dictated by, and orchestrated by the
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202144Page 44 of 79




1    top levels of Government, including the governor and including

2    the public prosecutor.

3              That's why we believe -- of course, we don't have this

4    type of evidence as to each and every single witness.          That

5    would be impossible for us to obtain, but we do have it in

6    terms of the key witness in the case against our client.           And,

7    therefore, we believe that certainly as to Mr. Herrera, his

8    testimony should be disregarded.       But for the same reasons, it

9    should be disregarded as to the other witnesses.

10             Again, we're not trying to impeach any witness.          We're

11   not trying to weigh the evidence.       We're not trying to measure

12   their credibility.     But what we are impugning is the

13   methodology and the process that the Government of Chihuahua

14   used to procure the evidence against our client.

15              THE COURT:    Let me make sure that I understand your

16   position because I was trying to ask you what the statement

17   that was recanted, or the statement that Herrera attributes to

18   coercion, but if I understand your position, it is that

19   Herrera's statement -- his recorded statement -- is sufficient

20   to extrapolate that all of his statements are recanted because

21   all of his statements made to prosecutors were made under

22   coercion and that that includes this investigation and all of

23   his statements herein?

24              MR. MORILLO:    That's exactly right, Your Honor.        And

25   again, just to quote one very small relatively benign comment
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 45 45
                                                                             of 79




    1    under the circumstances.      In the statement from Mr. Herrera, he

    2    talks about all the, quote, crap.       He uses obviously much more

    3    incendiary and graphic descriptions, but that's a relatively

    4    benign way in which he describes all -- quote, all the

    5    testimony that he provided in connection with his cooperation

    6    or supposed cooperation with the Chihuahuan government in

    7    connection with all of the investigations in which he was

    8    cooperative.

    9              And he uses those kind of categorical terms, all in

   10    terms of the statements that he provided, the testimony he

   11    provided, and in connection with, quote, all the investigations

   12    in which he was cooperating.

   13               THE COURT:    Okay.     Because particularly, given the

   14    proclivity for exaggeration that that phone call seems to

   15    highlight, particularly with the use of language and so forth,

   16    I did not encounter any case that suggested that a blanket

   17    recantation such as this, not "I made that statement under

   18    coercion, but it is not true."       That is not what we have here.

   19              We have, and it wasn't clear to me, was this

   20    surreptitiously recorded -- or did he know that he was giving

   21    this statement for use as evidence?

   22               MR. MORILLO:     Yes.   The answer, Your Honor, is we

   23    don't know.    Our supposition is that it was surreptitiously

   24    recorded but we don't know.        What we do know --

   25               THE COURT:    Wait.     Let me just make sure then that we
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202146Page 46 of 79




1    agree then we also lack any type of indicia of reliability

2    whether he was making these statements to ingratiate himself to

3    the person he was speaking versus having taken an oath and

4    sworn under oath that he was then and there recanting his

5    statements?

6               MR. MORILLO:    This was clearly not a statement that

7    he gave under oath, and clearly it was not a statement that he

8    gave in a judicial proceeding.       But it's -- the reason why we

9    believe it's reliable, or has an issue of reliability is

10   because he solicited these conversations.        In other words, the

11   individual who recorded him who's an adviser to the current

12   leading candidate to succeed Mr. Corral, who by the way,

13   Mr. Corral opposed and tried to put in jail and as well as this

14   individual who was -- Cesar, who recorded Mr. Herrera.           It was

15   Mr. Herrera who solicited Cesar.

16             And moreover, Mr. Cesar engaged an expert to determine

17   the validity of the recording and to our knowledge, there

18   hasn't been anything to rebut that expert report concluding

19   that it was reliable and that it was Mr. Herrera in the

20   recording.

21              THE COURT:    Okay.   It strikes me as classic witness

22   impeachment and not any type of recantation.         And I look to you

23   for the best case example that you would point me to in support

24   of your position that this generalized statement by a witness

25   amounts to recantation that an extradition court can admit and
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 47 47
                                                                             of 79




    1    consider for context in deciding not then to weigh his previous

    2    testimony.

    3               MR. MORILLO:     Sure.   Understood, Your Honor.     He does

    4    say that he had a gun.      Quote, a gun to his head, so I think

    5    coercion is really our primary basis here.

    6               THE COURT:    Okay.   But even the listener pauses the

    7    recording to say "we hope he didn't mean that literally."

    8               MR. MORILLO:     But I think even if it was figuratively

    9    or metaphorically, I think the point is that he was coerced and

   10    that he was threatened so it was a proverbial gun to the head

   11    and the reference of coercion, I'm not suggesting it was

   12    literally true.     I think it was a figure of speech.

   13               THE COURT:    Understood.

   14               MR. MORILLO:     The two cases that we think most

   15    closely approximate -- of course, there's no perfectly

   16    analogous case that's recorded, coercion and recantation cases

   17    are few and far between.      As you well know, the Eleventh

   18    Circuit, the Government respectfully makes a significant point

   19    of the fact that the Eleventh -- there have been no Eleventh

   20    Circuit cases on recantation and -- well, we haven't found an

   21    Eleventh Circuit case that actually analyzed this issue.

   22              To answer your question, there's no perfectly

   23    analogous case holding that this type of general statement is

   24    sufficient for recantation or for coercion.

   25              But our view is that it comes within the -- also
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202148Page 48 of 79




1    encompassed by the two notions of recantation and more

2    importantly, the notion of coercion in Contrares and Santos,

3    respectively, Your Honor.

4                THE COURT:   And then, likewise, with respect to the

5    other witnesses, the leap there is because Herrera in this

6    statement attests that the coercion came from the highest

7    levels, that they, too, must have made their statements under

8    coercion?

9                MR. MORILLO:   Respectfully, Your Honor, I don't think

10   that leap has to be as wide as that.        I think, first, there's a

11   reference not just to the senior levels of Government, but in

12   my estimation, being a criminal defense lawyer and more

13   importantly to the public prosecutor, so there's a reference

14   specifically to the public prosecutor.        The office that's

15   prosecuting Governor Duarte and with respect to -- so our

16   argument is that given that the public prosecutor coerced and

17   threatened Mr. Herrera here, and that Mr. Herrera has said so

18   by his own acknowledgment, that that imbues with unreliability

19   any evidence that was procured by this same public prosecutor

20   from other witnesses against our client.

21               THE COURT:   So, then as I understand it, in order to

22   accept that, I would have to make a finding that the prosecutor

23   did, in fact, engage in coercion in soliciting witness

24   statements before I could make the determination that the other

25   witness statements in this investigation were obtained through
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 49 49
                                                                             of 79




    1    coercion?

    2                MR. MORILLO:    I don't think so, Your Honor.      I think

    3    if you take a look at the totality of the circumstances, so not

    4    just this Herrera recording, but if you couple that with the

    5    uncontroverted evidence that we submitted of other recordings

    6    where the Governor, the current Governor's primary political

    7    advisory says that this is a politically driven prosecution,

    8    that our client would be a severe risk to his life if he were

    9    to be extradited to Mexico.      If you include that, as well as

   10    this recording, as well as all the other items of evidence that

   11    was pointed to, the UIF report, and all the inconsistencies

   12    that we pointed to in terms of the evidence against our client,

   13    and the lack of any kind of specific connection between our

   14    client as opposed to the two entities that he purportedly

   15    controlled and the actual argument here, indeed as I was

   16    listening to Mr. Wu, I thought he was prosecuting or the

   17    Mexican Government was prosecuting a dead man, Hermosillo, as

   18    opposed to our client because a lot of what the recitation, the

   19    factual recitation that Mr. Wu pursued dealt with at least in

   20    my understanding with Mr. Hermosillo as opposed to our client.

   21              So, what we're saying is that when you put together

   22    the lack of evidence, direct evidence of intent on the part of

   23    our client, as opposed to the two entities and there's no

   24    allegation here piercing the corporate veil or alterego.

   25              When you understand, secondly, that most of the
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202150Page 50 of 79




1    allegations or a significant percentage of the allegations

2    pertain to Mr. Hermosillo and not to our client, and you couple

3    that with all this other indicia of unreliability in terms of

4    the evidence that's being used here to seek our client's

5    extradition, that you have more than enough facts upon which

6    you could make a finding that there's no probable cause.

7               Nothing in a vacuum.    I don't think -- our position is

8    not that you have to make a finding that the public prosecutor

9    was engaged in corruption in order for you to hold that there's

10   no probable cause.

11              As you well know better than I do, the probable cause

12   determination is a holistic determination.         So that's what

13   we're arguing here.     When you holistically evaluate the issue

14   of whether there is probable cause or not, that based on all

15   those different elements that I just enumerated and described,

16   the findings that should be that, no, under the totality of the

17   circumstances, there is no probable cause.

18              Okay, Your Honor.    So, just a couple of more points.

19   As I said, we're relying on our papers for some of the other

20   arguments, dual criminality and the like.        And just want to

21   touch upon the political offense point, and that is very

22   briefly.

23              One, we understand that as a general matter, the

24   political offense exception is limited to instances of

25   violence.   However, there is case law that says that there
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 51 51
                                                                             of 79




    1    should be a broader interpretation, and in particular, when a

    2    foreign government is trying to use the extradition mechanism

    3    vehicle as an instrument of reprisal against political

    4    opponents, that that should be one of those few exceptions

    5    where this concept of a political offense exception should be

    6    brought to encompass that kind of conduct.

    7              And we think that this is the pragmatic case of

    8    political retaliation and reprisal.        And I'm not going to

    9    belabor the point, Your Honor.       We've been very systematic in

   10    presenting all the evidence we have in terms of the political

   11    nature of this persecution, but on the political offense point,

   12    what we rely upon is we acknowledge that it's a limited

   13    exception.

   14              However, we rely upon the fact that in a limited set

   15    of circumstances, particularly when the extradition process is

   16    is being used to retaliate against political opponents, that

   17    the conduct here fits that large exception, and that should,

   18    therefore, qualify for non-extradition under the political

   19    offense exception.

   20              And with that, Your Honor, we wanted to be very

   21    focused and targeted in our argument, and unless Your Honor has

   22    any questions, I have nothing further.

   23               THE COURT:    Give me a second.     I feel like I did

   24    write a question down for you, Mr. Morillo, but you may have

   25    already answered it.     I want to make sure I understand your
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202152Page 52 of 79




1    dual criminality argument.

2              As I understand it, because the probable cause finding

3    here requires me to examine sufficiency of the evidence and

4    that each element of the Mexican crime that is alleged to be

5    violated occurred, it is similarly whether or not there's a

6    U.S. statute that would look to those same elements and

7    evidence for satisfaction of the crime.        Is that essentially

8    the argument?

9               MR. MORILLO:    Yes, Your Honor.     And in particular,

10   very quickly and I think very simply, our argument is that

11   peculado does not have a specific intent requirement.          Of

12   course, we agree with the Government that the two offenses do

13   not have to have symmetry of elements.        That that's ecsomatic.

14             Our point is that intent is not a generalized

15   requirement.    It's a very specific requirement and peculado

16   does not have any specific intent requirement, nor does it have

17   a possession requirement.

18             And that given those two fundamental requirements

19   under 641, that there's no dual criminality so, yes, we --

20   sorry.

21              THE COURT:    It's okay.    Just -- well, actually, I

22   appreciate that because I'll lose it.        Because peculado could

23   convict him without evidence of specific intent, then that is

24   not a mirror of ours?

25              MR. MORILLO:    Correct.
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 53 53
                                                                             of 79




    1                THE COURT:   Notwithstanding for my purposes, I've

    2    always thought of the dual criminality element of in a vacuum.

    3    If you present me as the prosecutor with this case here, could

    4    I prosecute him?      And whether or not he could be convicted on

    5    lesser evidence in Mexico is not determinative of whether or

    6    not the United States has a statute that criminalizes the

    7    conduct that's alleged in the arrest warrant?

    8                MR. MORILLO:    Correct.

    9                THE COURT:   But now I follow what your argument is on

   10    the dual criminality.      Okay.   I think -- let me just see what

   11    that note says.     Hmm, criminality, you've already answered

   12    that.   Okay.   You've already hit everything I wanted to talk to

   13    you about.

   14                MR. MORILLO:    Great.   Thank you, Your Honor.

   15                THE COURT:   Thank you, Mr. Morillo.

   16              Okay.   Mr. Wu?

   17                MR. WU:   Thank you, Your Honor.     I'll just try to

   18    point out a few things because I think we are mostly wrapped up

   19    here.   I'll start where we ended with the dual criminality

   20    question.

   21              You got the analysis exactly right.        The right way to

   22    ask the question is if these same facts happened in the United

   23    States, is it prosecutable under Section 641?

   24              The inquiry is not whether the Mexican Government or

   25    the Chihuahuan Government can ultimately obtain a conviction by
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202154Page 54 of 79




1    proving a different set of elements.        That's what all the cases

2    that we cited in our memorandum say.

3              And in particular, I would like to draw an analogy to

4    Kelly v. Griffin which is the 1916 Supreme Court case we cite

5    which is 241 U.S. 6.

6              The reason we cited that is the fugitive there was

7    indicted I believe in Canada of a false statement kind of

8    charge, or a fraudulent statement charge.        However, the

9    Canadian criminal statute had no requirement of materiality,

10   unlike our state equivalent in the United States.

11             Nonetheless, the Supreme Court explained that what

12   mattered for dual criminality was that the allegations and the

13   actual representation that person made, it did happen to be

14   material so that would have been enough to sustain a

15   prosecution in the United States.

16             Now, when that person was extradited to Canada and

17   tried on that charge in Canada, they would never have had to

18   prove materiality, so it poses the exact scenario that

19   Mr. Morillo eluded to where you can extradite on a charge, and

20   at the end of the day in the foreign country, they will never

21   have to prove an element that existed in our U.S. equivalent.

22   But I think that example takes care of that argument.

23             And now regarding the testimony, and I don't want to

24   use the name.    I think we've been a little loose with that

25   today.   This is a protected witness, so I would prefer to call
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 55 55
                                                                             of 79




    1    him Witness 56, though I understand that's sort of water under

    2    the bridge at this point.

    3              There are many key differences between this case and

    4    Santos and Contreras.     And I would just like to make clear the

    5    Government's position.

    6              First, as a very initial matter, we don't even

    7    necessarily accept that that's the correct view of the law

    8    because only one circuit has endorsed it.

    9              And I agree with Mr. Morillo, the Eleventh Circuit has

   10    not spoken on it but I would caution this Court, it's always a

   11    little tricky to get into an area that has been relatively

   12    underdeveloped in the law.

   13               THE COURT:    Which point of law are you referring to?

   14               MR. WU:    The idea that you can even accept proof of

   15    torture or coercion.     Even that is not uncontroversial.        The

   16    Santos case which we've cited in our memorandum is the only

   17    Appellate Court to date that has really endorsed it.

   18              And so I want to be clear that's not necessarily --

   19    it's not like the prevailing law in the country or a

   20    well-established principle.      That's actually at the moment an

   21    outlier decision.

   22              But leaving that aside, even assuming for the sake of

   23    argument, that those statements could be considered, there are

   24    so many factual, meaningful factual distinctions between that

   25    case and ours.
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202156Page 56 of 79




1              To begin with, the threats and the alleged coercion at

2    issue is of an entirely different nature.        In Santos, just as

3    in Contreras, the allegations were physical violence or threats

4    of physical violence.

5              Here, the allegation, even as I understand it taking

6    everything that they've said to be true, the allegation is

7    threats of criminal prosecution.

8              And the reason those two types of threats are

9    categorically different is that threats of prosecution, it

10   would be entirely proper if the prosecutor has a good faith

11   basis to believe that criminal activity indeed occurred.

12   That's cooperation agreements, that's flipping witnesses,

13   that's a very familiar practice to us in U.S. criminal law.

14             So, these witnesses who are alleged to have been

15   quote, unquote coerced by their forthcoming or impending

16   criminal prosecutions are all witnesses who are intimately

17   involved with and allowed these transactions to happen on their

18   watch.

19             Thus, they are, by their own admission, aiders and

20   abettors of the offenses that Mr. Duarte committed and this

21   was, in fact, a highly significant aspect of the case for the

22   Mexican judge who stated in a portion of the arrest warrant,

23   that, in part, she concluded that these witnesses were

24   trustworthy and reliable precisely because they admitted to the

25   criminal actions that they, themselves, had admitted at
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 57 57
                                                                             of 79




    1    Duarte's behest.

    2              I'd say, first of all, we have to always keep in mind

    3    there's a distinction between legitimate forthcoming criminal

    4    prosecutions against former accomplices and co-conspirators

    5    which is not the kind of tactic that renders evidence

    6    unreliable or inadmissible, and threats of physical violence

    7    which, of course, can never be accepted.

    8              The second thing I would point out is that

    9    Mr. Morillo's argument is a classic attack on credibility just

   10    as Your Honor suggested.      He said that you did not need to make

   11    fact finding, but his answer to that references considering the

   12    quote, unquote totality of the circumstances.         That's a

   13    quintessential fact finding exercise.

   14              To look at the evidence presented, to start drawing

   15    inferences.    Particularly when he asks you to draw as what you

   16    called the leap from one witness's testimony to thinking that

   17    other witnesses might have been coerced or might have also told

   18    lies to the investigators under pressure.

   19              That's quintessentially fact finding, and the primary

   20    authority upon which he relies is Santos, and as we noted in

   21    our reply memorandum, the Santos Court was very clear and their

   22    decision was not a license in what they engaged in what they

   23    refer to as mini trials on issues of coercion or torture, but

   24    in effect, that's exactly what you have to do to accept -- to

   25    accept Mr. Duarte's evidence and use it to negate the
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202158Page 58 of 79




1    Government's evidence of probable cause.

2               So, even just looking at last night's submission,

3    think about the questions or the factual inferences that we'd

4    have to answer to accept that document.

5               But first, and the most obvious one is we would have

6    to accept that the voice identification is credible and

7    correct, and that these recordings had been authenticated in

8    any way.

9               And Mr. Morillo suggested that we have not rebutted

10   that.    We got it last night, we don't have the original

11   recording.    We don't have the expert report.       This is the

12   transcript of a press conference describing it.         Of course,

13   there's no way to rebut that.      It's an unrebuttal document and

14   that attests to its fundamental unreliability.

15              So, there's nothing to authenticate the voice on those

16   calls.   Of course, there's nothing that mentions Duarte.          The

17   closest it gets is an elusion to cases that were attempted to

18   be made against the Legislature as Mr. Morillo quoted.

19              Mr. Duarte was part of the Executive Branch of the

20   Legislature, so you have to draw some inference that this

21   witness when he was exaggerating on the phone and using

22   provocative language, even when he said Legislature, we're

23   somehow going to conclude that means also the case against

24   Mr. Duarte.

25              And, finally, of course, you have the forensic analyst
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 59 59
                                                                             of 79




    1    look at the fact that what was presented in that news

    2    conference, even if those are genuine recordings, were

    3    excerpts.    You can tell by the limited quotes in the material.

    4    There's no agreeing on the beginning.        We don't hear all the

    5    questions that are asked of the supposed witness which led him

    6    to give these responses.      So, it's very hard to interpret.

    7              And in particular, Mr. Morillo draws great

    8    significance from the fact that this witness uses categorical

    9    terms like "all" or he speaks in generalities and says

   10    "everything is BS" but that's exactly why the testimony is

   11    unreliable, as Your Honor said.

   12              There's no case law that holds that such a general

   13    maybe recantation, especially that is delivered secondhand or

   14    thirdhand in this way is enough to negate probable cause.

   15              And on the contrary, the very case upon which

   16    Mr. Morillo relies which is Santos, tells us that we should not

   17    be holding mini trials on this issue.        And I don't think

   18    there's any way to get from Point A which is maybe this

   19    recording exists to effectively Point Z which is, therefore,

   20    Witness 56 and every other witness in the case is unreliable

   21    and has been coerced.

   22              There's no way to get from A to Z without making a lot

   23    of factual findings along the way.       And that's why we submit

   24    that testimony is inadmissible.

   25              The final distinction I want to draw is I'm not
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202160Page 60 of 79




1    exactly -- I don't think it much matters whether we call it

2    striking or not admitting the evidence -- but we are not

3    seeking to strike this material from the docket.          It can remain

4    on the docket.

5               But the law is very clear as the cases that I cited

6    indicate, that this Court should not admit contradictory

7    evidence.   What that means is that although it has been

8    presented today, ultimately it should not factor into this

9    Court's probable cause determination.

10              So, we are not -- we're fine with it remaining on the

11   docket but otherwise, it should not be admitted.

12              If Your Honor has any further questions, I'm happy to

13   address them.    Otherwise, we'd respectfully ask that this Court

14   certify Mr. Duarte's -- this request for extradition.          Thank

15   you very much.

16               THE COURT:    All right.   Thank you, Mr. Wu.

17              Mr. Morillo, I'm going to give you the last word if

18   you want it.    Just --

19               MR. MORILLO:   Your Honor, I don't have anything

20   further.    I don't know if Mr. Bell has a concluding thought or

21   two with your permission.

22               THE COURT:    He looked like he did kind of.      He was

23   leaning in for the camera.      Mr. Bell?

24               MR. BELL:    Judge, I really don't have much to add.        I

25   think Mr. Morillo sort of covered all of our points.          I do
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 61 61
                                                                             of 79




    1    think it strikes me listening to everything go on that the

    2    evidence and the statements made by the witness in this

    3    recording does seem to dovetail to some extent with

    4    Mr. Morillo's argument on the political nature of the

    5    prosecution being brought against him.

    6              And I think it does color those arguments, and when

    7    you look at it together, I do think it lets some -- lends

    8    some -- sorry -- some weight to that argument.         Thank you.

    9               THE COURT:    I understand the context in which you

   10    want me to consider the statements.        I am going to take the

   11    matter under reservation and enter a written order on the

   12    extradition, though while let me be candid so that both sides

   13    have the opportunity to prepare their next steps.

   14              While I'll reserve to enter a written order, I do find

   15    that the submission satisfies probable cause, and as I've

   16    indicated I think in our oral argument here, the dual

   17    criminality aspect of it is satisfied with reference to our own

   18    embezzlement statute.

   19              I wanted the assistance of oral argument with respect

   20    to your political offense argument, and I do want to look back

   21    at your cases with the aid of argument.        And that's really the

   22    extent to which I am taking it under advisement though.

   23              With respect to the witnesses' statements, I disagree

   24    that this is the character of evidence that was of limited

   25    consideration that would provide sufficient context of coercion
     Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/202162Page 62 of 79




1    to render a prior statement incompetent or rise to the level of

2    recantation, and I won't consider it for that purpose.

3              So, again, for what it's worth, as I anticipate that

4    both sides may have other actions that they intend to take with

5    respect to these proceedings, but I'll enter the written order.

6    It will cover both your motion to dismiss and the extradition

7    in a single order just by the fact that we did separate

8    briefing on it.

9              So, with that, we'll be adjourned.        I don't anticipate

10   future proceedings back in front of me.        We'll put the written

11   order on the docket as quickly as we can so you can take your

12   next steps.

13             I appreciate everyone's patience and their very well

14   thought out presentation and briefing which was of such great

15   assistance on such a complex matter.

16              MR. WU:   Thank you, Your Honor.      We appreciate your

17   time and attention as well, of course.

18              MR. MORILLO:    Thank you, Judge.

19              MR. BELL:    Thank you, Your Honor.

20              THE COURT:    Thank you, Mr. Bell.

21                                     - - -

22                     (Thereupon, this proceeding was

23                          adjourned at 3:05 p.m.)

24                                      - - -

25
Case 1:20-mc-22829-UNA Document 71 Entered on FLSD Docket 01/28/2021 Page 63 63
                                                                             of 79




    1                            C-E-R-T-I-F-I-C-A-T-E

    2

    3               I hereby certify that the foregoing is an accurate

    4    transcription of the proceedings in the above-entitled matter.

    5

    6

    7    JANUARY 28, 2021              /s:/Ellen A. Rassie________
                                       ELLEN A. RASSIE, RMR-CRR
    8                                  Official Court Reporter
                                       To the Honorable Rodney Smith
    9                                  299 East Broward Blvd., Room 202A
                                       Ft. Lauderdale, Florida 33301
   10                                  (954)769-5440

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                                        2008 [2] 22/4 22/12                   999 [1] 1/17
         Case 1:20-mc-22829-UNA2010 [5]Document     7111/22
                                        8/2 8/25 9/10    Entered
                                                            21/23 on FLSD Docket 01/28/2021 Page 64 of 79
MR. BELL: [3] 2/16 60/24 62/19                                      A
                               2012 [3] 11/7 11/22 19/12
MR. MORILLO: [18] 2/24 37/3 37/6
                                        2013 [1] 14/10                        abettors [1] 56/20
37/12 44/24 45/22 46/6 47/3 47/8
                                        2014 [4] 15/14 15/15 16/17 31/22      ability [1] 42/8
47/14 48/9 49/2 52/9 52/25 53/8 53/14
                                        2015 [2] 19/12 21/23                  able [2] 18/4 39/7
60/19 62/18
                                        2016 [5] 8/2 8/25 9/10 18/11 19/11    about [18] 4/7 10/18 21/19 23/19 24/14
MR. WU: [31] 2/12 4/6 5/13 6/10 6/14
                                        2017 [5] 30/4 30/24 30/25 31/3 31/4    25/11 25/19 27/13 31/23 32/17 33/8
6/17 7/10 7/12 7/18 9/4 9/7 9/9 9/16
                                        2021 [3] 1/5 2/1 63/7                  35/21 36/9 40/23 41/9 45/2 53/13 58/3
11/15 12/17 13/19 13/23 14/2 15/1
                                        202A [2] 1/24 63/9                    above [1] 63/4
16/1 19/17 19/24 20/11 20/20 23/21
                                        22829 [2] 1/2 2/9                     above-entitled [1] 63/4
28/24 34/25 35/14 53/17 55/14 62/16
                                        24 million [1] 22/1                   absence [2] 29/2 29/11
MS. KISIC: [4] 36/17 36/19 36/21
                                        241 [1] 54/5                          absolute [1] 22/5
36/25
                                        26 [2] 1/5 2/1                        absolutely [3] 28/24 39/25 41/1
MS. ORAMAS: [5] 3/22 4/2 36/2 36/7
                                        28 [1] 63/7                           accept [7] 48/22 55/7 55/14 57/24
36/12
                                        299 [2] 1/24 63/9                      57/25 58/4 58/6
THE COURT: [60] 2/5 2/15 2/20 2/25
                                                                              accepted [1] 57/7
3/24 4/3 5/5 6/6 6/11 6/15 7/4 7/11     3                                     access [2] 8/11 31/5
7/17 9/1 9/5 9/8 9/15 11/14 12/16
                                        33134 [1] 1/18                        accompanying [1] 27/17
13/17 13/21 14/1 14/25 15/25 19/16
                                        33301 [2] 1/24 63/9                   accomplice [1] 8/14
19/23 20/10 20/19 23/18 28/16 34/22
                                        36 million-dollar [1] 12/13           accomplices [1] 57/4
35/13 35/23 36/4 36/8 36/14 36/18
                                        3735419 [1] 31/22                     account [16] 10/12 15/7 19/7 19/8
36/20 36/23 37/2 37/5 37/9 44/15
                                        393 [2] 20/16 20/17                    21/18 21/19 21/25 21/25 22/3 22/7
45/13 45/25 46/21 47/6 47/13 48/4
                                        3:05 [1] 62/23                         22/8 22/8 22/9 22/10 22/13 41/2
48/21 51/23 52/21 53/1 53/9 53/15
                                                                              accounts [4] 21/11 21/13 21/15 24/13
55/13 60/16 60/22 61/9 62/20            4                                     accurate [1] 63/3
THE COURTROOM DEPUTY: [1] 2/6           4.6 [1]   16/2                        accused [1] 6/20
/                                       400 [3]   26/8 30/13 30/24            acknowledge [2] 40/23 51/12
                                        401 [1]   30/13                       acknowledgment [1] 48/18
/s:/Ellen [1] 63/7
                                        430 [2]   20/21 21/18                 acquisition [1] 11/19
0                                       431 [1]   20/21                       act [2] 34/2 35/3
                                        441 [1]   22/23                       acting [1] 17/11
000015 [1] 7/14
                                        465 [1]   26/17                       actions [2] 56/25 62/4
1                                       4th [1]   21/23                       activity [1] 56/11
1-5 [1] 14/22                                                                 acts [1] 17/3
                                        5                                     actual [2] 49/15 54/13
1-7 [1] 20/13
                                        5.5 [1] 16/16                         actually [6] 5/5 12/17 27/12 47/21
10 [1] 15/23
                                        50 [4] 8/17 8/18 9/1 9/5               52/21 55/20
1001 [1] 32/4
                                        500 [1] 22/23                         add [1] 60/24
11 [2] 18/18 31/11
                                        511 [1] 26/1                          additional [2] 18/23 23/7
1120 [1] 1/17
                                        512 [1] 26/1                          address [2] 37/24 60/13
121 [2] 8/19 8/20
                                        5440 [1] 63/10                        adequate [1] 29/18
122 [2] 17/18 17/19
                                        554 [1] 26/17                         adjourned [2] 62/9 62/23
127 [2] 18/8 19/18
                                        56 [4] 14/8 27/21 55/1 59/20          administration [2] 43/7 43/8
128 [3] 18/8 19/1 19/24
                                        561 [1] 26/22                         admissibility [2] 38/15 38/16
1281 [1] 33/24
                                        562 [1] 26/22                         admissible [3] 23/23 39/12 40/4
1293 [1] 33/25
1300 [1] 1/20                                                                 admission [4] 24/2 41/9 42/5 56/19
                                        6                                     admit [6] 3/7 5/1 27/12 27/15 46/25
1301 [1] 1/12
                                        60 [2] 6/3 7/1                         60/6
14 [1] 30/25
                                        64 [1] 21/19                          admits [1] 40/25
141 [2] 11/8 11/11
                                        641 [8] 26/1 33/6 33/20 34/12 34/14   admitted [4] 5/12 56/24 56/25 60/11
1462 [1] 40/15
                                         35/7 52/19 53/23                     admitting [1] 60/2
15 [7] 6/2 6/8 6/25 7/4 7/6 7/8 7/14
                                                                              adopted [1] 8/15
152 [1] 12/18                           7                                     advantage [1] 16/20
153 [2] 12/15 12/22                     744 [1] 26/8
16 [3] 6/3 6/25 22/11                                                         advisement [1] 61/22
                                        749 [1] 26/10                         adviser [1] 46/11
168 [1] 14/23                           750 [1] 26/11
169 [3] 14/24 15/9 15/12                                                      advisory [1] 49/7
                                        769-5440 [1] 63/10                    affairs [2] 10/23 23/6
16th [1] 31/3
                                                                              affidavit [1] 26/12
178 [2] 15/23 15/24                     8                                     affidavits [2] 24/18 28/18
18 [3] 32/4 33/6 33/20                  800 [1] 40/15
19 [2] 20/15 22/3                                                             afforded [1] 38/20
                                        830 [1] 40/17                         after [8] 15/10 17/9 17/25 18/8 18/11
1916 [1] 54/4
                                                                               20/25 21/8 35/22
1st [1] 30/24                           9                                     afternoon [5] 1/6 2/1 2/12 2/16 37/3
2                                       900 [1] 1/20                          again [24] 9/21 11/3 13/5 14/16 15/19
                                        91 [3] 13/14 13/23 13/23               16/9 19/7 20/6 21/2 22/1 22/12 27/8
20 [3] 21/23 27/19 28/4                 928 [1] 33/24
20-22829 [1] 2/9                                                               27/8 36/3 37/10 38/12 39/14 41/8 42/4
                                        954 [1] 63/10                          42/16 43/23 44/10 44/25 62/3
20-MC-22829 [1] 1/2                     96 million [3] 21/20 22/1 22/9
20001 [1] 1/12                                                                against [13] 25/5 26/20 28/3 44/6 44/14
                                        987 [1] 40/17                          48/20 49/12 51/3 51/16 57/4 58/18
20005 [1] 1/21
                              37/13 46/18 60/19              ask [5] 3/19 28/16 44/16 53/22 60/13
CaseA1:20-mc-22829-UNA Document  71[1] Entered
                             apart     20/1     on FLSD Docketasked
                                                               01/28/2021      Page
                                                                    [3] 14/12 16/4 59/565 of 79
    against... [2] 58/23 61/5
                                              aphorisms [1] 4/7                         asking [4] 28/20 38/19 40/4 40/6
    aggravated [1] 9/22
                                              apologies [1] 3/16                        asks [3] 27/14 34/2 57/15
    agree [5] 23/25 37/20 46/1 52/12 55/9
                                              apologize [2] 20/7 34/19                  aspect [2] 56/21 61/17
    agreeing [1] 59/4
                                              apparent [1] 18/10                        assessed [1] 26/14
    agreement [2] 12/10 12/25
                                              appear [1] 3/11                           assessment [1] 30/10
    agreements [1] 56/12
                                              appearance [1] 18/2                       assets [3] 7/22 8/9 10/14
    ahead [3] 3/4 13/4 37/11
                                              appearances [4] 1/9 2/10 2/23 3/2         assign [1] 40/2
    aid [1] 61/21
                                              appearing [1] 2/13                        assistance [2] 61/19 62/15
    aiders [1] 56/19
                                              appears [1] 16/8                          associate [2] 10/13 14/17
    all [42] 3/2 3/5 4/3 16/23 18/20 19/11
                                              Appellate [1] 55/17                       associates [5] 13/10 21/5 23/4 23/8
     21/2 21/13 25/9 29/3 33/3 34/13 35/9
                                              applied [1] 7/19                           29/5
     35/23 37/25 40/4 43/15 43/16 43/16
                                              applies [1] 41/10                         assuming [1] 55/22
     43/17 43/21 44/20 44/21 44/22 45/2
                                              apply [2] 39/1 39/10                      at [64] 3/25 4/25 6/2 6/2 6/3 6/25 7/6
     45/4 45/4 45/7 45/9 45/11 49/10 49/11
                                              appreciate [7] 36/4 36/14 37/12 39/6       7/13 8/17 8/19 9/6 10/18 11/8 11/13
     50/3 50/14 51/10 54/1 56/16 57/2 59/4
                                               52/22 62/13 62/16                         13/2 14/9 14/13 17/18 17/23 18/8
     59/9 60/16 60/25
                                              approach [2] 40/19 42/4                    19/17 20/6 20/13 20/16 20/17 21/11
    allegation [3] 49/24 56/5 56/6
                                              appropriate [2] 24/20 25/12                21/20 22/1 23/2 24/8 24/17 24/19 26/1
    allegations [7] 27/19 33/5 34/14 50/1
                                              approval [1] 16/3                          26/1 26/5 26/10 26/22 27/7 29/22
     50/1 54/12 56/3
                                              approximate [1] 47/15                      29/23 29/25 30/12 30/12 30/14 31/6
    allege [1] 24/6
                                              April [2] 22/11 30/24                      31/9 33/25 34/16 35/9 40/4 41/20 49/3
    alleged [6] 26/4 32/20 52/4 53/7 56/1
                                              architect [1] 42/14                        49/19 54/20 55/2 55/20 56/1 56/25
     56/14
                                              are [58] 2/20 2/23 3/8 3/19 3/20 4/4       57/14 58/2 59/1 61/7 61/21 62/23
    alleges [1] 42/13
                                               4/11 5/21 6/3 6/7 6/8 6/12 6/19 6/20     Attachment [1] 9/2
    allow [1] 27/25
                                               9/2 13/9 17/4 17/6 18/19 18/24 20/4      attack [2] 25/4 57/9
    allowed [2] 40/7 56/17
                                               20/20 23/22 23/23 24/6 24/8 24/10        attempt [4] 15/10 18/5 24/4 26/2
    almost [4] 17/14 27/22 34/9 35/3
                                               24/14 24/19 25/24 26/4 27/23 29/1        attempted [1] 58/17
    alone [1] 10/9
                                               29/10 29/11 29/14 30/2 32/6 37/2         attempts [1] 24/9
    along [4] 2/17 15/5 29/20 59/23
                                               39/25 40/10 40/19 44/12 44/20 47/17      attention [8] 4/14 11/25 12/11 14/21
    already [19] 5/15 5/25 9/16 10/7 10/10
                                               53/18 55/3 55/13 55/23 56/8 56/14         18/7 30/15 30/22 62/17
     10/15 16/12 17/2 21/3 21/7 25/24 29/2
                                               56/16 56/16 56/19 59/2 59/5 60/2         attest [1] 29/16
     29/22 31/15 35/16 37/25 51/25 53/11
                                               60/10                                    attests [2] 48/6 58/14
     53/12
                                              area [1] 55/11                            ATTORNEY'S [2] 1/13 5/9
    also [15] 7/1 8/2 8/19 12/15 17/18
                                              areas [1] 27/9                            attributes [1] 44/17
     18/22 22/21 25/15 26/8 28/8 29/6 46/1
                                              arguably [1] 32/23                        August [1] 22/3
     47/25 57/17 58/23
                                              argue [1] 38/6                            authenticate [1] 58/15
    alterego [1] 49/24
                                              argued [1] 8/6                            authenticated [1] 58/7
    alternative [1] 27/6
                                              arguing [6] 2/21 3/3 3/8 35/24 40/1       authored [1] 31/3
    although [3] 10/7 32/11 60/7
                                               50/13                                    authority [2] 32/5 57/20
    always [3] 53/2 55/10 57/2
                                              argument [20] 18/9 18/21 34/22 42/17      authorized [5] 3/13 21/14 21/22 22/2
    am [4] 6/10 35/25 61/10 61/22
                                               48/16 49/15 51/21 52/1 52/8 52/10         22/11
    AMERICA [2] 1/3 33/21
                                               53/9 54/22 55/23 57/9 61/4 61/8 61/16    available [1] 31/6
    American [1] 32/1
                                               61/19 61/20 61/21                        Avenue [1] 1/12
    amount [2] 6/22 14/14
                                              arguments [5] 37/7 37/25 38/1 50/20       avoid [1] 5/14
    amounts [2] 25/17 46/25
                                               61/6                                     away [1] 4/14
    ample [2] 10/7 17/2
                                              Arias [2] 33/23 35/2
    analogous [3] 32/1 47/16 47/23                                                      B
                                              Arias' [1] 39/20
    analogy [1] 54/3
                                              array [1] 32/15                           back [5] 12/18 14/21 19/19 61/20 62/10
    analysis [11] 20/16 30/18 32/7 32/18
                                              arrest [14] 7/6 11/10 11/16 12/15 14/22   backdated [1] 17/8
     33/8 34/7 39/21 41/10 41/20 41/24
                                               17/19 18/19 19/18 28/18 29/14 33/5       background [1] 20/21
     53/21
                                               35/8 53/7 56/22                          backs [1] 4/13
    analyst [6] 16/22 21/11 30/1 30/17 31/5
                                              Arteaga [2] 21/22 22/2                    banc [1] 41/17
     58/25
                                              as [95] 3/17 3/17 5/1 5/21 5/24 6/5       bank [2] 15/6 21/11
    analytical [1] 34/15
                                               6/13 6/20 6/24 7/3 7/20 7/23 7/23 8/10   Barapind [1] 26/7
    analyzed [2] 26/22 47/21
                                               9/11 11/3 11/17 11/21 14/7 15/12         based [1] 50/14
    anonymous [1] 27/20
                                               15/15 16/4 16/13 16/18 18/6 19/9 19/9    basis [3] 30/5 47/5 56/11
    another [7] 14/10 14/16 15/19 16/9
                                               22/15 24/12 24/12 26/9 27/14 27/17       Bates [12] 6/9 6/25 7/15 8/20 9/1 9/7
     19/12 19/20 31/13
                                               28/3 28/7 28/20 28/20 29/1 29/12          13/21 13/23 14/23 15/24 17/19 20/16
    answer [5] 27/11 45/22 47/22 57/11
                                               29/13 29/15 30/23 32/10 32/20 34/2       battle [1] 29/24
     58/4
                                               34/14 35/3 39/10 40/1 40/24 41/9         be [52] 3/12 5/18 12/23 14/23 17/12
    answered [2] 51/25 53/11
                                               42/20 42/23 44/4 44/7 44/9 45/17          18/15 18/22 19/10 20/13 23/3 24/17
    antagonistic [1] 37/13
                                               45/21 46/13 46/13 46/21 47/17 48/10       26/5 26/13 27/7 28/22 29/7 31/16
    anticipate [2] 62/3 62/9
                                               48/10 48/21 49/9 49/9 49/10 49/10         32/17 32/24 33/1 33/20 34/3 37/6
    any [32] 2/22 3/1 3/12 3/14 3/25 21/6
                                               49/14 49/15 49/17 49/20 49/23 50/11       37/13 38/20 39/7 39/12 40/21 44/5
     29/8 29/11 29/18 30/15 33/5 33/16
                                               50/19 50/23 51/3 52/2 53/3 55/6 56/2      44/8 44/9 48/10 49/8 49/9 50/16 51/1
     34/17 35/21 38/10 38/18 38/21 38/21
                                               56/5 57/10 57/15 57/20 57/23 58/18        51/4 51/5 51/20 52/4 53/4 54/13 55/18
     38/22 39/5 39/6 44/10 45/16 46/1
                                               59/11 60/5 61/15 62/3 62/11 62/11         55/23 56/6 56/10 57/7 58/18 59/17
     46/22 48/19 49/13 51/22 52/16 58/8
                                               62/17                                     60/11 61/12 62/9
     59/18 60/12
                                              aside [1] 55/22                           became [1] 18/11
    anything [7] 4/13 18/18 28/11 28/12
B                                         Broward [2] 1/24 63/9                      41/3 42/3 43/11 50/6 50/10 50/11
          Case 1:20-mc-22829-UNA
                              BS [1] Document
                                     59/10    71 Entered on 50/14
                                                            FLSD    Docket
                                                                  50/17       01/28/2021
                                                                        52/2 58/1 59/14 60/9 Page 66 of 79
because [54] 4/4 4/21 5/15 8/6 8/8 8/24
                                          buck [1] 4/8                             61/15
 9/5 9/18 10/11 12/24 16/12 16/21 18/1
                                          Bulgarian [2] 32/2 32/12                caution [1] 55/10
 18/3 18/10 20/8 21/3 22/10 22/22 23/4
                                          bullet [1] 14/3                         certain [3] 23/3 25/5 25/11
 24/24 25/1 25/17 26/18 26/23 30/23
                                          business [1] 10/14                      certainly [5] 23/12 29/12 40/18 41/5
 31/13 34/9 34/12 34/16 35/11 38/3
                                          but [82] 3/13 5/6 5/7 5/11 5/16 5/25 6/6 44/7
 38/12 39/14 39/15 39/22 39/25 41/8
                                           7/4 8/2 8/20 9/18 10/16 10/25 11/5     certification [1] 5/19
 41/22 41/24 41/25 42/6 44/16 44/20
                                           14/7 14/18 15/9 16/13 17/7 18/22       certify [3] 4/22 60/14 63/3
 45/13 46/10 48/5 49/18 52/2 52/22
                                           19/17 20/14 21/10 22/22 23/5 23/19     certifying [2] 38/8 38/9
 52/22 53/18 55/8 56/24
                                           24/1 24/8 24/23 25/14 26/1 26/16       CESAR [13] 1/6 2/9 14/11 14/17 15/15
been [15] 7/7 37/21 41/16 42/5 46/18
                                           27/21 27/24 28/17 28/25 29/23 30/7      15/20 16/9 22/10 22/17 36/25 46/14
 47/19 51/9 54/14 54/24 55/11 56/14
                                           30/16 31/16 32/6 34/5 34/20 35/20       46/15 46/16
 57/17 58/7 59/21 60/7
                                           36/4 38/18 39/7 40/11 40/24 41/10      cetera [1] 23/9
before [4] 1/8 27/2 35/24 48/24
                                           41/13 41/21 42/16 43/4 43/19 44/5      challenge [1] 38/13
beg [2] 9/6 35/24
                                           44/8 44/12 44/18 45/3 45/18 45/24      challenged [1] 40/21
begin [1] 56/1
                                           46/8 47/6 47/8 47/25 48/11 49/4 51/11  chambers [1] 5/3
beginning [4] 4/25 14/9 19/18 59/4
                                           51/24 53/9 54/22 55/10 55/22 57/11     change [1] 4/4
begins [4] 13/24 19/25 19/25 20/16
                                           57/23 58/5 59/10 60/2 60/5 60/11 62/5  character [1] 61/24
behalf [5] 2/13 2/17 2/19 15/3 17/12
                                          buy [1] 33/19                           characterize [2] 6/12 6/13
behavior [1] 7/24
                                          buying [1] 10/14                        characterizes [1] 43/20
behest [1] 57/1
                                                                                  charge [10] 4/10 5/22 6/18 13/4 20/2
being [6] 17/24 18/18 48/12 50/4 51/16    C                                        28/21 54/8 54/8 54/17 54/19
 61/5
                                          C-E-R-T-I-F-I-C-A-T-E [1] 62/25         charged [3] 19/7 34/2 35/3
belabor [2] 43/4 51/9
                                          calculus [1] 41/21                      charges [1] 26/9
believe [17] 5/18 7/4 8/1 9/16 10/7
                                          calendar [1] 37/9                       charm [1] 35/14
 13/19 14/23 20/2 20/5 20/13 20/13
                                          call [11] 2/4 2/5 8/14 30/22 33/10 36/3 chart [2] 8/23 9/9
 40/14 44/3 44/7 46/9 54/7 56/11
                                           36/5 37/10 45/14 54/25 60/1            checks [1] 12/14
BELL [10] 1/16 1/16 2/16 2/17 2/20
                                          called [1] 57/16                        Chihuahua [8] 6/4 10/3 19/15 22/7 29/8
 2/22 36/8 60/20 60/23 62/20
                                          Calling [1] 2/8                          43/17 43/22 44/13
belonging [1] 21/18
                                          calls [1] 58/16                         Chihuahuan [7] 6/18 7/21 7/23 8/21
bench [1] 41/18
                                          came [2] 18/1 48/6                       43/7 45/6 53/25
beneficiaries [2] 19/9 29/7
                                          camera [5] 2/21 3/4 3/9 5/6 60/23       chronologically [2] 8/23 9/10
benefit [5] 5/8 21/4 21/5 23/8 29/9
                                          can [43] 3/5 3/20 3/22 3/23 6/17 7/9    circuit [15] 25/25 26/4 26/8 26/11 26/17
benefitting [1] 13/10
                                           7/11 10/11 11/12 11/16 13/19 14/21      26/22 27/5 33/24 40/16 40/17 47/18
benign [2] 44/25 45/4
                                           15/23 20/17 21/7 23/12 25/7 27/7        47/20 47/21 55/8 55/9
best [2] 11/12 46/23
                                           29/13 29/25 30/24 31/16 32/17 33/12 circumstances [5] 45/1 49/3 50/17
better [1] 50/11
                                           34/19 36/2 36/5 36/23 37/3 39/2 40/19 51/15 57/12
between [10] 8/2 11/4 12/1 31/16 32/18
                                           40/21 41/1 43/19 46/25 53/25 54/19     circumstantial [5] 10/6 10/10 10/15
 47/17 49/13 55/3 55/24 57/3
                                           55/14 57/7 59/3 60/3 62/11 62/11        10/24 28/15
beyond [2] 24/11 34/13
                                          can't [2] 18/22 36/5                    circumstantially [2] 21/2 21/7
bias [1] 24/15
                                          Canada [3] 54/7 54/16 54/17             cite [5] 25/23 26/17 33/22 33/23 54/4
bill [1] 17/1
                                          Canadian [1] 54/9                       cited [12] 16/13 24/21 25/25 26/8 26/15
bills [1] 33/17
                                          candid [1] 61/12                         31/20 31/21 40/14 54/2 54/6 55/16
bit [5] 11/4 15/8 18/20 34/4 34/20
                                          candidate [1] 46/12                      60/5
black [1] 35/18
                                          cannot [5] 3/12 25/7 30/9 38/5 38/6     cites [1] 7/20
blame [1] 4/12
                                          capacity [3] 5/24 6/20 8/10             classic [5] 25/16 30/7 33/6 46/21 57/9
blanket [1] 45/16
                                          card [1] 33/17                          clear [7] 18/11 27/18 45/19 55/4 55/18
Blvd [3] 1/17 1/24 63/9
                                          cards [1] 10/13                          57/21 60/5
body [1] 25/19
                                          care [2] 8/3 54/22                      clearest [1] 16/15
boil [1] 24/3
                                          Carlos [5] 8/15 8/20 15/16 21/21 22/2 clearly [3] 42/14 46/6 46/7
border [1] 32/2
                                          carry [1] 14/13                         client [12] 42/12 42/13 44/6 44/14
both [11] 2/21 3/9 7/25 12/24 28/20
                                          case [53] 1/2 2/5 2/8 4/6 4/17 16/16     48/20 49/8 49/12 49/14 49/18 49/20
 34/3 40/14 41/10 61/12 62/4 62/6
                                           21/20 23/21 24/8 24/19 24/22 25/3       49/23 50/2
bottom [1] 7/13
                                           25/19 25/25 26/2 26/7 26/9 26/15       client's [1] 50/4
box [2] 5/2 9/9
                                           26/17 27/20 27/23 27/25 28/2 29/1      closely [1] 47/15
boxes [1] 30/20
                                           31/21 31/24 37/21 38/9 40/14 40/16     closest [1] 58/17
Branch [1] 58/19
                                           40/16 40/16 40/17 41/6 41/15 44/6      co [1] 57/4
breathtaking [1] 4/18
                                           45/16 46/23 47/16 47/21 47/23 50/25 co-conspirators [1] 57/4
Brenda [2] 20/5 20/6
                                           51/7 53/3 54/4 55/3 55/16 55/25 56/21 coerce [1] 43/10
bridge [1] 55/2
                                           58/23 59/12 59/15 59/20                coerced [9] 41/7 41/16 42/1 42/7 47/9
brief [6] 16/14 16/14 16/19 26/1 26/8
                                          cases [13] 17/12 25/23 29/1 31/19        48/16 56/15 57/17 59/21
 31/15
                                           40/17 43/15 47/14 47/16 47/20 54/1     coercion [18] 41/8 41/9 44/18 44/22
briefed [2] 5/16 37/22
                                           58/17 60/5 61/21                        45/18 47/5 47/11 47/16 47/24 48/2
briefing [3] 35/16 62/8 62/14
                                          categorical [3] 35/3 45/9 59/8           48/6 48/8 48/23 49/1 55/15 56/1 57/23
briefly [4] 9/20 29/20 31/12 50/22
                                          categorically [1] 56/9                   61/25
briefs [1] 16/13
                                          cattle [1] 33/19                        color [1] 61/6
bring [1] 40/18
                                          cause [30] 4/22 5/19 5/23 6/20 10/8     come [1] 27/8
brings [1] 4/6
                                           23/17 26/21 26/24 28/23 29/19 34/7     comes [3] 4/7 4/15 47/25
broader [2] 32/12 51/1
                                           34/8 35/10 35/11 38/3 39/16 39/24      commands [1] 14/17
brought [2] 51/6 61/5
                             corporate [1] 49/24               De [1] 1/17
CaseC1:20-mc-22829-UNA Document 71[3]Entered
                             Corral     43/8 46/12on FLSD Docketdead
                                                   46/13         01/28/2021
                                                                     [1] 49/17 Page 67 of 79
    comment [1] 44/25
                                             correct [7] 3/22 6/14 32/8 52/25 53/8     deal [1] 10/16
    committed [1] 56/20
                                              55/7 58/7                                dealt [1] 49/19
    communicating [1] 3/20
                                             correctly [1] 25/6                        debts [1] 19/12
    companies [4] 13/7 23/3 23/6 33/14
                                             corresponding [1] 14/13                   decency's [1] 43/18
    company [2] 15/4 33/18
                                             corroborating [1] 19/13                   deciding [1] 47/1
    complex [1] 62/15
                                             corruption [3] 4/18 4/19 50/9             decision [6] 5/18 26/17 27/5 33/24
    comprehensively [1] 37/24
                                             could [17] 6/2 6/25 12/23 13/14 21/16      55/21 57/22
    concept [1] 51/5
                                              22/6 23/3 26/13 32/13 36/3 42/2 48/24    declaration [4] 7/5 39/20 40/3 43/5
    concerned [2] 7/7 25/1
                                              50/6 52/22 53/3 53/4 55/23               declarations [5] 23/15 24/18 25/9 28/18
    concerning [1] 33/24
                                             counsel [10] 2/10 2/21 3/3 3/5 3/8 4/1     38/18
    conclude [3] 34/18 35/15 58/23
                                              4/3 5/3 5/10 37/2                        defend [1] 24/19
    concluded [3] 31/24 41/17 56/23
                                             country [4] 25/2 32/10 54/20 55/19        defendant [5] 1/6 1/16 26/18 26/19
    concluding [2] 46/18 60/20
                                             couple [3] 49/4 50/2 50/18                 32/8
    conclusion [1] 30/3
                                             course [26] 8/1 9/10 13/9 17/2 18/3       defendant's [1] 18/16
    conclusions [5] 21/17 30/1 30/6 31/7
                                              25/14 28/24 30/2 31/1 31/7 33/20 34/9    defense [9] 5/3 5/10 8/6 11/4 12/6 14/5
     31/8
                                              34/12 35/20 38/19 39/2 39/13 41/5         23/16 25/7 48/12
    conduct [7] 32/9 32/11 32/20 38/8 51/6
                                              44/3 47/15 52/12 57/7 58/12 58/16        defenses [2] 4/11 31/14
     51/17 53/7
                                              58/25 62/17                              defined [1] 6/5
    conference [2] 58/12 59/2
                                             court [40] 1/1 1/23 2/4 2/6 3/11 3/12     definitely [1] 24/23
    confidence [1] 36/4
                                              4/22 5/17 6/1 8/13 23/13 24/20 25/4      definition [1] 30/9
    confirm [3] 3/19 13/19 36/23
                                              25/12 27/12 27/15 27/18 31/21 32/7       delivered [3] 5/3 17/25 59/13
    confirms [1] 43/6
                                              38/19 38/24 39/2 39/4 40/4 40/6 40/22    demanded [1] 17/12
    conflicting [2] 24/13 26/13
                                              41/1 41/1 41/16 42/2 42/7 46/25 54/4     DEPARTMENT [4] 1/11 2/14 19/5
    confusing [1] 19/17
                                              54/11 55/10 55/17 57/21 60/6 60/13        19/15
    connected [1] 3/18
                                              63/8                                     dependent [1] 28/21
    connecting [2] 36/12 36/19
                                             Court's [3] 18/7 41/21 60/9               deponent [1] 16/8
    connection [5] 43/20 45/5 45/7 45/11
                                             courts [4] 25/20 40/6 40/7 40/7           depth [1] 22/22
     49/13
                                             cover [9] 9/16 9/20 15/8 16/22 18/13      describe [1] 34/14
    consciousness [1] 18/10
                                              18/14 32/13 38/4 62/6                    described [7] 12/12 13/13 14/2 15/12
    consider [5] 24/21 27/12 47/1 61/10
                                             covered [5] 5/25 18/18 23/19 33/2          24/10 43/8 50/15
     62/2
                                              60/25                                    describes [7] 9/8 12/22 17/22 19/1
    consideration [1] 61/25
                                             covering [2] 5/15 18/21                    30/17 34/1 45/4
    considerations [2] 41/23 41/24
                                             covers [2] 32/19 32/19                    describing [3] 14/4 20/8 58/12
    considered [2] 26/5 55/23
                                             coverup [4] 15/10 18/22 19/14 22/18       description [4] 9/3 13/24 19/4 22/24
    considering [1] 57/11
                                             cows [1] 11/19                            descriptions [1] 45/3
    consistent [4] 30/4 41/22 41/23 43/2
                                             crap [1] 45/2                             designation [4] 11/21 14/8 27/21 28/8
    conspirators [1] 57/4
                                             create [3] 17/17 18/5 18/14               detail [1] 22/21
    constituted [1] 26/12
                                             creates [1] 3/13                          details [2] 4/17 10/9
    Constitution [1] 7/21
                                             credibility [13] 24/9 25/11 26/13 27/13   determination [7] 6/20 35/11 42/3 48/24
    constitutional [1] 7/2
                                              29/24 38/14 39/18 40/2 40/24 41/13        50/12 50/12 60/9
    construction [1] 33/18
                                              41/19 44/12 57/9                         determinations [1] 40/24
    contains [1] 5/9
                                             credible [2] 28/1 58/6                    determinative [2] 28/19 53/5
    contemplate [1] 39/2
                                             credit [2] 10/13 33/17                    determine [4] 28/1 35/9 40/3 46/16
    content [1] 32/22
                                             crime [7] 6/13 33/9 33/11 34/10 34/18     deudora [3] 15/17 19/7 22/19
    context [3] 47/1 61/9 61/25
                                              52/4 52/7                                development [2] 14/11 19/15
    continue [1] 19/24
                                             crimes [1] 33/1                           diagram [2] 32/18 32/21
    continued [1] 21/4
                                             criminal [12] 32/9 32/11 32/24 34/3       dial [1] 36/3
    contract [3] 12/1 12/23 17/17
                                              48/12 54/9 56/7 56/11 56/13 56/16        dictated [1] 43/25
    contracts [11] 17/6 17/8 17/23 18/5
                                              56/25 57/3                               did [15] 3/17 6/12 6/13 8/7 21/8 29/8
     19/2 19/5 19/14 29/7 33/14 33/15 35/5
                                             criminality [16] 31/13 31/18 31/25         38/17 45/16 45/20 48/23 51/23 54/13
    contradict [2] 12/8 28/13
                                              33/21 34/1 34/6 35/2 50/20 52/1 52/19     57/10 60/22 62/7
    contradictory [5] 24/8 25/7 27/7 30/7
                                              53/2 53/10 53/11 53/19 54/12 61/17       didn't [1] 47/7
     60/6
                                             criminalized [1] 32/24                    differences [1] 55/3
    Contrares [1] 48/2
                                             criminalizes [2] 32/4 53/6                different [20] 7/7 8/24 10/21 11/3 12/7
    contrary [1] 59/15
                                             critical [1] 26/10                         20/12 22/10 30/10 31/8 31/9 32/6
    Contreras [4] 40/13 40/24 55/4 56/3
                                             cross [1] 30/3                             32/17 32/25 34/15 40/19 41/8 50/15
    control [5] 7/22 8/11 20/24 21/8 22/5
                                             cross-examine [1] 30/3                     54/1 56/2 56/9
    controlled [3] 15/5 23/4 49/15
                                             CRR [2] 1/22 63/7                         differing [1] 30/6
    controls [1] 13/7
                                             crystal [1] 16/15                         differs [1] 30/5
    controversy [1] 35/19
                                             cuenta [3] 15/17 19/7 22/19               diplomatic [2] 7/5 9/2
    conversations [1] 46/10
                                             current [2] 46/11 49/6                    direct [11] 10/16 10/18 10/21 10/23
    convict [1] 52/23
                                             Customs [1] 32/10                          12/3 12/9 13/5 14/17 16/10 28/9 49/22
    convicted [1] 53/4
                                                                                       directing [1] 9/3
    conviction [1] 53/25                     D                                         directly [6] 13/2 14/12 14/18 15/6 15/20
    cooperating [1] 45/12
                                             date [1] 55/17                             16/19
    cooperation [4] 43/21 45/5 45/6 56/12
                                             dates [1] 30/23                           director [1] 4/19
    cooperative [1] 45/8
                                             day [1] 54/20                             disagree [1] 61/23
    copy [1] 5/2
                                             DC [2] 1/12 1/21                          disbursed [1] 20/25
    Coral [1] 1/18
D                                          DUARTE [58] 1/6 2/9 2/17 2/19 3/18      end [10] 12/21 13/3 13/9 15/14 23/2
           Case 1:20-mc-22829-UNA    Document
                               3/20 4/20            71 8/5Entered
                                         7/2 7/14 7/19              on 26/6
                                                           9/11 10/22  FLSD    Docket
                                                                            26/14        01/28/2021
                                                                                  27/8 34/3 54/20   Page 68 of 79
disbursement [3] 17/17 17/25 19/6
                                            12/3 12/9 12/23 13/2 13/5 13/7 13/10  ended [4] 10/12 10/24 29/5 53/19
disbursements [1] 17/6
                                            14/9 14/11 14/17 14/18 15/5 15/7      endorsed [2] 55/8 55/17
discharge [2] 14/14 22/18
                                            15/15 15/20 16/9 16/19 17/11 20/23    energy [1] 38/4
discrepancy [1] 11/4
                                            21/4 21/14 22/10 22/17 23/3 23/22     enforcement [1] 32/14
discuss [3] 14/5 23/12 35/20
                                            27/14 28/3 28/10 29/5 29/23 31/2      engage [2] 38/11 48/23
discussed [5] 9/19 9/23 22/16 28/7
                                            31/10 31/20 34/11 35/22 36/5 36/15    engaged [3] 46/16 50/9 57/22
 29/22
                                            36/21 36/25 42/12 48/15 56/20 58/16   engaging [1] 40/23
discusses [1] 30/19
                                            58/19 58/24                           enlightening [1] 31/23
discussing [2] 12/1 23/14
                                           Duarte's [23] 4/11 4/18 5/24 6/5 7/3   enough [4] 27/24 50/5 54/14 59/14
discussion [1] 26/18
                                            10/2 16/10 16/24 18/6 18/10 18/16     enter [3] 61/11 61/14 62/5
dismiss [2] 9/23 62/6
                                            22/24 23/7 24/4 24/8 24/17 27/17      entered [1] 32/10
display [1] 5/6
                                            28/15 30/21 31/13 57/1 57/25 60/14    entering [2] 12/25 32/2
dispose [1] 7/22
                                           due [1] 41/23                          entire [3] 21/24 22/4 35/8
disposition [1] 8/9
                                           duplicating [1] 34/6                   entirely [2] 56/2 56/10
disputed [1] 8/5
                                           Duran [1] 11/10                        entirety [1] 9/11
disregard [5] 27/19 42/2 42/8 42/18
                                           during [8] 4/18 7/19 8/21 9/11 11/22   entities [3] 42/12 49/14 49/23
 42/18
                                            12/20 21/23 22/4                      entitled [2] 30/3 63/4
disregarded [3] 28/22 44/8 44/9
                                           duties [1] 20/1                        enumerated [1] 50/15
disregarding [1] 41/2
                                                                                  equivalent [5] 17/14 31/18 32/3 54/10
disrespectful [1] 38/11                    E                                       54/21
dissenting [1] 41/18
                                           each [3] 38/12 44/4 52/4               especially [1] 59/13
dissimilarity [1] 31/16
                                           Eain [1] 25/24                         Esq [5] 1/11 1/14 1/16 1/19 1/20
distinction [3] 34/5 57/3 59/25
                                           earlier [4] 22/15 22/20 28/7 30/4      essential [1] 29/19
distinctions [1] 55/24
                                           early [1] 11/7                         essentially [3] 25/17 26/23 52/7
district [8] 1/1 1/1 2/6 2/7 24/25 31/21
                                           East [2] 1/24 63/9                     establish [2] 8/10 41/3
 32/7 40/14
                                           ECF [5] 7/8 13/18 13/20 14/22 20/12    established [4] 25/19 29/4 29/6 55/20
diverse [1] 20/2
                                           echelons [1] 43/24                     establishing [1] 22/12
diversion [4] 6/21 6/22 10/1 28/15
                                           ecsomatic [1] 52/13                    estate [1] 15/2
divert [1] 4/14
                                           effect [2] 24/22 57/24                 Esteban [1] 2/17
diverting [1] 17/3
                                           effectively [2] 18/21 59/19            estimation [1] 48/12
do [31] 7/23 18/18 19/23 24/1 25/20
                                           efficient [1] 37/7                     et [1] 23/9
 27/14 27/18 36/1 37/14 37/20 38/2
                                           effort [3] 19/14 22/18 38/21           evaluate [2] 40/8 50/13
 38/16 38/19 38/25 39/10 40/5 40/6
                                           eight [3] 15/1 22/14 22/15             even [17] 10/9 25/15 26/3 27/1 27/3
 40/7 42/23 42/24 43/8 43/10 44/5
                                           eight million [2] 22/14 22/15           29/12 30/10 47/6 47/8 55/6 55/14
 45/24 50/11 52/12 57/24 60/25 61/7
                                           either [5] 9/21 13/7 21/12 21/13 33/14 55/15 55/22 56/5 58/2 58/22 59/2
 61/14 61/20
                                           electronic [2] 5/4 20/17               events [1] 24/13
docket [4] 60/3 60/4 60/11 62/11
                                           electronically [5] 7/13 8/18 8/19 11/9 eventually [1] 16/23
document [21] 7/9 7/15 8/18 8/20 11/9
                                            13/14                                 every [4] 34/8 38/4 44/4 59/20
 13/15 15/24 16/3 16/7 20/12 20/13
                                           element [10] 9/17 9/20 10/1 16/23 34/8 everyone [2] 3/7 5/8
 20/13 20/17 25/13 25/16 27/15 27/17
                                            38/3 39/24 52/4 53/2 54/21            everyone's [1] 62/13
 29/1 30/14 58/4 58/13
                                           elements [12] 5/22 6/13 6/17 6/19 6/19 everything [4] 53/12 56/6 59/10 61/1
documentation [3] 17/23 22/18 23/5
                                            6/24 34/19 35/12 50/15 52/6 52/13     evidence [82] 10/2 10/6 10/11 10/15
documents [14] 5/2 7/13 17/24 19/8
                                            54/1                                   10/16 10/23 10/24 12/7 13/5 13/11
 20/2 24/3 29/2 29/3 29/11 29/12 29/17
                                           eleven [1] 11/3                         16/15 17/2 23/7 24/9 25/7 25/8 25/17
 29/18 30/20 30/23
                                           Eleventh [6] 33/23 47/17 47/19 47/19    25/21 26/13 26/24 27/24 28/1 28/15
does [8] 32/25 39/25 47/3 52/11 52/16
                                            47/21 55/9                             30/5 30/8 30/11 30/23 30/25 34/16
 52/16 61/3 61/6
                                           ELLEN [3] 1/22 63/7 63/7                34/23 38/6 38/12 38/13 38/14 38/15
doesn't [2] 32/22 34/9
                                           else [3] 3/13 18/22 37/9                38/16 38/25 39/2 39/3 39/4 39/6 39/10
doing [1] 6/12
                                           else's [1] 5/8                          39/11 39/14 39/23 40/2 40/9 40/10
dollar [6] 11/6 11/18 12/13 15/1 16/2
                                           eluded [3] 17/18 22/20 54/19            40/11 40/12 40/21 40/21 41/2 41/13
 16/16
                                           eludes [1] 17/24                        41/13 41/14 41/15 42/16 44/4 44/11
don't [30] 9/24 10/6 22/21 23/18 23/25
                                           elusion [1] 58/17                       44/14 45/21 48/19 49/5 49/10 49/12
 28/2 33/5 34/7 34/16 35/18 37/10 39/7
                                           EMANUEL [2] 1/19 2/18                   49/22 49/22 50/4 51/10 52/3 52/7
 39/15 44/3 45/23 45/24 48/9 49/2 50/7
                                           embezzle [2] 13/11 42/14                52/23 53/5 57/5 57/14 57/25 58/1 60/2
 54/23 55/6 58/10 58/11 59/4 59/17
                                           embezzlement [3] 9/22 33/7 61/18        60/7 61/2 61/24
 60/1 60/19 60/20 60/24 62/9
                                           emergency [5] 15/18 17/13 17/15 19/8 evident [1] 18/15
done [3] 24/17 28/11 28/12
                                            22/19                                 EX [1] 7/14
doubt [2] 21/3 25/4
                                           emphasize [1] 38/17                    exact [3] 4/11 21/11 54/18
dovetail [1] 61/3
                                           emphasized [1] 31/15                   exactly [10] 9/9 27/22 31/10 41/4 43/8
down [3] 4/16 24/3 51/24
                                           employed [5] 41/12 42/21 43/2 43/6      44/24 53/21 57/24 59/10 60/1
draw [8] 11/24 18/7 24/14 32/18 54/3
                                            43/13                                 exaggerating [1] 58/21
 57/15 58/20 59/25
                                           employees [2] 18/13 18/25              exaggeration [1] 45/14
drawing [1] 57/14
                                           en [1] 41/17                           examine [2] 30/3 52/3
draws [1] 59/7
                                           enables [1] 3/4                        example [3] 31/19 46/23 54/22
drew [1] 31/7
                                           encompass [1] 51/6                     excellent [1] 31/19
driven [1] 49/7
                                           encompassed [1] 48/1                   exception [8] 23/24 37/14 37/18 50/24
dual [15] 31/12 31/18 31/25 33/21 34/1
                                           encounter [1] 45/16                     51/5 51/13 51/17 51/19
 34/6 35/2 50/20 52/1 52/19 53/2 53/10
                                           encouraged [1] 29/17                   exceptions [1] 51/4
 53/19 54/12 61/16
                             fifth [1] 12/11                    Furthermore [1] 26/15
CaseE1:20-mc-22829-UNA Document   71 Entered
                             figuratively [1] 47/8 on FLSD Docketfuture
                                                                   01/28/2021
                                                                        [1] 62/10 Page 69 of 79
    excerpts [2] 23/13 59/3
                                           figure [4] 34/11 34/13 34/17 47/12
    excess [1] 16/20                                                                        G
                                           filed [9] 7/13 8/18 8/20 11/9 13/15
    exclude [2] 26/25 27/3
                                            25/10 25/13 25/15 27/15                         Gables [1] 1/18
    exclusively [1] 29/10
                                           filing [3] 12/6 14/6 25/14                       Ganadera [5] 12/2 13/1 20/24 21/13
    execute [1] 10/22
                                           final [7] 16/1 16/12 16/14 19/21 20/14 21/19
    Executive [1] 58/19
                                            22/8 59/25                                      gave [3] 12/9 46/7 46/8
    exercise [1] 57/13
                                           finally [1] 58/25                                general [4] 32/13 47/23 50/23 59/12
    exhaustively [1] 37/22
                                           finance [4] 11/22 12/20 12/22 28/8               generalities [1] 59/9
    exhibit [5] 5/2 13/18 20/14 23/24 25/10
                                           financial [2] 16/22 21/11                        generalized [2] 46/24 52/14
    existed [1] 54/21
                                           Financiera [5] 15/4 20/25 21/13 21/25 generally [3] 17/24 30/16 36/9
    exists [2] 35/10 59/19
                                            22/9                                            genuine [1] 59/2
    exiting [1] 32/2
                                           find [4] 5/22 7/11 34/7 61/14                    Gerardo [2] 21/21 22/2
    expenditures [1] 19/3
                                           finding [10] 24/16 28/23 39/10 48/22             germane [2] 26/16 41/20
    expenses [1] 16/21
                                            50/6 50/8 52/2 57/11 57/13 57/19                get [7] 4/24 17/15 36/5 43/9 55/11
    expert [11] 10/9 20/15 22/23 28/13
                                           findings [4] 27/13 39/6 50/16 59/23               59/18 59/22
     29/21 29/25 30/14 30/17 46/16 46/18
                                           fine [1] 60/10                                   gets [1] 58/17
     58/11
                                           firm [1] 2/19                                    getting [2] 3/17 24/12
    expert's [1] 30/10
                                           first [19] 4/7 5/24 6/7 6/24 7/5 7/12            Gianna [2] 1/20 2/18
    experts [1] 29/24
                                            8/18 9/17 11/19 12/21 13/14 15/14               give [6] 18/1 20/21 36/5 51/23 59/6
    explained [4] 5/21 26/11 27/5 54/11
                                            18/20 21/2 37/12 48/10 55/6 57/2 58/5 60/17
    explanatory [1] 25/8
                                           fish [3] 4/15 37/15 37/15                        given [4] 12/8 45/13 48/16 52/18
    expressly [1] 14/12
                                           fits [1] 51/17                                   giving [2] 42/22 45/20
    extensive [3] 4/21 22/23 28/14
                                           five [3] 6/23 9/21 19/20                         go [12] 3/1 3/4 12/15 12/18 13/3 13/14
    extensively [1] 9/23
                                           FLEISCHER [1] 1/8                                 13/21 14/21 15/23 22/21 37/10 61/1
    extent [5] 5/25 23/10 25/9 61/3 61/22
                                           flexibility [1] 39/1                             goes [4] 8/3 30/8 32/16 38/12
    extradite [1] 54/19
                                           flipping [1] 56/12                               going [19] 3/7 4/4 5/14 9/20 15/3 19/19
    extradited [2] 49/9 54/16
                                           floor [1] 4/5                                     35/15 36/1 36/21 37/6 37/22 37/24
    extradition [33] 1/7 2/9 4/17 4/23 5/1
                                           FLORIDA [7] 1/1 1/4 1/14 1/18 1/24 2/7 38/4 43/4 43/18 51/8 58/23 60/17
     6/2 6/3 11/8 20/14 20/15 23/11 24/10
                                            63/9                                             61/10
     24/11 24/21 24/25 25/6 26/5 30/2
                                           flowed [2] 22/9 29/4                             good [5] 2/12 2/16 37/3 37/5 56/10
     33/24 38/7 38/9 39/24 41/1 42/1 42/7
                                           focus [3] 37/22 38/2 41/11                       got [2] 53/21 58/10
     46/25 50/5 51/2 51/15 51/18 60/14
                                           focused [3] 10/1 38/3 51/21                      govern [2] 6/5 7/2
     61/12 62/6
                                           follow [1] 53/9                                  government [57] 2/13 4/21 5/1 8/21
    extrapolate [1] 44/20
                                           footnote [1] 18/17                                9/14 12/2 12/25 13/7 18/4 18/13 18/24
    F                                      forced [1] 29/17                                  21/1 21/6 21/9 21/12 22/7 25/2 27/13
                                           foregoing      [1]   63/3                         28/5 28/25 29/4 31/10 32/5 33/16 35/6
    F.2d [1] 26/1
                                           foreign     [10]   25/2   31/17  31/17  31/25     35/6 37/20 37/23 38/3 38/21 38/22
    F.3d [4] 26/8 26/17 33/24 40/17
                                            32/18 32/23 33/2 40/20 51/2 54/20                39/3 39/5 39/9 39/11 39/18 40/9 40/20
    F.Supp [1] 40/15
                                           forensic     [7]   20/15   21/10  22/22  30/1     40/20 42/13 42/21 42/24 43/2 43/14
    face [1] 32/6
                                            30/17     31/5   58/25                           43/16 43/22 43/25 44/1 44/13 45/6
    fact [21] 8/3 8/12 10/16 10/25 15/6
                                           forensically      [1]   28/14                     47/18 48/11 49/17 51/2 52/12 53/24
     17/9 18/1 24/16 35/4 38/18 43/23
                                           form    [2]   5/4  25/18                          53/25
     47/19 48/23 51/14 56/21 57/11 57/13
                                           formally     [3]   5/1  38/20  39/7              Government's [11] 5/2 25/21 26/20
     57/19 59/1 59/8 62/7
                                           former [1] 57/4                                   27/19 29/19 29/25 30/9 37/14 38/24
    factor [1] 60/8
                                           formerly     [1]   25/1                           55/5 58/1
    facts [5] 5/17 17/4 29/10 50/5 53/22
                                           forth   [1]   45/15                              governor [15] 4/19 7/3 7/20 8/1 8/8
    factual [7] 24/1 27/13 49/19 55/24
                                           forthcoming [2] 56/15 57/3                        9/12 12/3 14/9 18/6 33/11 35/4 42/12
     55/24 58/3 59/23
                                           found     [4]  16/23     23/6 31/23  47/20        44/1 48/15 49/6
    faith [1] 56/10
                                           four   [4]   7/12   16/25   19/20  20/3          Governor's [1] 49/6
    fall [1] 32/12
                                                                                            governorship [1] 18/12
    false [9] 12/1 17/17 32/4 32/10 32/13 Fox [1] 31/21
                                           framework [1] 34/16                              governs [1] 7/24
     32/14 33/13 43/9 54/7
                                           fraud    [1]   29/1                              graphic [1] 45/3
    falsely [1] 24/15
                                           fraudulent      [6]   12/1  12/10  18/13  19/2   gratuitous [1] 37/16
    falsity [1] 41/19
                                            33/13     54/8                                  great [9] 3/16 10/16 21/3 31/2 31/16
    familiar [1] 56/13
                                           friends    [2]   23/9   33/18                     37/6 53/14 59/7 62/14
    family [2] 23/8 42/25
                                           front [1] 62/10                                  Griffin [1] 54/4
    far [4] 23/20 27/2 28/20 47/17
                                           Ft [2] 1/24 63/9                                 ground [1] 9/24
    farmers [1] 29/8
                                           fugitive    [3]  26/2    26/19 54/6              guard [1] 36/6
    fashion [1] 25/16
                                           fugitive's    [1]   32/9                         guess [1] 5/9
    favor [1] 26/21
                                           fulfilled   [1]  9/13                            Guillermina [1] 13/25
    FDC [3] 3/17 36/3 36/5
                                           full [1]   19/3                                  guilt [1] 18/10
    February [3] 21/23 31/3 31/3
                                           fund    [3]   15/18    17/13  22/19              guilty [1] 34/12
    February 16th [1] 31/3
                                           fundamental         [2]  52/18  58/14            gun [3] 47/4 47/4 47/10
    February 20 [1] 21/23
                                           funds     [17]   8/4  8/7  8/11  10/3 10/10      Gutierrez [1] 3/3
    Federal [5] 3/11 7/16 33/11 33/12 35/6
    feel [1] 51/23                          10/11     13/1   19/6   21/8 21/22   22/3 22/11
                                            22/13 23/1 23/2 28/14 42/14                     H
    FEMA [1] 17/15
                                           further [5] 14/5 23/16 51/22 60/12               Haciski [2] 1/11 2/14
    few [6] 17/4 18/8 25/23 47/17 51/4
                                            60/20                                           had [27] 3/17 6/15 7/22 8/3 8/13 15/5
     53/18
H                                         52/3 53/3 53/19 56/5 61/16                34/23 35/15 35/20 36/21 37/22 43/4
           Case 1:20-mc-22829-UNA
                               hereby Document
                                      [1] 63/3 71 Entered on 43/18
                                                             FLSD    Docket
                                                                   47/11       01/28/2021
                                                                         51/8 59/25 60/12 60/17Page 70 of 79
had... [21] 16/21 18/18 20/24 22/4
                                          herein [1] 44/23                         I've [3] 7/7 53/1 61/15
 22/12 23/4 23/18 24/25 25/3 27/23
                                          Hermosillo [17] 8/15 9/12 10/14 10/14    idea [1] 55/14
 29/15 31/5 31/9 34/18 35/16 41/16
                                           12/24 14/18 15/6 15/16 17/11 21/4       identification [1] 58/6
 47/4 54/9 54/17 56/25 58/7
                                           21/14 21/21 22/2 22/4 49/17 49/20       identified [9] 11/2 11/16 16/4 16/5
half [1] 14/15
                                           50/2                                     18/19 19/16 20/3 20/4 22/8
hand [1] 8/14
                                          Hermosillo's [3] 8/21 9/3 28/21          identify [3] 6/4 16/4 21/18
hands [1] 29/5
                                          Hernandez [1] 13/25                      identifying [1] 16/10
happen [2] 54/13 56/17
                                          Herrera [14] 41/5 42/10 43/3 43/4 44/7   if [39] 2/20 3/3 3/8 3/24 5/10 6/1 9/7
happened [5] 27/22 33/9 34/10 41/4
                                           44/17 45/1 46/14 46/15 46/19 48/5        12/18 13/13 20/16 23/13 25/15 25/20
 53/22
                                           48/17 48/17 49/4                         28/22 30/5 33/8 35/20 36/3 37/9 38/18
happy [3] 23/12 35/20 60/12
                                          Herrera's [2] 42/18 44/19                 39/5 39/19 41/11 42/11 42/23 43/3
hard [2] 5/2 59/6
                                          high [1] 28/5                             44/18 47/8 49/3 49/4 49/8 49/9 53/3
Harry [1] 4/8
                                          highest [1] 48/6                          53/22 56/10 59/2 60/12 60/17 60/20
has [33] 4/21 5/3 8/23 12/8 12/8 13/8
                                          highlight [11] 5/17 6/1 8/12 10/2 10/20  ignore [2] 38/10 39/20
 16/15 23/16 24/13 24/13 24/16 27/8
                                           11/7 15/22 20/11 24/23 35/2 45/15       ignoring [1] 39/14
 29/23 30/5 33/1 39/9 39/9 42/5 42/21
                                          highlighting [1] 17/5                    illegal [1] 18/6
 46/9 48/10 48/17 51/21 53/6 55/8 55/9
                                          highly [1] 56/21                         imagine [3] 29/25 33/10 33/12
 55/11 55/17 56/10 59/21 60/7 60/12
                                          him [17] 3/23 12/9 13/3 14/12 16/4       imbued [1] 43/24
 60/20
                                           22/25 23/5 23/8 25/5 26/20 36/6 46/11   imbues [1] 48/18
hasn't [1] 46/18
                                           52/23 53/4 55/1 59/5 61/5               immediately [2] 12/18 17/16
have [72] 4/5 5/7 6/6 6/11 8/7 10/6
                                          himself [5] 4/20 14/18 22/11 35/7 46/2   impact [2] 28/22 39/21
 10/16 10/23 12/7 20/19 21/8 21/16
                                          his [56] 4/13 4/14 4/22 4/22 7/20 7/24   impartially [1] 7/23
 22/12 24/4 24/15 25/20 25/22 26/15
                                           8/6 8/6 8/10 8/11 8/16 9/11 10/6 10/12  impeach [1] 44/10
 27/3 28/2 28/11 28/12 33/10 34/7
                                           10/12 10/13 10/13 10/14 10/17 10/18     impeachment [1] 46/22
 34/17 35/21 35/21 35/24 36/9 36/15
                                           10/23 13/10 13/11 14/17 17/2 17/3       impending [1] 56/15
 36/23 37/21 38/23 40/7 42/8 42/8 44/3
                                           17/12 18/11 18/15 19/2 23/8 23/24       implication [1] 20/23
 44/5 45/18 45/19 47/19 48/7 48/22
                                           23/24 24/3 24/18 28/11 29/5 31/20       important [4] 25/2 33/22 34/5 39/15
 50/5 50/8 51/10 51/22 51/24 52/11
                                           33/18 33/18 36/24 39/20 43/12 43/15     importantly [5] 25/15 41/5 41/6 48/2
 52/13 52/13 52/16 52/16 54/14 54/17
                                           44/7 44/19 44/20 44/21 44/23 45/5        48/13
 54/21 56/14 57/2 57/17 57/17 57/24
                                           46/4 47/1 47/4 48/18 49/8 57/11         impossible [1] 44/5
 58/4 58/5 58/9 58/10 58/11 58/20
                                          hit [2] 33/3 53/12                       impression [1] 28/17
 58/25 60/19 60/24 61/13 62/4
                                          Hmm [1] 53/11                            improperly [1] 21/9
haven't [1] 47/20
                                          hold [1] 50/9                            impugn [1] 24/9
having [1] 46/3
                                          holding [2] 47/23 59/17                  impugning [1] 44/12
he [89] 3/20 3/22 7/21 8/1 8/3 8/6 8/7
                                          holds [1] 59/12                          in [275] 2/7 2/9 3/5 4/10 4/11 4/13 4/17
 8/8 8/13 8/24 8/24 9/13 10/17 10/25
                                          holistic [1] 50/12                        4/18 5/4 5/8 5/15 5/18 5/21 7/3 7/8
 12/1 12/2 12/22 13/3 13/3 13/4 14/9
                                          holistically [2] 37/24 50/13              7/20 7/24 8/2 8/4 8/6 8/7 8/13 8/19
 16/4 16/7 16/20 16/21 16/21 17/22
                                          honestly [1] 2/25                         8/21 9/13 9/17 9/19 9/23 10/5 10/12
 17/24 17/24 17/25 18/1 18/3 18/4
                                          Honor [52] 2/12 2/16 2/24 3/22 4/2 4/6    10/16 10/17 10/23 11/2 11/7 11/10
 18/12 18/21 22/6 22/12 24/19 25/4
                                           5/13 6/10 11/13 16/13 20/12 22/14        11/16 11/24 11/24 11/25 12/12 12/13
 27/18 28/9 28/24 29/18 31/20 32/10
                                           23/16 23/21 24/13 28/24 34/5 34/20       12/14 12/17 12/23 13/4 13/8 13/13
 39/22 40/25 42/14 43/12 43/19 43/19
                                           35/15 36/2 36/12 36/17 36/19 36/22       13/14 13/15 14/3 14/5 14/8 14/14 15/6
 43/19 43/20 43/21 45/1 45/2 45/4 45/5
                                           37/3 37/8 38/8 39/19 40/18 41/11 42/8    15/12 15/13 15/14 15/20 15/23 16/5
 45/7 45/9 45/10 45/10 45/12 45/20
                                           42/20 43/19 44/24 45/22 47/3 48/3        16/10 16/13 16/16 16/16 16/18 17/7
 45/20 46/2 46/3 46/4 46/7 46/7 46/10
                                           48/9 49/2 50/18 51/9 51/20 51/21 52/9    17/7 17/10 17/12 17/14 17/21 18/1
 47/3 47/4 47/7 47/9 47/10 49/8 49/14
                                           53/14 53/17 57/10 59/11 60/12 60/19      18/6 18/9 18/11 18/16 18/16 18/19
 49/16 53/4 57/10 57/15 57/20 58/21
                                           62/16 62/19                              19/3 19/10 19/11 20/2 20/9 20/12
 58/22 59/9 60/22 60/22 60/22
                                          Honor's [3] 12/11 30/15 30/22             20/22 21/20 22/10 22/21 22/22 22/22
he's [4] 34/12 34/12 38/19 42/11
                                          HONORABLE [4] 1/8 1/23 2/8 63/8           23/1 23/6 23/21 24/5 24/10 24/17
head [4] 4/16 37/15 47/4 47/10
                                          hope [1] 47/7                             24/19 24/21 24/22 24/24 24/25 25/2
hear [8] 3/20 3/23 3/23 24/13 37/4 37/5
                                          HORACIO [2] 1/6 36/25                     25/3 25/6 25/13 25/15 25/24 25/25
 38/17 59/4
                                          hour [1] 36/10                            26/2 26/8 26/9 26/15 26/20 26/21
heard [1] 6/15
                                          housekeeping [1] 4/25                     26/24 27/14 27/20 27/22 27/23 27/24
hearing [8] 1/7 4/25 5/14 24/11 26/6
                                          how [10] 6/12 12/22 17/22 20/24 22/24     28/3 28/7 29/5 29/8 29/10 29/15 29/22
 28/7 35/22 38/7
                                           24/19 29/16 31/10 35/25 43/19            30/2 30/12 30/18 30/20 30/21 31/3
hearings [1] 9/23
                                          However [7] 15/3 17/4 23/14 24/3          31/11 31/15 31/15 31/20 31/24 32/3
hearsay [1] 39/3
                                           50/25 51/14 54/8                         32/9 32/12 32/14 32/23 32/23 33/3
heart [1] 5/20
                                          Hoxha [2] 26/16 27/22                     33/9 33/12 33/14 33/14 33/19 33/21
heavy [2] 5/7 29/1
                                          hundred [2] 6/23 9/21                     34/3 34/7 34/8 34/10 34/15 35/2 35/2
heifers [1] 11/19
                                          hundreds [1] 23/11                        35/4 35/4 35/16 35/21 36/4 36/6 36/9
held [3] 21/12 21/25 26/23
                                                                                    37/7 37/8 37/20 37/21 37/23 38/2 38/8
helpful [5] 5/18 6/1 8/13 8/23 28/25      I                                         38/10 38/18 39/1 39/4 39/12 39/13
Henry [2] 1/16 2/16
                                          I'd [5] 8/12 9/25 20/11 29/20 57/2        39/14 39/16 39/18 39/19 40/13 40/22
her [5] 19/1 30/3 30/3 30/5 30/18
                                          I'll [17] 5/7 5/19 14/5 14/7 15/7 22/21   40/24 41/1 41/2 41/15 41/25 41/25
herders [1] 29/8
                                           23/14 25/13 25/23 28/16 30/12 31/12      42/2 42/4 43/5 43/5 43/9 43/17 43/19
here [30] 4/8 5/7 23/22 24/5 25/3 25/23
                                           52/22 53/17 53/19 61/14 62/5             43/20 44/5 44/6 45/1 45/4 45/5 45/6
 26/16 27/3 28/2 33/4 33/9 38/13 41/4
                                          I'm [25] 3/7 4/4 5/14 7/6 7/14 7/17 9/20 45/7 45/9 45/11 45/12 46/8 46/10
 42/10 42/17 42/21 43/1 45/18 47/5
                                           14/1 14/25 15/25 23/11 28/20 34/20       46/13 46/19 46/23 47/1 48/2 48/5
 48/17 49/15 49/24 50/4 50/13 51/17
                              investigators [1] 57/18            29/3 29/6 29/21 30/8 30/19 31/7 33/11
CaseI 1:20-mc-22829-UNA Document  71 Entered
                              investigatory        on28/13
                                            [2] 13/15 FLSD Docket34/4
                                                                  01/28/2021      Page
                                                                      34/15 35/3 35/7 39/871  of 40/18
                                                                                           39/15 79
    in... [58] 48/11 48/21 48/23 48/23
                                              involved [2] 15/20 56/17                     41/8 41/17 43/23 46/8 46/9 51/12
     48/23 48/25 49/12 49/19 50/3 50/7
                                              involvement [3] 10/23 16/10 21/17            52/15 52/21 55/10 55/19 58/13 59/6
     50/9 50/9 51/1 51/9 51/10 51/14 51/21
                                              irregular [1] 18/14                          62/3
     52/9 53/2 53/5 53/7 53/22 54/2 54/3
                                              irregularity [1] 29/16                      item [1] 14/14
     54/7 54/10 54/15 54/17 54/20 54/21
                                              is [223] 2/7 2/12 2/13 3/11 3/13 3/24       items [1] 49/10
     55/12 55/16 55/19 56/2 56/3 56/13
                                               4/9 4/15 5/2 5/5 5/7 5/11 5/19 5/24        its [10] 5/1 6/21 24/1 25/14 27/5 31/7
     56/21 56/22 56/23 57/2 57/20 57/22
                                               6/11 6/17 6/22 7/4 7/7 7/12 7/15 7/25       38/4 39/10 42/2 58/14
     57/22 57/24 58/7 59/1 59/3 59/7 59/9
                                               7/25 8/1 8/5 8/8 8/10 8/13 8/13 8/17       itself [5] 3/13 7/6 39/3 39/9 39/11
     59/14 59/20 60/23 61/2 61/9 61/16
                                               8/19 9/2 9/12 9/17 10/7 10/10 11/6
     62/7 62/10 63/4                                                                      J
                                               11/9 11/10 11/13 11/15 11/17 11/20
    inadmissible [5] 23/23 25/16 39/4 57/6
                                               12/4 12/7 12/13 12/15 12/19 13/4 13/5      jail [1] 46/13
     59/24
                                               13/5 13/17 13/23 14/3 14/3 14/22 15/1      January [3] 1/5 2/1 63/7
    inappropriate [4] 27/11 27/21 27/25
                                               15/17 15/19 15/22 16/5 16/16 17/2          JAQUEZ [4] 1/6 2/9 7/14 36/25
     37/16
                                               17/18 17/19 17/22 18/8 18/23 19/12         Jason [2] 1/14 2/12
    incendiary [1] 45/3
                                               19/16 20/1 20/3 20/9 20/12 20/15           John [1] 2/18
    inception [1] 42/20
                                               21/10 21/25 22/8 22/9 22/14 23/10          Jorge [2] 19/21 20/5
    include [1] 49/9
                                               23/11 23/25 24/11 24/20 25/11 25/16        Juan [2] 1/19 2/18
    included [1] 17/7
                                               25/24 25/25 26/16 26/16 26/17 27/2         judge [10] 11/10 24/23 25/6 26/25 27/2
    includes [1] 44/22
                                               27/9 27/9 27/11 27/11 27/18 27/21           31/24 32/7 56/22 60/24 62/18
    including [5] 3/14 28/5 43/17 44/1 44/1
                                               27/22 28/19 28/19 28/21 28/25 29/19        Judge Torres [1] 25/6
    incompetent [1] 62/1
                                               30/4 30/13 30/16 31/1 31/19 31/24          judicial [1] 46/8
    inconsistencies [1] 49/11
                                               32/18 32/19 32/20 32/20 32/24 33/3         jurisdiction [1] 34/13
    incorporated [1] 15/5
                                               33/8 33/8 33/21 33/22 33/24 34/4 34/5      jurisdictions [1] 34/3
    incorrect [1] 32/3
                                               34/11 34/13 35/7 35/11 37/21 38/17         just [43] 3/19 4/4 5/7 6/1 7/6 10/6 10/24
    indeed [5] 16/22 41/18 43/3 49/15
                                               38/18 39/3 39/4 39/5 39/25 40/3 40/6        13/4 13/24 14/17 18/8 18/24 20/21
     56/11
                                               40/7 40/23 41/4 41/7 41/10 41/24 42/7       23/19 25/3 25/23 28/2 28/2 29/20
    indicate [1] 60/6
                                               42/10 42/10 42/17 42/21 43/2 43/9           30/16 32/16 36/15 37/16 38/11 43/3
    indicated [1] 61/16
                                               43/13 44/12 44/18 44/19 45/18 45/18         43/8 43/18 44/25 45/25 48/11 49/4
    indicia [2] 46/1 50/3
                                               45/22 45/23 46/9 47/5 47/9 47/23            50/15 50/18 50/20 52/21 53/10 53/17
    indicted [1] 54/7
                                               47/25 48/5 48/16 49/7 49/21 50/7            55/4 56/2 57/9 58/2 60/18 62/7
    indirect [1] 25/18
                                               50/12 50/14 50/17 50/21 50/24 50/25        JUSTICE [2] 1/11 2/14
    individual [5] 14/10 38/12 42/11 46/11
                                               51/2 51/7 51/12 51/15 51/16 52/4 52/5      justification [1] 29/18
     46/14
                                               52/7 52/10 52/14 52/14 52/23 53/5          justified [1] 17/6
    infected [2] 43/15 43/24
                                               53/9 53/22 53/23 53/24 54/4 54/5 54/6      justify [1] 17/17
    infer [1] 21/7
                                               54/25 55/15 55/16 56/2 56/6 56/9 57/5
    inference [1] 58/20
                                               57/8 57/9 57/20 58/5 58/6 58/11 58/17      K
    inferences [3] 24/14 57/15 58/3                                                       K.A [3] 11/21 12/20 28/8
                                               59/10 59/10 59/13 59/14 59/16 59/18
    information [1] 20/22                                                                 K.A.'s [1] 11/21
                                               59/19 59/20 59/24 59/25 60/5 60/7
    ingratiate [1] 46/2                                                                   keep [2] 3/5 57/2
                                               61/17 61/24 63/3
    initial [3] 35/15 38/24 55/6                                                          Kelly [1] 54/4
                                              issue [14] 10/19 21/20 22/1 27/9 31/12
    initiating [2] 13/6 14/18                                                             key [9] 10/1 20/20 32/20 37/23 42/10
                                               40/18 40/19 41/18 41/20 46/9 47/21
    initiation [1] 10/25                                                                   42/11 42/15 44/6 55/3
                                               50/13 56/2 59/17
    inquiry [5] 34/1 34/2 35/4 38/7 53/24                                                 kind [8] 33/3 37/18 45/9 49/13 51/6
                                              issued [1] 15/16
    instance [1] 32/9                                                                      54/7 57/5 60/22
                                              issues [3] 35/17 37/21 57/23
    instances [1] 50/24                                                                   know [11] 3/24 11/3 24/23 36/15 45/20
                                              it [130] 3/4 3/12 5/5 5/6 5/7 5/7 5/8 5/9
    instead [2] 9/25 15/3                                                                  45/23 45/24 45/24 47/17 50/11 60/20
                                               5/10 5/11 6/5 7/11 7/14 7/20 7/25 8/2
    instructed [1] 15/15                                                                  knowledge [3] 19/2 19/2 46/17
                                               8/20 8/23 9/10 9/18 11/16 11/17 12/2
    instruction [3] 3/6 12/3 16/9                                                         knows [3] 16/13 18/1 38/8
                                               14/11 14/23 15/4 16/4 16/4 16/13
    instructions [1] 36/5
                                               16/23 16/24 17/15 18/11 19/6 19/19
    instrument [1] 51/3
                                               19/20 20/7 20/7 20/25 21/21 22/1           L
    intend [1] 62/4                                                                       lack [3] 46/1 49/13 49/22
                                               23/11 23/12 23/13 24/25 25/1 25/7
    intended [1] 6/21                                                                     language [4] 34/21 35/1 45/15 58/22
                                               25/17 26/24 27/3 27/11 27/25 28/20
    intends [1] 24/19                                                                     large [4] 12/24 13/6 23/23 51/17
                                               28/22 28/22 30/5 30/9 31/7 32/11
    intent [13] 10/2 10/6 10/11 10/17 13/11                                               largely [1] 15/5
                                               32/22 32/25 33/3 33/8 33/10 33/10
     16/16 17/3 28/15 49/22 52/11 52/14                                                   larger [1] 32/14
                                               34/1 34/9 35/1 36/14 37/12 38/11
     52/16 52/23                                                                          largest [1] 12/12
                                               38/12 39/25 41/18 42/1 42/4 42/10
    intentionally [1] 35/5                                                                last [12] 12/5 12/5 20/1 20/7 25/10
                                               43/14 43/15 44/5 44/8 44/18 45/18
    interest [1] 13/8                                                                      25/13 27/15 30/13 35/16 58/2 58/10
                                               45/19 45/23 46/7 46/14 46/19 46/19
    interesting [1] 40/18                                                                  60/17
                                               46/21 47/8 47/10 47/11 47/12 47/25
    interpret [1] 59/6                                                                    late [3] 3/17 16/17 25/14
                                               48/21 51/25 52/2 52/5 52/16 52/22
    interpretation [1] 51/1                                                               later [4] 14/5 15/8 17/16 18/6
                                               53/23 54/13 54/18 55/8 55/10 55/17
    interpreter [4] 3/18 35/25 36/9 36/13                                                 Lauderdale [2] 1/24 63/9
                                               56/5 56/9 57/25 58/10 58/12 58/17
    interrupted [1] 3/25                                                                  LAUREN [2] 1/8 2/8
                                               60/1 60/1 60/3 60/7 60/8 60/10 60/11
    interview [1] 43/12                                                                   law [17] 6/18 7/19 24/22 25/19 27/10
                                               60/18 61/1 61/6 61/7 61/7 61/17 61/22
    intimately [1] 56/16                                                                   32/12 32/14 34/15 35/18 50/25 55/7
                                               62/2 62/6 62/8
    into [7] 9/1 24/12 27/25 30/5 41/2                                                     55/12 55/13 55/19 56/13 59/12 60/5
                                              it's [47] 5/9 5/11 6/1 7/6 8/20 9/7 10/5
     55/11 60/8                                                                           lawyer [1] 48/12
                                               11/12 13/15 16/5 17/7 19/17 20/5 20/6
    investigation [2] 44/22 48/25                                                         leadership [1] 4/7
                                               20/8 20/13 20/14 22/22 24/1 28/17
    investigations [2] 45/7 45/11
L                                          Luz [4] 3/19 3/25 35/25 36/14          mind [3] 4/7 4/15 57/2
           Case 1:20-mc-22829-UNA
                               lying [2]Document
                                         40/25 42/5 71 Entered onmini
                                                                  FLSD     Docket
                                                                      [3] 24/4 57/2301/28/2021
                                                                                    59/17      Page 72 of 79
leading [1] 46/12
                                                                                   minimum [2] 6/23 9/21
leads [1] 9/1                              M                                       minister [1] 9/12
leaning [1] 60/23
                                           made [14] 15/2 17/25 18/9 32/8 37/23 ministers [1] 28/6
leap [3] 48/5 48/10 57/16
                                           37/25 39/17 44/21 44/21 45/17 48/7      minute [1] 12/5
least [1] 49/19
                                           54/13 58/18 61/2                        mirror [1] 52/24
leave [2] 2/21 3/9
                                           magistrate [4] 1/8 26/25 31/24 32/7     miscounted [1] 20/4
leaving [1] 55/22
                                           majority [2] 16/24 38/10                misdeeds [1] 4/14
led [1] 59/5
                                           make [14] 3/6 3/14 27/12 34/9 37/17     modus [1] 43/1
legal [4] 8/7 18/2 23/25 24/1
                                           44/15 45/25 48/22 48/24 50/6 50/8       moment [1] 55/20
Legarreta [2] 14/10 14/13
                                           51/25 55/4 57/10                        money [14] 6/21 10/24 15/3 15/6 17/3
Legislature [4] 43/17 58/18 58/20 58/22
                                           makes [2] 27/18 47/18                   17/12 17/15 17/16 20/25 21/15 21/16
legitimate [2] 33/16 57/3
                                           making [4] 32/10 42/2 46/2 59/22        22/6 29/4 35/5
Leiva [2] 33/23 35/2
                                           man [2] 8/14 49/17                      moneys [2] 13/9 21/12
lends [1] 61/7
                                           manner [1] 41/25                        months [1] 17/16
length [1] 29/22
                                           many [7] 4/5 17/12 25/4 25/23 29/1      more [22] 14/14 17/4 25/15 26/11
lens [2] 41/8 42/5
                                           55/3 55/24                              26/12 27/2 28/1 30/10 31/9 31/9 32/12
lenses [2] 40/19 41/11
                                           Maria [2] 36/15 36/24                   33/1 35/1 35/20 35/21 41/5 41/5 45/2
Leon [1] 1/17
                                           Martinelli [2] 24/24 25/3               48/1 48/12 50/5 50/18
less [1] 27/12
                                           matching [1] 34/19                      moreover [1] 46/16
lesser [1] 53/5
                                           material [5] 24/20 31/9 54/14 59/3 60/3 Morillo [14] 1/19 2/18 2/23 37/11 51/24
let [11] 3/16 3/19 3/24 13/19 34/25
                                           materiality [2] 54/9 54/18              53/15 54/19 55/9 58/9 58/18 59/7
 34/25 36/15 44/15 45/25 53/10 61/12
                                           materials [4] 30/17 31/6 31/9 38/22     59/16 60/17 60/25
let's [2] 2/5 12/14
                                           matter [16] 4/11 4/25 5/16 5/20 24/7    Morillo's [2] 57/9 61/4
lets [1] 61/7
                                           24/24 26/23 26/24 31/24 32/22 32/25 most [7] 9/25 16/15 24/8 29/23 47/14
letter [3] 15/16 16/3 35/18
                                           50/23 55/6 61/11 62/15 63/4             49/25 58/5
level [5] 9/13 9/13 18/24 28/5 62/1
                                           mattered [1] 54/12                      mostly [1] 53/18
levels [5] 43/7 43/14 44/1 48/7 48/11
                                           matters [3] 26/5 33/3 60/1              motion [6] 2/21 3/4 3/9 9/23 38/21 62/6
Levi [1] 26/16
                                           may [5] 24/18 35/21 43/3 51/24 62/4     motivation [1] 35/17
license [1] 57/22
                                           maybe [5] 7/11 11/12 16/15 59/13        move [2] 22/6 23/14
lies [1] 57/18
                                           59/18                                   moved [2] 21/16 22/12
life [1] 49/8
                                           MC [1] 1/2                              moves [1] 5/1
like [24] 5/16 6/1 8/12 9/25 15/22 16/25
                                           me [34] 2/13 2/23 3/5 3/16 3/19 3/21    Moving [1] 14/20
 17/14 18/23 20/11 23/13 25/3 27/22
                                           3/23 5/5 5/12 7/9 9/1 9/3 13/19 13/21 Mr [113] 2/15 2/17 2/19 2/20 2/22 2/23
 28/2 28/4 29/20 34/22 37/13 50/20
                                           34/23 34/25 34/25 35/24 36/4 36/15      3/3 3/18 3/20 4/5 4/11 4/18 5/24 6/5
 51/23 54/3 55/4 55/19 59/9 60/22
                                           37/4 44/15 45/19 45/25 46/21 46/23      6/6 7/2 7/3 7/4 7/19 8/5 9/1 9/3 9/11
liked [1] 4/8
                                           51/23 52/3 53/3 53/10 61/1 61/10        9/12 10/2 10/22 12/9 12/23 12/24 13/2
likewise [2] 41/8 48/4
                                           61/12 62/10                             13/5 13/7 13/10 13/22 14/18 14/18
limited [6] 38/7 50/24 51/12 51/14 59/3
                                           mean [1] 47/7                           14/25 15/6 15/7 16/10 16/19 16/24
 61/24
                                           meaningful [1] 55/24                    17/11 17/11 18/10 18/16 20/23 21/4
line [1] 3/18
                                           means [6] 3/12 4/9 19/9 20/7 58/23      21/14 21/21 23/22 24/4 24/17 25/3
lines [1] 29/20
                                           60/7                                    27/14 27/17 28/3 28/15 28/16 28/21
link [1] 22/25
                                           measure [1] 44/11                       29/23 31/2 31/10 31/13 31/20 34/11
links [1] 42/12
                                           mechanism [1] 51/2                      35/22 35/23 36/5 36/8 36/15 36/21
liquidity [1] 16/21
                                           meeting [1] 14/13                       37/11 38/10 38/17 39/20 39/22 40/15
list [3] 6/17 7/1 19/22
                                           members [3] 23/9 41/17 43/1             41/5 42/10 42/18 43/3 43/4 44/7 45/1
listed [1] 11/2
                                           memoranda [1] 8/6                       46/12 46/14 46/15 46/16 46/19 48/17
listener [1] 47/6
                                           memorandum [10] 9/19 18/9 20/23         48/17 49/16 49/19 49/20 50/2 51/24
listening [2] 49/16 61/1
                                           23/24 24/22 28/4 31/20 54/2 55/16       53/15 53/16 55/9 56/20 57/25 58/9
listing [1] 8/23
                                           57/21                                   58/18 58/19 59/7 60/14 60/16 60/17
lists [7] 7/18 8/20 9/10 9/11 9/12 19/20
                                           mentioned [5] 6/25 37/19 39/8 39/11     60/20 60/23 60/25 62/20
 30/20
                                           40/1                                    Mr. [12] 5/6 21/4 21/14 23/7 24/8 28/10
literally [2] 47/7 47/12
                                           mentions [2] 43/12 58/16                46/13 54/19 57/9 58/24 59/16 61/4
little [10] 4/24 11/4 15/8 17/23 19/17
                                           met [3] 14/9 31/25 35/12                Mr. Corral [1] 46/13
 22/10 34/15 34/20 54/24 55/11
                                           metaphorically [1] 47/9                 Mr. Duarte [2] 28/10 58/24
live [2] 3/1 27/2
                                           method [2] 40/8 41/21                   Mr. Duarte's [2] 23/7 24/8
long [2] 12/21 23/11
                                           methodology [9] 40/8 40/20 41/12        Mr. Hermosillo [2] 21/4 21/14
look [12] 6/2 6/25 20/6 34/16 35/8
                                           42/21 43/1 43/6 43/13 43/23 44/13       Mr. Morillo [2] 54/19 59/16
 46/22 49/3 52/6 57/14 59/1 61/7 61/20
                                           Mexican [9] 5/22 6/4 32/23 35/12 40/9 Mr. Morillo's [2] 57/9 61/4
looked [3] 21/11 30/14 60/22
                                           49/17 52/4 53/24 56/22                  Mr. Wu [1] 5/6
looking [2] 9/6 58/2
                                           Mexico [11] 1/4 4/13 11/10 24/17 24/19 much [9] 2/20 5/14 27/12 32/14 36/13
looks [1] 31/9
                                           30/21 34/8 34/10 42/13 49/9 53/5        45/2 60/1 60/15 60/24
loose [1] 54/24
                                           MIAMI [3] 1/2 1/4 1/14                  multiple [2] 22/25 26/3
Lopez [1] 19/21
                                           microphone [1] 3/9                      must [2] 38/8 48/7
lose [2] 37/10 52/22
                                           middle [2] 11/25 33/4                   mute [2] 2/22 3/10
losing [1] 34/20
                                           might [2] 57/17 57/17                   my [9] 3/5 3/16 9/25 28/17 35/15 37/22
lot [7] 23/5 32/22 34/22 39/1 39/2
                                           million [15] 11/6 11/18 12/13 14/15     48/12 49/20 53/1
 49/18 59/22
                                           15/1 16/2 16/16 16/25 21/20 21/20
LOUIS [2] 1/8 2/8
                                           22/1 22/1 22/9 22/14 22/15
lower [2] 18/24 40/7
                             object [2] 24/1 25/14           opposition [4] 9/19 20/23 23/24 31/20
CaseN1:20-mc-22829-UNA Document  71 [1]
                             objected  Entered
                                          12/23 on FLSD Docketoptical
                                                               01/28/2021        Page 73 of 79
                                                                      [2] 41/11 42/5
    named [4] 13/25 14/10 19/7 31/21
                                            obliterate [1] 30/9                       or [116] 5/17 6/4 7/1 7/2 7/22 8/3 8/11
    names [3] 19/19 19/20 31/16
                                            obscure [1] 18/5                           8/14 8/15 9/13 9/22 10/14 11/2 12/8
    narrative [1] 27/7
                                            obtain [2] 44/5 53/25                      12/14 13/7 15/10 16/15 16/23 16/25
    nature [3] 51/11 56/2 61/4
                                            obtained [7] 22/24 30/20 40/12 40/21       17/11 17/16 18/14 18/16 19/2 19/2
    necessarily [3] 23/25 55/7 55/18
                                             41/7 43/6 48/25                           19/8 20/3 20/23 21/13 21/14 23/8
    necessary [1] 39/8
                                            obvious [2] 38/5 58/5                      23/12 24/4 24/7 24/9 24/13 24/15
    need [5] 5/22 34/16 35/8 35/25 57/10
                                            obviously [2] 41/22 45/2                   24/15 25/4 25/9 25/17 25/20 25/21
    needed [1] 16/21
                                            occupied [2] 8/24 8/24                     26/18 27/9 28/2 28/18 28/21 29/2 29/5
    negate [2] 57/25 59/14
                                            occurred [3] 34/19 52/5 56/11              29/11 29/17 29/18 30/5 30/10 31/17
    never [3] 54/17 54/20 57/7
                                            Octavio [2] 14/10 14/12                    32/2 32/3 32/7 32/8 32/23 32/24 33/1
    New [2] 1/12 40/14
                                            off [5] 2/22 3/4 3/9 37/8 37/13            33/10 33/11 33/14 37/13 37/24 38/8
    news [1] 59/1
                                            offense [16] 32/1 32/2 32/23 32/24         38/13 38/14 38/14 38/21 39/6 39/19
    next [10] 5/5 5/11 13/12 14/20 15/22
                                             33/21 34/8 34/14 35/7 35/12 35/17         39/20 40/3 40/10 40/11 40/25 41/7
     18/7 20/11 21/25 61/13 62/12
                                             50/21 50/24 51/5 51/11 51/19 61/20        41/9 41/19 41/19 42/5 42/6 43/12
    night [4] 25/10 25/14 27/16 58/10
                                            offenses [5] 4/22 31/25 33/1 52/12         44/17 45/6 45/20 46/9 47/9 47/24
    night's [2] 12/5 58/2
                                             56/20                                     49/16 49/24 50/1 50/14 52/5 53/4 53/5
    Ninth [4] 26/8 26/11 40/15 40/17
                                            offensive [1] 37/16                        53/24 54/8 55/15 55/19 56/3 56/15
    no [24] 1/2 3/2 3/13 7/6 12/7 18/17
                                            offer [1] 43/10                            57/6 57/17 57/23 58/3 59/9 59/13 60/2
     20/24 21/16 28/19 39/22 47/15 47/19
                                            office [4] 1/13 4/18 5/9 48/14             60/20 62/1
     47/22 49/23 50/6 50/10 50/16 50/17
                                            officers [1] 32/14                        oral [2] 61/16 61/19
     52/19 54/9 58/13 59/4 59/12 59/22
                                            official [9] 1/23 5/25 6/21 8/11 15/16    orchestrated [1] 43/25
    nomenclature [1] 37/18
                                             16/3 25/2 33/12 63/8                     order [10] 2/4 12/9 18/1 48/21 50/9
    non [1] 51/18
                                            official's [1] 33/17                       61/11 61/14 62/5 62/7 62/11
    non-extradition [1] 51/18
                                            officials [1] 43/16                       ordered [1] 19/11
    None [1] 29/10
                                            often [1] 10/12                           ordering [1] 33/13
    nonetheless [3] 26/11 27/24 54/11
                                            oftentimes [1] 24/7                       orders [3] 10/18 10/22 28/9
    nor [1] 52/16
                                            Oh [1] 35/24                              ordinary [1] 39/12
    not [110] 2/21 3/3 3/8 8/7 9/5 9/20
                                            okay [33] 2/5 2/22 3/1 3/2 3/25 4/2 4/3   orienting [1] 20/18
     10/24 12/4 12/6 12/23 14/17 18/15
                                             6/11 6/15 7/17 7/18 9/6 9/15 11/14       origin [1] 4/19
     18/23 20/23 21/5 23/23 24/1 24/1
                                             12/16 15/25 20/10 34/22 34/24 35/13      original [2] 16/14 58/10
     24/20 25/11 26/5 26/13 26/15 26/18
                                             35/23 36/16 36/23 37/2 37/4 45/13        other [38] 2/23 3/1 4/15 8/12 14/22
     27/9 27/15 28/11 28/12 28/19 28/24
                                             46/21 47/6 50/18 52/21 53/10 53/12        17/10 18/13 21/5 26/23 27/24 28/3
     29/8 29/19 30/15 31/6 32/24 32/25
                                             53/16                                     28/5 28/12 29/14 33/5 33/6 34/7 36/3
     33/2 34/6 34/11 34/12 37/13 37/24
                                            older [1] 28/13                            36/13 39/6 39/23 39/23 40/6 41/7
     38/4 38/6 38/8 38/10 38/11 38/13
                                            on [88] 2/13 2/19 2/22 3/10 3/17 3/19      42/15 42/19 44/9 46/10 48/5 48/20
     38/17 38/25 39/10 39/12 39/14 39/15
                                             4/13 5/12 5/18 5/23 7/8 9/5 10/1 11/4     48/24 49/5 49/10 50/3 50/19 57/17
     40/1 40/3 40/4 40/10 40/23 41/13
                                             11/11 12/22 13/17 14/3 14/20 15/2         59/20 62/4
     41/18 42/11 42/23 43/4 43/10 43/18
                                             15/7 15/9 15/12 16/5 16/7 17/11 19/1     others [1] 4/12
     44/10 44/11 44/11 45/16 45/17 45/18
                                             19/4 19/18 19/20 19/21 19/24 21/17       otherwise [6] 23/14 39/4 39/12 39/20
     45/18 46/6 46/7 46/22 47/1 47/11
                                             22/23 23/12 23/16 27/2 28/16 28/21        60/11 60/13
     48/11 49/3 50/2 50/8 50/14 51/8 52/5
                                             30/13 30/24 30/24 30/25 31/2 31/12       our [61] 3/18 5/21 8/8 9/17 11/2 11/5
     52/11 52/13 52/14 52/16 52/24 53/4
                                             32/6 33/4 34/20 35/16 36/24 37/9          16/13 16/14 16/14 16/18 17/14 18/9
     53/5 53/6 53/24 55/10 55/15 55/18
                                             37/25 38/1 38/2 38/16 38/21 38/22         23/21 24/22 24/25 25/24 25/25 26/8
     55/19 57/5 57/10 57/22 58/9 59/16
                                             39/3 39/9 39/11 40/13 41/11 47/20         28/3 29/22 31/15 34/13 37/7 37/7
     59/25 60/2 60/2 60/6 60/8 60/10 60/11
                                             49/22 50/14 50/19 51/11 53/4 53/9         37/10 38/18 39/6 39/25 41/22 42/12
    note [10] 2/10 7/6 9/2 14/7 19/20 22/21
                                             54/17 54/19 55/10 56/17 57/9 57/23        42/13 42/16 44/6 44/14 45/23 46/17
     25/13 25/15 30/12 53/11
                                             58/15 58/21 59/4 59/15 59/17 60/4         47/5 47/25 48/15 48/20 49/8 49/12
    noted [2] 25/6 57/20
                                             60/10 61/1 61/4 61/11 62/8 62/11          49/13 49/18 49/20 49/23 50/2 50/4
    nothing [5] 37/9 50/7 51/22 58/15 58/16
                                             62/15                                     50/7 50/19 51/21 52/10 52/14 54/2
    notice [1] 27/17
                                            once [2] 22/7 36/9                         54/10 54/21 55/16 57/21 60/25 61/16
    noting [1] 17/7
                                            one [35] 3/5 3/13 6/20 8/6 11/20 12/10     61/17
    notion [1] 48/2
                                             12/12 13/6 13/13 14/19 15/22 16/1        ours [2] 52/24 55/25
    notions [1] 48/1
                                             16/2 16/12 16/18 19/1 20/3 22/6 22/12    out [15] 4/24 14/13 18/23 21/15 22/6
    Notwithstanding [1] 53/1
                                             22/16 25/21 25/24 26/9 27/19 28/2         22/13 25/25 29/4 29/20 34/11 34/13
    novel [1] 27/9
                                             31/19 34/5 37/20 42/21 44/25 50/23        34/18 53/18 57/8 62/14
    November [1] 21/23
                                             51/4 55/8 57/16 58/5                     outlier [1] 55/21
    now [13] 2/7 4/24 6/13 7/17 12/17 14/7
                                            ones [2] 13/13 24/15                      outset [1] 17/23
     20/6 23/10 23/14 41/9 53/9 54/16
                                            only [10] 21/14 22/2 22/6 22/10 25/7      over [6] 6/22 7/22 8/11 18/11 20/24
     54/23
                                             30/7 34/2 37/10 55/8 55/16                22/22
    number [18] 2/8 7/15 8/20 10/20 13/12
                                            onto [1] 4/12                             overlap [1] 32/21
     13/23 14/21 14/22 15/23 17/19 19/20
                                            open [1] 20/16                            overlapping [1] 33/4
     20/16 21/18 22/8 22/8 22/16 23/18
                                            operandi [1] 43/1                         overseeing [1] 13/6
     36/3
                                            opinion [3] 23/25 24/24 41/17             overwhelming [1] 38/9
    numbered [2] 6/25 9/7
                                            opponents [2] 51/4 51/16                  own [7] 4/14 10/14 31/20 33/14 48/18
    numbers [2] 6/7 6/9
                                            opportunity [4] 38/20 38/20 39/7 61/13     56/19 61/17
    NW [2] 1/12 1/20
                                            opposed [6] 41/9 46/13 49/14 49/18        owned [1] 23/4
    O                                        49/20 49/23                              ownership [1] 13/8
    oath [3] 46/3 46/4 46/7                 opposite    [1] 4/12
P                                         pick [1] 5/6                           proclivity [1] 45/14
           Case 1:20-mc-22829-UNA
                               picture Document
                                       [1] 31/10 71 Entered onprocure
                                                               FLSD[1]Docket
                                                                       44/14 01/28/2021 Page 74 of 79
p.m [1] 62/23
                                          piece [3] 5/10 25/16 30/7              procured [3] 40/9 41/25 48/19
Pablo [1] 1/19
                                          piercing [1] 49/24                     proffered [1] 31/13
packaging [1] 5/8
                                          pin [1] 26/1                           proof [4] 18/17 18/22 30/9 55/14
page [43] 6/3 6/7 6/8 7/4 7/6 7/8 7/14
                                          place [3] 3/5 12/13 32/3               proper [3] 26/25 27/3 56/10
 7/15 8/17 8/18 8/19 9/5 11/8 11/11
                                          places [1] 31/2                        properly [1] 27/7
 11/13 12/15 12/17 13/14 13/23 13/24
                                          Plaintiff [2] 1/4 1/11                 properties [2] 22/24 30/21
 14/3 14/3 14/9 14/23 14/23 15/9 15/12
                                          please [2] 2/10 2/21                   property [1] 15/4
 15/23 16/6 17/18 19/1 19/4 19/18
                                          point [23] 3/25 14/3 18/7 18/23 20/11 prosecutable [1] 53/23
 19/18 19/19 19/24 20/6 20/21 21/10
                                           29/20 33/23 34/20 38/17 43/4 46/23    prosecute [1] 53/4
 21/18 30/13 30/15 30/24
                                           47/9 47/18 50/21 51/9 51/11 52/14     prosecuting [3] 48/15 49/16 49/17
pages [8] 6/2 6/25 18/8 18/8 20/20
                                           53/18 55/2 55/13 57/8 59/18 59/19     prosecution [7] 42/25 42/25 49/7 54/15
 22/23 23/11 26/1
                                          pointed [2] 49/11 49/12                 56/7 56/9 61/5
pagination [1] 7/7
                                          points [3] 37/23 50/18 60/25           prosecutions [3] 43/16 56/16 57/4
paint [1] 4/12
                                          political [15] 24/6 35/17 35/17 49/6   prosecutor [11] 7/16 43/14 44/2 48/13
paper [2] 15/10 18/5
                                           50/21 50/24 51/3 51/5 51/8 51/10       48/14 48/16 48/19 48/22 50/8 53/3
papers [6] 5/15 5/21 11/2 25/24 37/25
                                           51/11 51/16 51/18 61/4 61/20           56/10
 50/19
                                          politically [1] 49/7                   prosecutor's [1] 13/15
paragraph [9] 11/24 11/25 12/19 12/22
                                          Ponce [1] 1/17                         prosecutors [2] 4/13 44/21
 13/3 15/14 19/4 19/25 19/25
                                          portion [3] 20/14 33/4 56/22           protected [7] 11/11 11/20 14/8 42/22
paragraphs [1] 20/9
                                          poses [1] 54/18                         42/23 43/9 54/25
pardon [2] 9/6 35/24
                                          position [7] 6/5 23/22 44/16 44/18     protege [1] 8/16
part [11] 12/15 12/24 17/7 17/19 17/19
                                           46/24 50/7 55/5                       prove [3] 19/11 54/18 54/21
 33/14 38/21 38/22 49/22 56/23 58/19
                                          possession [2] 8/7 52/17               proven [1] 29/11
participate [1] 29/15
                                          posture [1] 25/1                       proverbial [1] 47/10
particular [20] 7/3 7/20 11/24 12/10
                                          potentially [1] 32/23                  proves [1] 7/25
 12/14 25/13 27/14 32/9 34/2 35/3 38/2
                                          power [1] 42/8                         provide [2] 22/18 61/25
 39/19 40/3 40/13 41/6 42/1 51/1 52/9
                                          powerful [3] 13/10 16/15 25/1          provided [9] 17/23 27/6 28/4 28/9 28/14
 54/3 59/7
                                          practice [1] 56/13                      43/20 45/5 45/10 45/11
particularly [7] 10/5 30/19 31/23 45/13
                                          pragmatic [1] 51/7                     provides [4] 7/21 23/7 28/25 29/13
 45/15 51/15 57/15
                                          preceding [2] 12/18 20/9               providing [1] 43/21
parties [1] 40/15
                                          precisely [1] 56/24                    province [1] 29/10
parts [2] 5/17 6/3
                                          predecessor [1] 40/16                  proving [1] 54/1
patience [1] 62/13
                                          prefer [1] 54/25                       provision [2] 7/21 32/12
pattern [2] 17/10 35/4
                                          preliminary [2] 28/13 31/7             provisional [1] 13/4
pause [1] 36/11
                                          prepare [1] 61/13                      provisions [2] 7/2 7/19
pauses [1] 47/6
                                          preponderance [1] 38/4                 provocative [1] 58/22
pay [4] 16/24 33/17 33/17 33/18
                                          present [6] 25/7 25/8 26/2 26/19 28/12 prudent [1] 34/18
paying [3] 10/12 10/13 10/13
                                           53/3                                  public [10] 5/24 6/21 8/10 43/14 44/2
payment [4] 11/7 15/2 16/23 16/25
                                          presentation [8] 10/1 23/19 35/15 35/22 48/13 48/14 48/16 48/19 50/8
payments [1] 18/14
                                           37/7 37/22 38/10 62/14                Puccinelli [2] 1/20 2/18
peculado [7] 5/22 6/18 9/22 35/12
                                          presented [9] 4/21 16/2 23/15 25/4     purchase [1] 15/2
 52/11 52/15 52/22
                                           27/7 29/23 57/14 59/1 60/8            pure [1] 10/6
pending [1] 19/12
                                          presenting [1] 51/10                   purloin [1] 10/3
people [1] 27/1
                                          President [1] 4/8                      purported [1] 29/6
Per [1] 38/24
                                          presiding [1] 2/8                      purportedly [4] 11/18 12/25 15/2 49/14
percentage [1] 50/1
                                          press [1] 58/12                        purpose [5] 6/22 33/16 38/6 39/15 62/2
perfectly [3] 30/2 47/15 47/22
                                          pressure [2] 15/15 57/18               purposes [3] 5/10 11/5 53/1
perform [1] 21/6
                                          pretty [2] 22/22 34/23                 pursued [1] 49/19
Perhaps [1] 36/2
                                          prevailing [1] 55/19                   put [3] 46/13 49/21 62/10
period [3] 11/23 12/21 22/4
                                          previous [4] 15/13 19/19 20/8 47/1
permeated [1] 43/16                                                              Q
                                          previously [1] 26/16
permission [1] 60/21
                                          primary [4] 18/3 47/5 49/6 57/19       qualify [1] 51/18
permit [1] 32/3
                                          principle [2] 8/14 55/20               quantum [1] 40/11
persecution [2] 24/7 51/11
                                          prior [2] 28/19 62/1                   question [11] 6/11 8/4 8/7 28/17 32/20
person [13] 3/7 4/10 13/4 20/3 21/14
                                          probable [30] 4/22 5/19 5/23 6/19 10/8 35/7 39/17 47/22 51/24 53/20 53/22
 21/22 22/3 33/11 34/18 36/24 46/3
                                           23/16 26/21 26/24 28/23 29/19 34/6    questions [10] 6/6 23/12 23/16 23/18
 54/13 54/16
                                           34/8 35/9 35/11 38/2 39/16 39/24 41/3 25/10 35/21 51/22 58/3 59/5 60/12
personal [1] 16/21
                                           42/3 43/11 50/6 50/10 50/11 50/14     quickly [3] 43/4 52/10 62/11
personally [2] 15/20 21/5
                                           50/17 52/2 58/1 59/14 60/9 61/15      QUINN [2] 1/19 2/18
pertain [2] 25/10 50/2
                                          procedures [1] 14/14                   quintessential [1] 57/13
pertinent [2] 7/1 7/19
                                          proceeding [9] 3/11 19/10 24/21 25/6 quintessentially [2] 24/16 57/19
peso [1] 16/25
                                           38/25 39/13 39/16 46/8 62/22          quite [1] 32/17
pesos [5] 14/15 21/20 21/20 22/14
                                          proceedings [5] 3/15 29/16 62/5 62/10 quote [22] 26/4 26/6 26/11 26/12 26/14
 22/15
                                           63/4                                   27/6 27/8 30/16 33/4 34/1 34/3 43/7
PH [1] 1/17
                                          proceeds [1] 33/15                      43/13 43/17 43/18 44/25 45/2 45/4
Philip [1] 1/16
                                          process [7] 40/8 40/11 41/21 41/23      45/11 47/4 56/15 57/12
phone [4] 27/2 36/24 45/14 58/21
                                           43/23 44/13 51/15                     quoted [1] 58/18
photograph [1] 2/25
                                          processing [1] 20/2                    quotes [1] 59/3
physical [3] 56/3 56/4 57/6
                             reliability [4] 41/12 41/14 46/1 46/9
CaseR1:20-mc-22829-UNA Document   71 [3]Entered
                             reliable                  FLSD DocketS01/28/2021 Page 75 of 79
                                                    on56/24
                                            46/9 46/19
    ran [1] 19/15                                                                      s: [1] 63/7
                                             relied [1] 40/15
    ranches [3] 10/15 23/7 33/19                                                       said [14] 15/13 15/17 16/7 16/19 18/17
                                             relief [1] 17/15
    RASSIE [3] 1/22 63/7 63/7                                                           26/4 40/24 42/20 48/17 50/19 56/6
                                             relies [5] 39/3 39/11 39/22 57/20 59/16
    rather [3] 33/15 40/11 41/21                                                        57/10 58/22 59/11
                                             rely [2] 51/12 51/14
    reached [1] 31/8                                                                   sake [2] 43/18 55/22
                                             relying [4] 7/8 31/18 40/13 50/19
    read [3] 19/25 33/6 35/8                                                           Salazar [1] 19/21
                                             remain [2] 2/22 60/3
    reading [3] 16/13 16/18 29/14                                                      same [14] 8/18 12/20 15/12 15/23
                                             remainder [1] 24/3
    ready [1] 37/2                                                                      28/17 30/10 34/17 41/10 41/24 42/17
                                             remaining [1] 60/10
    real [3] 5/20 15/2 35/18                                                            44/8 48/19 52/6 53/22
                                             render [1] 62/1
    really [7] 7/5 34/9 37/17 47/5 55/17                                               Santos [10] 40/16 41/6 41/15 48/2 55/4
                                             renders [1] 57/5
     60/24 61/21                                                                        55/16 56/2 57/20 57/21 59/16
                                             Reno [1] 26/7
    reams [1] 30/20                                                                    satisfaction [1] 52/7
                                             repeat [1] 30/1
    reason [6] 21/3 24/15 38/5 46/8 54/6                                               satisfied [2] 33/22 61/17
                                             reply [5] 16/14 25/25 26/8 29/22 57/21
     56/8                                                                              satisfies [1] 61/15
                                             report [10] 10/9 22/23 28/13 30/4 30/14
    reasons [6] 25/4 37/18 39/5 39/8 42/17                                             say [16] 3/16 4/8 6/8 6/16 7/8 7/14 7/25
                                              31/1 31/2 46/18 49/11 58/11
     44/8                                                                               16/7 18/21 26/18 35/9 35/21 47/4 47/7
                                             REPORTED [1] 1/22
    Rebecca [2] 1/11 2/13                                                               54/2 57/2
                                             Reporter [2] 1/23 63/8
    rebut [2] 46/18 58/13                                                              say that [1] 7/25
                                             reports [1] 29/21
    rebuttal [1] 35/22                                                                 saying [4] 4/15 27/5 35/8 49/21
                                             representation [1] 54/13
    rebutted [1] 58/9                                                                  says [16] 7/14 12/2 13/3 14/11 17/24
                                             representative [2] 12/24 18/4
    recall [2] 16/18 17/8                                                               19/6 19/18 19/19 20/7 43/6 43/19
                                             reprisal [2] 51/3 51/8
    recalled [2] 10/18 10/21                                                            43/19 49/7 50/25 53/11 59/9
                                             request [18] 4/17 5/1 6/2 6/4 7/1 8/17
    recalls [1] 13/2                                                                   scenario [1] 54/18
                                              11/8 12/12 13/13 14/7 14/23 20/14
    recant [2] 26/21 27/24                                                             scenarios [1] 32/15
                                              20/15 23/11 24/10 30/2 30/12 60/14
    recantation [17] 25/18 26/3 26/10 27/6                                             scheme [2] 8/13 33/7
                                             requirement [7] 9/22 52/11 52/15 52/15
     27/25 40/25 41/10 42/6 45/17 46/22                                                scope [2] 24/11 31/17
                                              52/16 52/17 54/9
     46/25 47/16 47/20 47/24 48/1 59/13                                                scopes [1] 32/16
                                             requirements [1] 52/18
     62/2                                                                              screen [1] 3/14
                                             requires [1] 52/3
    recantations [2] 26/4 27/1                                                         seal [1] 5/9
                                             reservation [1] 61/11
    recanted [3] 25/22 44/17 44/20                                                     search [2] 22/25 30/21
                                             reserve [1] 61/14
    recanting [1] 46/4                                                                 second [7] 6/11 7/5 11/9 19/3 35/14
                                             respect [10] 37/8 37/21 41/4 41/6
    receive [2] 25/21 29/8                                                              51/23 57/8
                                              43/15 48/4 48/15 61/19 61/23 62/5
    received [8] 5/7 5/8 5/11 21/12 21/19                                              secondhand [2] 25/17 59/13
                                             respectfully [3] 47/18 48/9 60/13
     22/1 22/7 28/9                                                                    secondly [2] 37/20 49/25
                                             respectively [1] 48/3
    receiving [2] 10/21 20/25                                                          secretarial [1] 20/1
                                             respond [3] 38/21 39/7 39/17
    recent [4] 24/25 26/12 26/12 33/23                                                 secretary [17] 11/22 12/5 12/6 12/20
                                             responds [1] 13/2
    recipient [2] 13/1 23/2                                                             12/22 14/4 14/11 15/13 16/19 17/22
                                             response [6] 14/5 18/16 28/17 37/23
    recipients [1] 22/25                                                                18/12 18/24 19/13 22/17 27/20 28/8
                                              39/22 39/25
    recitation [3] 37/7 49/18 49/19                                                     29/13
                                             responses [1] 59/6
    record [9] 2/11 3/19 5/17 12/15 17/7                                               section [7] 21/17 30/16 32/4 33/6 33/20
                                             responsibility [4] 4/9 7/22 8/3 8/9
     17/18 18/14 37/17 39/9                                                             34/12 53/23
                                             responsible [2] 10/25 20/24
    recorded [7] 3/12 44/19 45/20 45/24                                                see [19] 2/22 3/1 3/5 5/11 9/5 9/6
                                             rest [4] 4/9 5/13 9/25 39/21
     46/11 46/14 47/16                                                                  10/11 11/16 12/19 19/21 21/3 21/17
                                             restate [2] 34/25 35/1
    recording [11] 3/14 43/5 43/13 46/17                                                29/14 30/24 33/5 34/19 36/3 43/19
                                             restriction [1] 37/10
     46/20 47/7 49/4 49/10 58/11 59/19                                                  53/10
                                             retaliate [1] 51/16
     61/3                                                                              seek [1] 50/4
                                             retaliation [1] 51/8
    recordings [3] 49/5 58/7 59/2                                                      seeking [3] 38/17 39/5 60/3
                                             retread [1] 9/24
    records [1] 22/24                                                                  seem [1] 61/3
                                             return [1] 43/9
    recounted [1] 11/20                                                                seems [1] 45/14
                                             review [1] 23/10
    refer [1] 57/23                                                                    seen [1] 30/1
                                             REYES [2] 1/16 2/17
    reference [6] 13/24 37/14 47/11 48/11                                              seized [2] 30/23 30/25
                                             right [11] 3/2 4/3 8/14 13/20 19/10
     48/13 61/17                                                                       seller [1] 15/4
                                              35/23 37/1 44/24 53/21 53/21 60/16
    references [1] 57/11                                                               senior [1] 48/11
                                             rise [1] 62/1
    referred [2] 11/17 22/15                                                           sense [2] 34/9 35/4
                                             risk [1] 49/8
    referring [6] 6/8 6/8 7/15 20/5 20/6                                               separate [2] 8/19 62/7
                                             rivals [1] 18/11
     55/13                                                                             September [1] 30/25
                                             RMR [2] 1/22 63/7
    regard [4] 7/24 10/5 30/12 31/15                                                   series [1] 24/6
                                             RMR-CRR [2] 1/22 63/7
    regarding [10] 10/18 16/7 19/5 19/14                                               session [3] 1/6 2/1 2/7
                                             Rodney [2] 1/23 63/8
     23/6 23/22 28/10 29/21 30/3 54/23                                                 set [4] 7/2 12/14 51/14 54/1
                                             role [4] 7/3 9/3 9/11 11/21
    registration [1] 15/17                                                             Seventh [2] 25/25 26/4
                                             roles [5] 8/21 8/24 8/25 9/8 9/13
    reiterate [1] 16/12                                                                several [3] 8/24 15/11 19/19
                                             Room [2] 1/24 63/9
    related [2] 16/4 23/3                                                              severe [1] 49/8
                                             ROSQUETE [2] 1/16 2/17
    relates [3] 6/7 15/9 18/9                                                          she [9] 20/1 30/5 30/18 30/19 30/20
                                             rots [1] 4/16
    relation [1] 19/8                                                                   31/8 31/8 40/25 56/23
                                             rotten [2] 37/14 37/15
    relationships [1] 23/5                                                             Shifting [1] 4/12
                                             roughly [1] 11/25
    relatively [4] 9/17 44/25 45/3 55/11                                               Short [1] 36/11
                                             route [1] 16/22
    relevance [1] 20/22                                                                shots [1] 3/14
                                             Rules [2] 38/25 39/10
    relevant [6] 6/19 8/2 8/22 11/22 21/24                                             should [22] 3/9 4/9 4/22 20/13 25/20
                                             rural [2] 14/11 19/15
     22/4                                                                               26/18 40/1 40/2 40/2 42/17 42/18 44/8
S                                          speaking [1] 46/3                         47/24 61/25
           Case 1:20-mc-22829-UNA
                               speaksDocument
                                     [1] 59/9 71 Entered onsufficiently
                                                            FLSD Docket [1] 32/101/28/2021 Page 76 of 79
should... [10] 44/9 50/16 51/1 51/4 51/5
                                           specific [9] 6/4 23/13 30/16 32/11        suggested [3] 45/16 57/10 58/9
 51/17 59/16 60/6 60/8 60/11
                                            49/13 52/11 52/15 52/16 52/23            suggesting [1] 47/11
show [3] 10/7 24/18 32/16
                                           specifically [2] 31/3 48/14               suggestion [1] 20/22
showing [1] 29/19
                                           speech [1] 47/12                          Suite [2] 1/17 1/20
sides [2] 61/12 62/4
                                           spend [1] 9/25                            summarized [2] 20/9 28/3
sign [6] 12/9 18/1 18/4 29/17 29/17
                                           spoken [2] 35/16 55/10                    summary [6] 11/11 12/19 13/16 13/17
 33/13
                                           stamp [4] 6/9 9/1 13/21 13/23              17/21 42/4
signatory [2] 13/1 15/7
                                           stand [2] 36/8 38/1                       support [2] 29/18 46/23
signature [1] 16/8
                                           standing [1] 3/6                          supporting [6] 15/16 19/8 26/24 28/18
signed [3] 12/2 12/23 17/8
                                           start [11] 5/19 20/17 22/17 24/4 24/12     42/16 42/16
significance [5] 21/10 31/1 31/2 34/4
                                            25/20 35/25 37/8 37/13 53/19 57/14       suppose [1] 33/11
 59/8
                                           started [2] 10/11 38/25                   supposed [3] 29/7 45/6 59/5
significant [10] 10/5 15/9 16/25 24/25
                                           starting [2] 3/17 6/24                    supposedly [1] 43/21
 29/13 30/19 31/5 47/18 50/1 56/21
                                           starts [6] 11/21 12/1 14/8 20/17 27/21    supposition [1] 45/23
signs [1] 35/5
                                            28/8                                     Supreme [2] 54/4 54/11
similar [2] 25/1 29/21
                                           state [12] 7/22 7/23 8/9 8/21 15/3        sure [9] 3/6 7/12 34/23 37/17 42/15
similarly [6] 26/7 26/9 29/16 30/13
                                            15/18 17/4 18/24 29/8 35/6 37/17          44/15 45/25 47/3 51/25
 32/25 52/5
                                            54/10                                    surreptitiously [2] 45/20 45/23
simple [1] 27/11
                                           state's [2] 16/20 17/13                   Susanna [1] 20/5
simpler [1] 35/7
                                           stated [4] 16/8 20/1 39/9 56/22           sustain [1] 54/14
simply [3] 35/1 38/11 52/10
                                           statement [26] 11/11 11/20 12/9 12/19     switch [2] 35/25 36/9
since [7] 12/3 21/22 22/3 22/11 24/1
                                            32/4 32/10 32/13 32/14 42/6 42/7 42/9    sworn [1] 46/4
 33/11 35/15
                                            44/16 44/17 44/19 44/19 45/1 45/17       symmetry [1] 52/13
single [4] 30/15 38/5 44/4 62/7
                                            45/21 46/6 46/7 46/24 47/23 48/6 54/7    systematic [1] 51/9
site [1] 26/1
                                            54/8 62/1
sitting [2] 5/5 5/11                                                                 T
                                           statements [16] 24/10 28/5 38/24 44/20
situation [1] 17/25
                                            44/21 44/23 45/10 46/2 46/5 48/7         table [1] 5/12
situations [1] 32/15
                                            48/24 48/25 55/23 61/2 61/10 61/23       tactic [1] 57/5
small [1] 44/25
                                           states [14] 1/1 1/3 1/13 2/6 14/8 17/14   take [12] 15/17 16/20 18/11 23/12 35/2
smaller [1] 13/13
                                            21/21 24/5 33/9 33/12 53/6 53/23          37/14 37/18 41/2 49/3 61/10 62/4
Smith [2] 1/23 63/8
                                            54/10 54/15                               62/11
so [107] 2/20 2/22 3/5 3/11 3/18 4/5
                                           status [1] 42/23                          taken [4] 32/20 34/2 34/14 46/3
 5/12 5/19 6/14 6/17 6/17 7/14 7/18
                                           statuses [1] 43/9                         takes [2] 35/5 54/22
 7/23 8/17 9/1 9/23 10/15 10/20 10/22
                                           statute [11] 7/24 32/13 32/19 32/19       taking [5] 5/14 21/8 33/15 56/5 61/22
 11/9 11/15 11/22 12/4 12/10 13/15
                                            32/25 33/1 33/2 52/6 53/6 54/9 61/18     talk [2] 36/21 53/12
 14/2 14/3 14/22 15/12 15/19 15/24
                                           statutes [5] 6/5 7/1 31/17 31/17 32/17    talking [1] 41/9
 17/2 18/3 18/15 18/22 18/23 19/12
                                           steal [1] 10/3                            talks [1] 45/2
 19/17 19/18 19/19 20/2 20/12 20/16
                                           STENOGRAPHICALLY [1] 1/22                 target [1] 4/13
 21/7 21/16 21/17 21/23 22/4 23/2
                                           steps [2] 61/13 62/12                     targeted [1] 51/21
 23/19 24/18 25/9 27/1 27/8 29/1 29/18
                                           still [2] 8/17 26/23                      tax [1] 17/1
 29/25 30/13 31/5 31/7 32/6 32/16
                                           stops [1] 4/8                             taxes [3] 10/13 16/24 33/17
 32/22 33/10 34/15 35/3 35/18 37/6
                                           story [1] 29/21                           team [3] 8/6 11/4 12/6
 37/16 37/22 38/9 39/4 40/10 40/25
                                           strange [1] 18/20                         telephone [1] 26/19
 42/4 42/14 43/1 43/23 45/15 47/4
                                           Street [1] 1/20                           tell [2] 7/9 59/3
 47/10 48/13 48/15 48/17 48/21 49/2
                                           strength [1] 30/8                         telling [1] 24/14
 49/3 49/21 50/12 50/18 52/19 54/14
                                           strike [5] 38/18 38/22 39/5 39/19 60/3    tells [1] 59/16
 54/18 54/25 55/18 55/24 56/14 58/2
                                           strikes [2] 46/21 61/1                    tenure [3] 4/18 7/20 18/6
 58/15 58/20 59/6 60/10 61/12 62/3
                                           striking [1] 60/2                         term [1] 33/10
 62/9 62/11
                                           Subheading [1] 11/17                      terms [13] 39/1 39/14 39/16 39/18
sole [1] 15/7
                                           subject [1] 12/5                           40/24 43/19 44/6 45/9 45/10 49/12
solicited [2] 46/10 46/15
                                           subminister [1] 9/13                       50/3 51/10 59/9
soliciting [1] 48/23
                                           submission [2] 58/2 61/15                 territory [1] 24/12
some [14] 5/17 5/25 10/2 20/21 23/14
                                           submissions [1] 23/22                     test [1] 29/24
 23/15 28/10 37/23 50/19 58/20 61/3
                                           submit [1] 59/23                          testified [1] 12/8
 61/7 61/8 61/8
                                           submitted [4] 30/4 38/23 43/5 49/5        testify [3] 24/15 27/2 42/23
somehow [1] 58/23
                                           subordinates [1] 33/13                    testifying [2] 14/16 15/19
something [6] 8/15 16/25 18/21 24/16
                                           Subpart [1] 16/5                          testimony [42] 14/4 14/5 15/9 17/21
 28/4 30/8
                                           subsidize [1] 11/19                        19/13 20/9 23/15 25/5 25/18 25/20
sometimes [2] 17/16 23/2
                                           substantial [1] 13/8                       25/22 26/19 26/21 27/4 28/9 28/12
son [1] 8/15
                                           substantiate [1] 39/23                     28/19 28/22 28/25 29/13 39/20 41/7
soon [1] 24/12
                                           subtle [1] 34/5                            41/16 41/19 41/25 42/2 42/15 42/16
sorry [7] 6/6 13/17 20/3 34/24 36/8
                                           succeed [1] 46/12                          42/18 42/19 43/10 43/11 43/15 43/20
 52/20 61/8
                                           successful [1] 17/3                        44/8 45/5 45/10 47/2 54/23 57/16
sort [3] 24/20 55/1 60/25
                                           successor [1] 18/15                        59/10 59/24
sought [1] 26/19
                                           such [4] 45/17 59/12 62/14 62/15          texturally [1] 13/3
sounded [1] 34/22
                                           suffices [1] 9/16                         than [10] 7/7 14/14 27/3 28/12 33/6
SOUTHERN [3] 1/1 2/7 40/14
                                           sufficiency [2] 38/14 52/3                 33/6 33/15 35/8 50/5 50/11
speak [1] 29/2
                                           sufficient [6] 8/10 10/7 10/10 44/19      Thank [31] 2/15 2/20 3/25 4/2 4/6 5/13
speaker [1] 4/4
                             54/13 54/14 54/16 54/17 54/18 54/21 47/12 47/14 48/9 48/10 49/2 49/2 50/7
CaseT1:20-mc-22829-UNA Document 7154/22
                             54/22   Entered    on FLSD
                                         54/24 55/7        Docket51/7
                                                    55/11 55/14   01/28/2021      Page54/22
                                                                      52/10 53/10 53/18  77 of   79
                                                                                              54/24
    Thank... [25] 7/18 11/14 11/15 12/17
                                               55/15 55/17 55/22 55/23 55/24 56/6         58/3 59/17 60/1 60/25 61/1 61/6 61/7
     14/1 14/2 15/1 20/20 23/21 35/23 36/2
                                               56/9 56/11 56/20 56/23 56/23 56/25         61/16
     36/8 36/13 36/18 36/20 53/14 53/15
                                               57/5 57/8 57/10 57/11 57/16 58/3 58/4     thinking [1] 57/16
     53/17 60/14 60/16 61/8 62/16 62/18
                                               58/6 58/7 58/9 58/10 58/13 58/14          third [9] 9/20 11/6 11/17 14/2 14/3 22/8
     62/19 62/20
                                               58/16 58/17 58/20 58/23 59/1 59/1          26/16 26/22 27/5
    that [478] 2/25 3/5 3/7 3/8 3/16 3/18
                                               59/5 59/8 59/12 59/12 59/13 59/16         thirdhand [1] 59/14
     3/20 3/20 3/24 4/1 4/3 4/9 4/9 4/15
                                               59/24 60/5 60/6 60/7 60/7 60/13 61/1      this [138] 2/12 3/7 3/11 4/6 4/11 4/17
     4/19 5/3 5/3 5/11 5/22 6/2 6/4 6/5 6/7
                                               61/8 61/12 61/15 61/24 61/24 61/25         4/22 5/2 5/8 5/16 5/17 5/20 5/25 6/17
     6/12 6/19 6/22 7/2 7/2 7/7 7/11 7/13
                                               62/2 62/3 62/4 62/7 62/9 63/3              7/12 7/15 7/25 8/13 9/21 10/5 11/15
     7/15 7/18 7/19 7/21 7/21 7/24 7/24
                                              that's [46] 3/6 3/22 6/15 9/5 10/15 12/6    12/1 12/4 12/7 12/8 12/9 12/13 12/19
     7/25 7/25 8/1 8/3 8/5 8/5 8/7 8/8 8/10
                                               12/10 13/17 13/18 13/20 17/18 18/20        12/22 12/25 13/5 14/3 14/7 14/7 14/13
     8/12 8/13 8/17 8/18 9/2 9/9 9/11 9/13
                                               24/15 24/16 27/14 30/7 35/17 36/25         14/14 14/22 15/1 15/6 15/10 15/14
     9/13 9/16 9/18 9/22 9/24 10/2 10/5
                                               37/10 38/3 38/6 39/15 40/4 44/3 44/24      15/19 16/1 16/5 16/5 16/23 17/3 17/19
     10/7 10/20 10/25 11/5 11/6 11/9 11/10
                                               45/3 47/16 48/14 50/4 50/12 52/13          17/19 17/21 18/9 18/22 18/23 19/12
     11/13 11/24 12/2 12/9 12/13 12/17
                                               53/7 54/1 55/1 55/7 55/18 55/20 56/12      19/14 19/16 20/12 20/22 20/25 21/10
     12/19 12/21 12/23 13/5 13/7 13/9
                                               56/12 56/13 57/12 57/19 57/24 59/10        21/20 22/22 24/7 24/20 25/12 26/22
     13/19 14/3 14/9 14/9 14/16 15/5 15/13
                                               59/23 61/21                                27/8 27/8 27/9 27/12 27/15 27/18
     15/18 15/19 15/23 16/8 16/18 16/20
                                              their [17] 16/8 21/17 23/6 25/22 26/21      27/20 27/22 28/7 28/25 29/22 30/13
     16/21 16/23 17/1 17/2 17/4 17/6 17/7
                                               27/25 30/1 32/6 33/13 44/12 48/7           30/17 31/2 31/5 31/15 31/19 32/19
     17/8 17/11 17/21 17/25 18/8 18/9
                                               56/15 56/17 56/19 57/21 61/13 62/13        33/22 34/1 34/9 34/20 35/4 37/21 38/7
     18/10 18/11 18/15 18/17 18/17 18/18
                                              them [18] 3/6 18/1 18/2 21/5 21/8           38/9 38/24 38/25 39/16 40/23 43/24
     18/18 18/21 18/22 19/6 19/9 19/11
                                               23/19 33/6 33/16 33/16 33/17 35/6          43/25 44/3 44/22 45/17 45/19 45/21
     19/13 19/14 19/21 19/24 19/25 20/1
                                               42/22 42/23 42/24 42/24 42/25 43/11        46/6 46/13 46/24 47/21 47/23 48/5
     20/2 20/6 20/11 20/17 20/17 20/19
                                               60/13                                      48/19 48/25 49/4 49/7 49/10 50/3 51/5
     20/23 21/3 21/3 21/7 21/10 21/11
                                              themselves [2] 29/2 56/25                   51/7 51/11 53/3 54/25 55/2 55/3 55/10
     21/12 21/16 21/18 21/19 21/19 21/21
                                              then [23] 5/13 8/19 9/10 9/12 12/11         56/20 58/11 58/20 59/8 59/14 59/17
     22/3 22/6 22/9 22/10 22/13 22/14
                                               16/7 17/16 17/24 19/20 19/24 20/20         59/18 60/3 60/6 60/8 60/13 60/14 61/2
     22/16 22/20 22/21 22/22 23/7 23/10
                                               28/1 31/12 33/15 41/8 42/2 45/25 46/1      61/24 62/22
     23/21 23/22 23/25 24/11 24/16 24/20
                                               46/4 47/1 48/4 48/21 52/23                thorough [1] 31/10
     24/22 24/24 25/3 25/4 25/6 25/9 25/10
                                              there [41] 3/1 3/1 4/4 5/21 12/3 14/16     thoroughly [1] 5/16
     25/11 25/16 25/21 26/2 26/9 26/15
                                               17/22 19/9 19/9 19/14 20/4 20/20          those [40] 6/3 6/13 6/24 17/8 19/1 21/4
     26/23 26/24 27/3 27/6 27/7 27/11
                                               20/22 21/21 26/1 26/10 26/18 26/23         21/8 21/13 21/15 21/22 22/11 22/13
     27/17 27/21 27/23 28/2 28/9 28/16
                                               27/3 27/24 28/19 29/14 30/23 30/25         23/3 23/6 23/8 25/23 26/25 27/1 29/10
     28/18 28/19 28/21 29/4 29/6 30/1 30/4
                                               31/16 35/19 36/6 40/19 41/15 42/15         29/15 29/16 29/20 30/23 32/6 33/15
     30/8 30/12 30/12 30/14 30/15 30/16
                                               46/4 46/17 47/19 48/5 50/14 50/17          38/1 39/5 40/17 41/11 41/24 45/9
     30/17 30/19 30/20 31/1 31/1 31/6 31/6
                                               50/25 50/25 54/6 55/3 55/23                50/15 51/4 52/6 52/18 55/23 56/8
     31/8 31/13 31/20 31/23 31/24 31/24
                                              there's [34] 9/9 11/3 11/5 11/11 18/17      58/15 59/2 61/6
     31/24 31/25 32/7 32/7 32/8 32/9 32/11
                                               19/4 20/4 21/3 21/16 22/23 25/19 26/7     though [4] 27/1 55/1 61/12 61/22
     32/11 32/16 32/21 32/22 32/24 32/25
                                               26/17 28/4 32/22 35/18 39/1 47/15         thought [6] 2/25 6/15 49/16 53/2 60/20
     33/1 33/3 33/3 33/9 33/14 33/20 34/4
                                               47/22 48/10 48/13 49/23 50/6 50/9          62/14
     34/6 34/17 34/22 34/25 35/4 35/7
                                               52/5 52/19 57/3 58/13 58/15 58/16         threaten [1] 43/10
     35/14 35/20 35/21 36/1 37/13 37/15
                                               59/4 59/12 59/18 59/22                    threatened [2] 47/10 48/17
     37/17 37/17 37/18 37/19 37/21 37/23
                                              therefore [6] 33/21 41/12 41/16 44/7       threatening [4] 42/22 42/23 42/24
     37/25 38/5 38/7 38/17 38/18 38/22
                                               51/18 59/19                                42/25
     39/3 39/10 39/11 39/12 39/17 39/21
                                              therein [1] 16/8                           threats [7] 41/7 56/1 56/3 56/7 56/8
     39/25 40/1 40/2 40/2 40/7 40/12 40/19
                                              Thereupon [1] 62/22                         56/9 57/6
     40/21 40/23 40/25 41/2 41/2 41/4
                                              these [42] 8/11 10/3 10/3 10/10 10/22      three [10] 5/21 6/12 6/18 6/22 12/14
     41/10 41/18 41/20 41/20 41/22 42/2
                                               10/23 11/1 11/2 11/2 13/6 13/9 14/19       16/25 20/4 26/20 26/25 27/23
     42/5 42/6 42/8 42/10 42/11 42/12
                                               15/20 16/10 17/6 17/10 18/4 18/5          through [6] 10/3 19/15 22/25 33/18
     42/13 42/15 42/17 42/17 42/21 43/1
                                               18/17 18/23 18/24 19/2 19/3 19/5           41/7 48/25
     43/5 43/5 43/6 43/10 43/13 43/13
                                               19/14 23/1 23/2 25/9 28/10 28/14 29/3     throughout [1] 43/12
     43/14 43/15 43/20 43/24 43/25 44/4
                                               29/7 31/11 46/2 46/10 53/22 56/14         Thus [1] 56/19
     44/7 44/13 44/15 44/17 44/17 44/18
                                               56/17 56/23 58/7 59/6 62/5                time [8] 5/14 9/11 11/23 12/21 22/4
     44/20 44/22 44/22 45/5 45/10 45/14
                                              they [44] 5/10 6/5 10/12 10/17 12/7         31/6 37/8 62/17
     45/14 45/16 45/16 45/17 45/18 45/20
                                               16/2 16/4 17/15 17/17 18/15 19/11         time's [1] 35/14
     45/23 45/25 46/4 46/6 46/7 46/18
                                               21/7 21/18 23/4 23/4 23/23 24/6 24/8      timeframe [3] 8/2 8/22 21/24
     46/19 46/19 46/23 46/24 46/25 47/4
                                               24/19 25/10 25/20 25/20 26/21 28/11       timely [1] 25/16
     47/7 47/9 47/10 47/14 47/19 47/21
                                               28/12 29/11 29/15 29/17 30/2 30/4         times [2] 6/23 9/21
     47/23 47/25 48/6 48/7 48/10 48/10
                                               33/14 36/3 40/12 40/17 42/23 48/7         today [2] 54/25 60/8
     48/16 48/16 48/17 48/18 48/18 48/19
                                               54/17 54/20 56/19 56/24 56/25 57/22       together [3] 14/12 49/21 61/7
     48/22 48/22 48/24 49/4 49/5 49/7 49/8
                                               57/22 62/4                                told [5] 10/17 13/3 18/12 22/17 57/17
     49/9 49/10 49/12 49/14 49/19 49/21
                                              They're [2] 36/12 36/19                    too [3] 5/7 5/14 48/7
     49/25 50/3 50/5 50/6 50/8 50/8 50/9
                                              they've [1] 56/6                           took [1] 12/13
     50/14 50/15 50/16 50/16 50/21 50/23
                                              thing [1] 57/8                             top [5] 5/10 43/7 43/14 43/24 44/1
     50/25 50/25 51/4 51/4 51/6 51/7 51/12
                                              things [2] 6/12 53/18                      Torres [1] 25/6
     51/14 51/16 51/17 51/17 51/20 52/4
                                              think [40] 5/15 11/5 18/20 19/9 19/21      Torres' [1] 24/24
     52/4 52/6 52/7 52/10 52/12 52/13
                                               20/7 21/2 25/15 32/17 33/8 33/22 34/4     torture [2] 55/15 57/23
     52/14 52/18 52/19 52/22 52/23 53/6
                                               35/18 37/15 39/7 39/15 47/4 47/8 47/9     totality [3] 49/3 50/16 57/12
     53/11 53/12 54/2 54/6 54/11 54/12
T                                         55/1 57/18 61/11 61/22                  22/21 23/10 30/14 37/17 38/2 38/16
           Case 1:20-mc-22829-UNA    Document
                               underdeveloped     71 Entered on 38/19
                                              [1] 55/12         FLSD    Docket
                                                                      38/20 50/20 01/28/2021      Page 78 of 79
                                                                                  51/25 54/23 55/18
totally [1] 37/16
                                          undermine [1] 28/11                     59/25 60/18 61/10 61/20
touch [3] 9/18 31/12 50/21
                                          understand [13] 3/8 8/5 28/20 44/15     wanted [13] 4/24 9/18 10/20 11/7 16/20
toward [2] 12/21 15/14
                                           44/18 48/21 49/25 50/23 51/25 52/2     18/7 30/22 34/21 34/23 35/1 51/20
traced [2] 16/22 28/14
                                           55/1 56/5 61/9                         53/12 61/19
tracing [1] 10/10
                                          understandable [1] 31/8                 wants [1] 27/18
traditional [1] 41/23
                                          understanding [1] 49/20                 warrant [14] 7/6 11/10 11/16 12/15
trail [1] 18/5
                                          understands [1] 3/7                     14/22 17/20 18/19 19/18 28/18 29/14
transaction [22] 11/5 11/6 11/15 11/18
                                          Understood [3] 37/12 47/3 47/13         33/5 35/8 53/7 56/22
 11/18 12/10 12/12 12/13 13/12 13/12
                                          undisputed [2] 8/1 42/10                warrants [2] 22/25 30/21
 14/21 15/10 15/13 15/22 16/2 16/5
                                          Union [5] 12/2 13/1 20/24 21/12 21/19   was [127] 2/25 3/18 4/19 8/1 8/8 8/14
 16/14 22/16 22/19 28/21 38/5 38/13
                                          UNITED [12] 1/1 1/3 1/13 2/6 17/14      8/15 9/18 9/21 9/22 10/25 11/6 11/21
transactions [17] 10/18 10/21 10/22
                                           24/5 33/9 33/12 53/6 53/22 54/10       12/3 12/5 12/12 12/24 13/13 13/14
 11/3 15/21 16/1 16/11 17/11 18/14
                                           54/15                                  14/10 14/23 15/2 15/7 15/14 15/16
 18/17 23/1 28/10 29/3 29/12 29/15
                                          unjustified [1] 19/3                    15/18 15/20 16/1 17/11 17/15 17/22
 31/11 56/17
                                          unlawful [2] 15/18 41/25                17/25 18/3 18/4 18/10 18/21 19/6 19/9
transcript [2] 3/13 58/12
                                          unless [2] 23/16 51/21                  19/14 20/22 20/23 21/14 21/19 21/22
transcription [1] 63/4
                                          unlike [1] 54/10                        22/2 22/6 22/11 22/12 22/16 23/6
transfer [3] 14/20 16/16 21/15
                                          unquote [2] 56/15 57/12                 24/24 26/1 26/10 26/23 26/24 27/3
transferred [1] 17/12
                                          unrebuttal [1] 58/13                    27/24 27/25 28/1 30/14 30/23 30/25
transfers [8] 10/4 11/1 12/14 13/6
                                          unrelated [1] 24/7                      31/2 31/13 31/21 31/25 32/2 32/3 32/8
 14/19 18/6 21/4 23/8
                                          unreliability [3] 48/18 50/3 58/14      32/8 32/9 32/11 37/15 39/22 40/16
treasury [13] 12/4 12/6 14/4 15/13
                                          unreliable [4] 42/1 57/6 59/11 59/20    40/25 41/18 41/20 41/20 41/25 42/1
 16/20 17/4 17/22 18/12 19/5 19/13
                                          untested [1] 27/9                       42/14 42/15 43/8 43/21 43/25 44/16
 22/17 27/20 29/13
                                          until [2] 11/12 21/23                   44/17 45/7 45/12 45/19 45/20 45/23
treaty [1] 39/24
                                          up [13] 3/5 5/6 10/12 10/24 13/10       46/2 46/3 46/4 46/6 46/7 46/14 46/14
trial [8] 24/4 24/4 24/17 24/19 26/5
                                           15/10 18/13 18/14 18/18 18/21 27/8     46/19 46/19 47/8 47/9 47/10 47/10
 26/14 27/8 29/25
                                           29/5 53/18                             47/11 47/12 48/19 49/11 49/15 49/16
trials [2] 57/23 59/17
                                          upon [11] 9/18 15/15 31/18 39/22        49/17 50/9 54/6 54/12 54/16 56/21
tricky [1] 55/11
                                           40/15 50/5 50/21 51/12 51/14 57/20     57/21 57/22 58/19 58/21 59/1 60/22
tried [3] 5/6 46/13 54/17
                                           59/15                                  61/24 62/14 62/22
Trifonov [1] 31/21
                                          urge [1] 27/15                          Washington [2] 1/12 1/21
trodden [2] 27/9 35/18
                                          us [11] 1/11 3/16 3/24 11/4 20/18       wasn't [1] 45/19
trouble [1] 3/17
                                           24/18 36/19 39/17 44/5 56/13 59/16     watch [1] 56/18
true [7] 32/20 34/3 34/14 35/3 45/18
                                          use [5] 45/15 45/21 51/2 54/24 57/25    water [1] 55/1
 47/12 56/6
                                          used [6] 30/18 31/10 42/14 44/14 50/4   way [17] 4/24 7/11 12/4 21/16 32/17
Truman [1] 4/8
                                           51/16                                  33/5 33/8 38/11 45/4 46/12 53/21 58/8
trust [1] 10/12
                                          uses [4] 35/6 45/2 45/9 59/8            58/13 59/14 59/18 59/22 59/23
trustworthy [1] 56/24
                                          using [3] 33/16 33/16 58/21             we [110] 3/11 3/17 3/17 3/19 5/3 5/11
truth [1] 24/14
                                                                                  5/21 5/22 8/1 8/5 9/16 10/2 10/6 10/16
truthfulness [1] 41/19                    V                                       10/23 11/5 13/13 14/21 15/23 16/12
try [6] 5/14 5/16 28/1 34/25 35/1 53/17
                                          vacuum [2] 50/7 53/2                    18/9 21/3 22/16 23/12 23/25 24/1
trying [9] 4/12 34/11 34/13 34/17 44/10
                                          validity [1] 46/17                      24/12 25/14 25/14 26/15 27/3 27/14
 44/11 44/11 44/16 51/2
                                          various [4] 9/12 22/25 23/5 28/5        28/2 30/14 31/15 33/3 33/9 33/10
Tuesday [2] 1/6 2/1
                                          Vasquez [1] 13/25                       35/15 35/18 36/5 36/9 37/9 37/12
turn [4] 3/4 12/11 14/20 30/15
                                          vast [1] 16/24                          37/13 37/17 37/17 37/20 37/25 38/5
Turning [1] 13/12
                                          vehicle [1] 51/3                        38/6 38/10 38/11 38/19 38/23 39/7
twelve [2] 11/6 11/18
                                          vehicles [1] 42/13                      39/15 39/25 40/23 43/5 43/5 44/3 44/3
two [19] 4/7 6/6 6/21 14/15 20/9 25/21
                                          veil [1] 49/24                          44/5 44/7 44/12 45/18 45/19 45/22
 28/3 31/25 40/17 41/17 42/12 47/14
                                          Venn [1] 32/18                          45/24 45/24 45/25 46/1 46/8 47/7
 48/1 49/14 49/23 52/12 52/18 56/8
                                          version [1] 7/8                         47/14 47/20 49/5 49/12 50/23 51/7
 60/21
                                          versus [1] 46/3                         51/10 51/12 51/12 51/14 51/20 52/12
type [7] 3/14 40/10 41/7 44/4 46/1
                                          very [29] 9/20 13/6 17/22 25/1 29/21    52/19 53/18 53/19 54/2 54/4 54/6 55/6
 46/22 47/23
                                           31/12 32/6 32/11 33/23 36/13 37/6      57/2 57/20 58/5 58/9 58/10 58/10
types [1] 56/8
                                           42/20 43/2 43/3 44/25 50/21 51/9       58/11 59/4 59/16 59/23 60/1 60/2
typical [1] 17/10
                                           51/20 52/10 52/10 52/15 55/6 56/13     60/10 62/7 62/11 62/16
U                                          57/21 59/6 59/15 60/5 60/15 62/13      we'd [3] 39/6 58/3 60/13
                                          Via [2] 1/7 1/10                        we'll [2] 62/9 62/10
U.S [17] 5/9 31/17 32/3 32/13 32/19
                                          Videoconference [1] 1/7                 we're [17] 31/18 37/6 37/24 38/4 38/13
 32/25 33/1 34/8 34/15 34/19 39/4
                                          view [5] 4/4 8/8 9/17 47/25 55/7        40/4 40/6 40/13 41/9 44/10 44/10
 39/13 41/1 52/6 54/5 54/21 56/13
                                          violated [1] 52/5                       44/11 49/21 50/13 50/19 58/22 60/10
U.S.C [3] 32/4 33/6 33/20
                                          violence [4] 50/25 56/3 56/4 57/6       we've [13] 5/15 5/25 7/13 11/2 24/21
UIF [3] 31/1 31/6 49/11
                                          virtually [1] 3/12                      29/22 30/1 35/16 37/25 42/20 51/9
ultimate [3] 5/18 8/3 8/9
                                          voice [2] 58/6 58/15                    54/24 55/16
ultimately [6] 4/9 13/9 29/5 29/23 53/25
 60/8                                                                             weigh [4] 34/23 40/1 44/11 47/1
                                         W                                        weighing [1] 34/17
uncontroversial [2] 9/18 55/15
                                         wage [2] 6/23 9/21                       weight [1] 61/8
uncontroverted [1] 49/5
                                         wait [3] 11/12 11/12 45/25               well [19] 7/23 17/9 25/19 27/9 29/3
under [15] 6/18 44/21 45/1 45/17 46/4
                                         want [21] 3/6 5/11 9/24 12/18 13/21      29/6 29/15 35/18 38/8 46/13 47/17
 46/7 48/7 50/16 51/18 52/19 53/23
                             52/23 59/22                          62/11 62/16 62/18 62/19 62/20
CaseW1:20-mc-22829-UNA Document  71 [43]
                             witness Entered    on FLSD
                                         11/12 11/20       Docketyou
                                                     12/4 12/7     01/28/2021
                                                                     were [1] 34/24Page 79 of 79
    well... [8] 47/20 49/9 49/10 50/11 52/21
                                              12/8 12/20 13/2 13/25 14/2 14/8 14/16 you'll [4] 3/24 12/18 16/18 21/17
    55/20 62/13 62/17
                                              15/12 15/19 16/9 19/12 19/16 20/1      you're [7] 3/1 3/3 9/6 34/6 34/11 34/13
    well-established [2] 25/19 55/20
                                              20/7 20/8 20/8 26/3 26/10 29/11 40/25 34/17
    well-trodden [1] 27/9
                                              42/5 42/11 42/11 42/15 44/4 44/6       you've [2] 53/11 53/12
    went [4] 15/4 15/6 16/7 16/24
                                              44/10 46/21 46/24 48/23 48/25 54/25 your [81] 2/10 2/12 2/16 2/21 2/24 3/9
    were [26] 14/16 17/8 18/18 19/11
                                              55/1 58/21 59/5 59/8 59/20 59/20 61/2 3/22 4/2 4/6 5/3 5/13 5/18 6/10 6/19
    21/12 23/3 23/4 23/8 27/1 28/22 29/7
                                             witness's [4] 11/20 12/19 17/21 57/16 9/6 11/12 11/25 12/11 14/20 16/13
    29/17 30/20 31/6 32/1 34/24 35/12
                                             witnesses [39] 10/17 10/21 16/3 17/8     20/12 22/14 23/16 23/19 23/21 24/13
    39/19 42/13 44/21 48/25 49/8 56/3
                                              18/23 19/1 20/3 20/4 23/19 24/6 24/9    28/24 30/15 30/22 34/5 34/20 35/14
    56/23 58/17 59/2
                                              24/14 25/5 25/11 25/21 26/3 26/20       35/24 36/2 36/4 36/12 36/17 36/19
    Westlaw [1] 31/22
                                              27/13 27/19 27/23 28/3 28/4 29/14       36/21 37/3 37/8 37/8 38/7 39/19 39/21
    what [52] 4/9 5/11 6/15 7/7 7/8 7/9 8/24
                                              35/9 38/14 39/18 39/23 40/10 42/22      40/18 41/11 42/7 42/20 43/19 44/15
    9/5 9/6 10/17 10/17 22/15 25/20 27/18
                                              42/22 43/10 44/9 48/5 48/20 56/12       44/18 44/24 45/22 46/24 47/3 47/22
    27/22 30/5 31/23 32/18 32/19 33/9
                                              56/14 56/16 56/23 57/17                 48/3 48/9 49/2 50/18 51/9 51/20 51/21
    33/10 35/9 38/18 39/1 40/4 40/6 40/6
                                             witnesses' [2] 42/19 61/23               51/25 52/9 53/9 53/14 53/17 57/10
    40/10 40/11 41/4 43/8 43/18 43/19
                                             won't [2] 16/12 62/2                     59/11 60/12 60/19 60/21 61/20 61/21
    44/12 44/16 45/18 45/24 49/18 49/21
                                             word [2] 35/16 60/17                     62/6 62/11 62/16 62/16 62/19
    50/12 51/12 53/9 53/10 54/1 54/11
                                             words [3] 17/10 34/7 46/10
    57/15 57/22 57/22 57/24 59/1 60/7                                                Z
                                             work [1] 21/6
    62/3
                                             workup [1] 19/4                         Zoom [2] 1/7 1/10
    what's [2] 5/15 13/21
                                             worth [3] 17/4 17/7 62/3
    when [22] 6/8 7/8 7/14 11/25 19/24
                                             would [50] 2/10 5/16 6/1 8/13 11/24
    20/7 32/1 36/15 38/25 40/25 41/6 42/4
                                              12/11 14/20 14/23 15/22 17/15 17/17
    49/21 49/25 50/13 51/1 51/15 54/16
                                              18/11 18/15 18/22 19/9 23/13 24/23
    57/15 58/21 58/22 61/6
                                              25/15 26/21 27/15 28/22 32/12 32/24
    where [16] 9/2 10/11 10/12 10/24
                                              33/1 33/9 33/10 33/20 33/22 33/23
    22/16 22/17 24/12 27/23 29/12 30/16
                                              34/3 34/18 38/19 39/12 39/12 39/21
    34/17 38/3 49/6 51/5 53/19 54/19
                                              44/5 46/23 48/22 49/8 52/6 54/3 54/14
    whether [18] 30/3 34/2 34/11 34/14
                                              54/17 54/25 55/4 55/10 56/10 57/8
    34/18 35/9 35/11 39/19 39/21 40/3
                                              58/5 61/25
    40/21 46/2 50/14 52/5 53/4 53/5 53/24
                                             wrapped [1] 53/18
    60/1
                                             write [1] 51/24
    which [70] 5/18 5/19 7/1 8/1 8/13 8/14
                                             written [4] 61/11 61/14 62/5 62/10
    8/19 9/17 10/9 11/6 11/17 12/12 12/15
                                             Wu [18] 1/14 2/13 2/15 4/5 5/6 6/6 7/4
    13/2 13/14 15/2 15/7 15/7 15/17 16/16
                                              9/1 13/22 14/25 28/16 35/23 38/17
    17/18 17/19 20/15 20/16 22/9 23/7
                                              40/15 49/16 49/19 53/16 60/16
    23/10 23/24 24/14 24/15 25/24 25/25
                                             Wu's [2] 38/10 39/22
    26/13 26/16 26/20 27/2 29/7 31/2
                                             Wyoming [1] 33/19
    31/18 31/21 32/4 32/8 32/13 33/24
    34/23 40/8 40/12 40/16 40/20 41/24       Y
    43/9 45/4 45/7 45/12 50/5 54/4 54/5
                                             year [1] 17/1
    55/13 55/16 57/5 57/7 57/20 59/5
                                             years [2] 15/11 17/16
    59/15 59/16 59/18 59/19 61/9 61/22
                                             yes [17] 2/24 6/10 6/17 7/10 9/4 9/7
    62/14
                                              13/20 19/17 34/25 36/7 36/12 36/17
    while [3] 24/18 61/12 61/14
                                              37/3 37/9 45/22 52/9 52/19
    who [24] 4/8 8/15 12/4 12/5 12/7 14/10
                                             yesterday [1] 14/6
    16/22 22/6 22/12 24/6 27/23 28/1 28/4
                                             York [2] 1/12 40/14
    28/14 29/15 40/10 46/11 46/12 46/14
                                             you [143] 2/10 2/15 2/20 2/20 2/22 2/23
    46/14 46/15 56/14 56/16 56/22
                                              3/1 3/1 3/4 3/8 3/9 3/20 3/25 4/2 4/4
    who's [3] 3/8 35/24 46/11
                                              4/5 4/5 4/6 5/13 6/2 6/7 6/7 6/8 6/8
    whole [1] 33/14
                                              6/12 6/12 6/13 6/16 6/25 7/8 7/9 7/17
    wholesale [1] 27/18
                                              7/18 9/2 10/11 11/14 11/15 11/16
    whose [7] 11/21 14/4 14/8 20/8 24/10
                                              12/17 12/18 13/21 14/1 14/1 14/2
    27/20 28/8
                                              14/25 15/1 15/25 19/21 19/24 20/16
    why [6] 11/17 27/14 44/3 46/8 59/10
                                              20/20 21/7 23/21 24/23 27/14 27/23
    59/23
                                              28/20 29/13 29/25 30/24 32/16 32/18
    wide [1] 48/10
                                              33/10 33/12 34/7 34/16 34/20 34/23
    wife's [2] 10/13 33/18
                                              34/24 35/2 35/20 35/23 35/25 36/2
    Wilkes [1] 25/24
                                              36/2 36/5 36/8 36/13 36/15 36/18
    will [9] 3/4 5/18 10/2 30/1 38/10 38/11
                                              36/20 36/23 37/2 37/4 37/5 38/8 39/17
    41/11 54/20 62/6
                                              39/19 40/1 40/2 40/2 40/19 41/11 42/4
    willing [2] 27/1 27/23
                                              42/7 42/17 42/18 44/16 46/22 46/23
    wire [1] 12/14
                                              47/17 49/3 49/4 49/9 49/21 49/25 50/2
    wishes [1] 42/24
                                              50/5 50/6 50/8 50/9 50/11 50/13 51/24
    withdraw [3] 21/22 22/3 22/11
                                              51/24 53/3 53/13 53/14 53/15 53/17
    withdrawal [1] 42/6
                                              53/21 54/19 55/13 55/14 57/10 57/15
    within [7] 7/4 7/9 8/17 32/12 32/20
                                              57/15 57/24 58/20 58/25 59/3 60/15
    34/15 47/25
                                              60/16 60/17 60/18 61/7 61/8 61/9
    without [7] 19/8 21/16 26/14 29/18 32/2
